UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: November 1, 2009  October 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 and 700 Funds Annual report 10 | 31 | 10 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 13 Terms and definitions 16 Trustee approval of management contract 17 Other information for shareholders 22 Financial statements 23 Federal tax information Shareholder meeting results About the Trustees Officers Message from the Trustees Dear Fellow Shareholder: Stock markets around the world rallied strongly over the past few months, riding a rising tide of strengthening investor confidence and slowly improving economic and corporate data. Indeed, U.S. stocks delivered their best September in 71 years, and continued to add to those gains in October. Bond markets also have generated positive results for much of 2010 and continue to be a source of refuge for risk-averse investors. It is important to recognize, however, that we may see periods of heightened market volatility as markets and economies seek more solid ground. The slow pace of the U.S. economic recovery and ongoing European sovereign debt concerns have made markets more susceptible to disappointing news. We believe, however, that Putnams research-intensive, actively managed investment approach is well suited for this environment. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the funds and to thank all of our investors for your continued confidence in Putnam. About the funds Pursuing positive returns with less volatility In response to the considerable financial market volatility investors have experienced in recent years, Putnam Absolute Return Funds are designed to provide helpful diversification to portfolios. Putnam Absolute Return Funds differ from traditional relative return funds in three important ways. First, absolute return funds pursue positive total returns with less volatility over reasonable periods, generally three years or more. Most traditional funds seek outperformance relative to an asset-class benchmark, and their returns may be negative when the benchmark declines. Second, in an effort to reduce volatility, absolute return funds seek to isolate and mitigate specific risks that could cause negative results. Third, absolute return funds are independent from traditional benchmarks, giving them the flexibility to invest in a wide range of securities from sectors and markets around the world. They can adjust the mix of investments as market opportunities change. In short, absolute return funds are less constrained than funds that focus on outperforming a traditional stock or bond benchmark. In addition to these features, Putnam Absolute Return 500 Fund and 700 Fund are backed by experts in Putnams Global Asset Allocation Group. These professionals use advanced risk management techniques, such as active trading strategies designed to exploit market inefficiencies. These tools can help mitigate downside risk and potentially help the funds outperform general markets during flat or negative conditions. Consider these risks before investing: Asset allocation decisions may not always be correct and may adversely affect fund performance. The use of leverage through derivatives may magnify this risk. Leverage and derivatives carry other risks that may result in losses, including the effects of unexpected market shifts and/or the potential illiquidity of certain derivatives. International investments carry risks of volatile currencies, economies, and governments, and emerging-market securities can be illiquid. Bonds are affected by changes in interest rates, credit conditions, and inflation. As interest rates rise, prices of bonds fall. Long-term bonds are more sensitive to interest-rate risk than short-term bonds, while lower-rated bonds may offer higher yields in return for more risk. Unlike bonds, bond funds have ongoing fees and expenses. Stocks of small and/or midsize companies increase the risk of greater price fluctuations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Additional risks are listed in the funds prospectus. Recurring volatility shows the need for diversification The historical events described below caused setbacks for stocks and bonds. That is why it is important to diversify a portfolio. Investing in an absolute return fund may help achieve this goal. Inflation In 1980, the Consumer Price Index rose 13.5% in 1980, and long-term government bonds fell 3.95%. (Source: Ibbotson Long-Term U.S. Government Total Return Index.) Market panic On Black Monday, October 19, 1987, the Dow Jones Industrial Average plunged 23% in one day. Global conflict After the September 11 attacks in 2001, the S&P 500 dropped 7.1% when the stock market re-opened days later. Financial crisis After the Lehman Brothers collapse in September 2008, stocks, bonds, and global markets fell, and even investment-grade bonds lost value, declining 2.4% in October 2008. (Source: Barclays Capital Aggregate Bond Index.) Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1013 for additional performance information. For a portion of the periods, these funds may have had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The funds are not expected to outperform stocks or bonds during periods of market rallies. Interview with your funds portfolio manager Jeffrey Knight Jeff, in the second half of the funds fiscal year, global markets had some sharp drops and robust rallies. How did the Absolute Return Funds perform? Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund delivered largely stable performance. For the year that ended October 31, 2010, class A shares of the 500 Fund advanced 3.19% at net asset value, and class A shares of the 700 Fund rose 4.44%. The one-year record is less relevant to the funds goals, which are to earn positive total returns of 5% and 7% above T-bills for the 500 Fund and 700 Fund, respectively, on an annualized basis over reasonable periods [generally three years or more]. The markets over the past year were characterized by greater volatility compared with the vigorous rally we saw at the end of 2009. As early as February, Greeces debt situation began to have widespread negative economic impact. In May 2010, the crisis in European sovereign bond markets came to a turning point, as European governments agreed on a rescue package for Greece and other struggling governments worth nearly $1 trillion. Conditions then gradually stabilized, and both stocks and bonds rallied in the final months of the funds fiscal years. How would you characterize your strategy over the past year? With market returns below the 2009 pace, we gradually invested portfolio cash in pursuit of returns, while still retaining sizable cash positions to reduce risk. To keep volatility low, we avoided making investments that involved exposure to broad market direction. The results were mixed. The funds fiscal year ended on October 31 amid strong market rallies, making the funds returns look less impressive. Our strategy to pursue returns This comparison shows the funds performance in the context of broad market indexes for the 12 months ended 10/31/10. See pages 4 and 1013 for additional fund performance information. Index descriptions can be found on page 16. 5 that are independent from market direction distinguishes these funds. How were the funds positioned? We pursued a number of strategies so that the funds were not tied to any central, common risk. A majority of assets were invested in fixed-income securities, but we used a variety of derivatives, including options, futures, and interest-rate swaps, to reduce interest-rate sensitivity and other risks, so that these positions performed differently from the general bond market. We also held positions in U.S. stocks, favoring companies with strong balance sheets and low debt costs. We offset many of the U.S. equity positions with options that protected the funds from downside volatility. We also introduced currency strategies to take advantage of fluctuations in exchange rates that resulted from greater disparity in economic policies across different markets and regions. Other holdings included high-yield corporate debt and TIPS [Treasury Inflation-Protected Securities]. We gradually eliminated the TIPS position in the second half of the year. They had performed well as the recovery slowed, but at current levels we believe they offer less attractive return potential and may be subject to volatility. How did the fixed-income holdings perform? During the period, the funds benefited from our balanced approach to prepayment risk, credit risk, and liquidity risk, primarily as a result of three major mortgage strategies. First, we held positions in short-term commercial mortgage-backed securities [CMBS], focusing on bonds in the highly liquid topmost part of the capital structure. Our analysis suggested that these bonds were undervalued relative to their liquidity risk. Our CMBS holdings benefited from an increasing investor perception that, even though commercial mortgage delinquencies have continued to grow, senior CMBSs have enough structural protection to withstand losses. Allocations are represented as a percentage of portfolio value and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 Second, the funds mortgage strategies also included investments in government-agency interest-only collateralized mortgage obligations [CMO IOs]. CMOs are structured mortgage-backed securities that use pools of mortgage pass-through bonds, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. IOs are securities derived from the interest portion of the underlying mortgages. CMO IOs are designed so that the longer homeowners take to pay down their mortgages, the more money a security holder will make from interest payments on those loans. Despite record-low mortgage rates, refinancing activity was constrained by extremely tight bank-underwriting requirements, making it difficult for many borrowers to qualify for a new loan. Depressed home prices also hampered borrowers attempts to refinance by putting loan-to-home-value ratios outside ranges considered acceptable by most lenders. As a result, our CMO IOs accumulated steady cash flows throughout the fiscal year, with minimal prepayment risk. In implementing our CMO IO strategy, we used interest-rate swaps and options to hedge the funds duration  or sensitivity to interest-rate changes  thereby isolating the prepayment risk that we believed was attractively priced. Our third mortgage strategy entailed investments in non-agency residential mortgage-backed securities [RMBS]. Within the RMBS area, we emphasized hybrid adjustable-rate mortgage-backed securities, which combine features of both fixed- and adjustable-rate mortgages. We also invested in Alt-A mortgages at what we believed were attractive prices. Alt-A mortgages are considered riskier This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 7 than standard prime mortgages, but higher quality than subprime mortgages because Alt-A borrowers must have reasonable credit histories. How did corporate bond holdings perform for the funds? Many companies have cut costs and restructured their balance sheets to reduce credit risk. This has helped high-yield corporate bonds perform well. We also used credit default swaps to hedge credit risk and market risk, and to gain exposure to individual securities or baskets of securities. How did the equity strategies perform? Our emerging-market stock holdings have performed well, and we have increased this weighting. Among our U.S. positions, we were early in adopting a more defensive stance. We began to hedge the equity positions to protect them from downside risk in the spring months, amid market fears of a double-dip recession. The strategy has helped to keep the funds stable, but it also reduced the ability to participate in the rebound that began in late summer and early fall. We have been emphasizing companies with strong balance sheets, which we think are in the best position to weather volatility and deliver strong total returns. Another component of our equity approach was to increase the use of active long-short strategies alongside the equity holdings. We used total return swaps to manage exposures to specific sectors and markets, and hedge sector and market risk. Why did you introduce the currency strategy? We used forward currency contracts to gain exposures and hedge exchange risk. As absolute return investors, we monitor the markets for opportunities for risk-adjusted returns independent of stock and bond markets, and we have found new potential in currency strategies. Around the world, policymakers are addressing separate problems  the United States is trying to accelerate growth and avoid deflation, China has lifted bank This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 reserve requirements to prevent inflation, Australia and Canada are raising interest rates as commodity prices increase, and Europe is working to protect the banking sector and the euro. Policymakers are implementing a disparate range of measures, and this is causing fluctuations in exchange rates. What is your outlook for the funds and the markets in the coming fiscal year? Markets are at an interesting point in history. On the bright side, the possibilities of a double-dip recession or an outbreak of inflation are less immediate. The lack of global policy coordination creates a variety of investment opportunities. However, it also increases the possibility of an error. In the United States, some banks are facing demands from investors to take back mortgage securities if there were problems in loan origination. In Europe, we believe a sovereign default remains possible. The funds are now entering their third year, and in 12 months we will begin measuring performance versus our longer-term targets [over reasonable periods, generally at least three years or more]. We see a number of investment opportunities that can help the funds reach their goals, and plan to combine different strategies to help the funds preserve their low-volatility characteristics. Jeff, thanks for discussing the funds today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the funds for the entire period. Portfolio composition is subject to review in accordance with each funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your funds portfolio managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. IN THE NEWS The Federal Reserves QE2 has set sail. In light of what has been a tepid economic recovery, in October the Fed announced a second round of monetary stimulus via quantitative easing  dubbed QE2 by the media  involving the purchase of an additional $600 billion of U.S. Treasury bonds through the end of June 2011. The Fed has suggested in recent months that it is particularly concerned about the prospect of deflation, which has plagued the Japanese economy for the better part of the past decade. By purchasing Treasuries, the central bank could drive down already low yields by injecting about $75 billion a month into the capital markets. The idea behind QE2 is that the money would then be reinvested, and the expected upward pressure on asset prices could create inflationary expectations sufficient to prevent deflation from becoming a problem. 9 Your funds performance This section shows each funds performance, price, and distribution information for periods ended October 31, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. 500 Fund Fund performance Total return for periods ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 11.24% 4.85% 9.63% 5.63% 9.67% 9.67% 10.18% 6.35% 10.73% 11.78% Annual average 5.91 2.59 5.08 3.00 5.10 5.10 5.37 3.37 5.65 6.19 1 year 3.19 2.76 2.37 2.63 2.30 1.30 2.69 0.92 2.91 3.40 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and 0% thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, this fund may have had expense limitations, without which returns would have been lower. Fund price and distribution information For the 12month period ended 10/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.1140 $0.0750 $0.0880 $0.0990 $0.1130 $0.1270 Capital gains  Long-term 0.0360 0.0360 0.0360 0.0360 0.0360 0.0360 Capital gains  Short-term 0.0413 0.0413 0.0413 0.0413 0.0413 0.0413 Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/09 $10.78 $11.44 $10.71 $10.72 $10.73 $11.12 $10.76 $10.81 10/31/10 10.93 11.60 10.81 10.80 10.84 11.23 10.88 10.97 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 10 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 10.32% 3.98% 8.92% 4.92% 8.96% 8.96% 9.37% 5.57% 9.91% 10.86% Annual average 5.71 2.23 4.95 2.75 4.97 4.97 5.19 3.11 5.49 6.00 1 year 2.53 3.39 1.80 3.20 1.83 0.83 2.02 1.56 2.34 2.74 700 Fund Fund performance Total return for periods ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 16.55% 9.85% 14.72% 10.72% 14.89% 14.89% 15.04% 11.04% 15.61% 16.88% Annual average 8.61 5.20 7.68 5.64 7.77 7.77 7.85 5.81 8.13 8.77 1 year 4.44 1.56 3.54 1.46 3.59 2.59 3.64 0.03 3.97 4.64 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and 0% thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, this fund may have had expense limitations, without which returns would have been lower. Fund price and distribution information For the 12month period ended 10/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.1500 $0.1090 $0.1250 $0.1300 $0.1370 $0.1620 Capital gains  Long-term 0.0270 0.0270 0.0270 0.0270 0.0270 0.0270 Capital gains  Short-term 0.0240 0.0240 0.0240 0.0240 0.0240 0.0240 Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/09 $11.16 $11.84 $11.08 $11.09 $11.10 $11.50 $11.12 $11.17 10/31/10 11.45 12.15 11.31 11.31 11.32 11.73 11.37 11.47 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 15.64% 8.99% 13.91% 9.91% 14.07% 14.07% 14.22% 10.26% 14.70% 15.86% Annual average 8.56 4.99 7.64 5.49 7.73 7.73 7.81 5.68 8.06 8.68 1 year 4.18 1.84 3.18 1.82 3.33 2.33 3.37 0.24 3.61 4.19 11 500 Fund 500 Fund: Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $10,963 ($10,563 with contingent deferred sales charge). A $10,000 investment in the funds class C shares would have been valued at $10,967, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $10,635 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,073 and $11,178, respectively. 700 Fund 700 Fund: Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $11,472 ($11,072 with contingent deferred sales charge). A $10,000 investment in the funds class C shares would have been valued at $11,489, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,104 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,561 and $11,688, respectively. 12 Comparative index returns For periods ended 10/31/10 BofA Merrill Lynch Barclays Capital U.S. Treasury Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.48% 15.06% 42.86% Annual average 0.26 7.86 21.20 1 year 0.20 8.01 16.52 Index results should be compared with fund performance at net asset value. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y 500 Fund Net expenses for the fiscal year ended 10/31/09* 1.18% 1.93% 1.93% 1.68% 1.43% 0.93% Total annual operating expenses for the fiscal year ended 10/31/09 1.46% 2.21% 2.21% 1.96% 1.71% 1.21% Annualized expense ratio for the six-month period ended 10/31/10 1.45% 2.20% 2.20% 1.95% 1.70% 1.20% Annualized expense ratio for the six-month period ended 10/31/10** 1.16% 1.91% 1.91% 1.66% 1.41% 0.91% 700 Fund Net expenses for the fiscal year ended 10/31/09* 1.39% 2.14% 2.14% 1.89% 1.64% 1.14% Total annual operating expenses for the fiscal year ended 10/31/09 1.64% 2.39% 2.39% 2.14% 1.89% 1.39% Annualized expense ratio for the six-month period ended 10/31/10 1.61% 2.36% 2.36% 2.11% 1.86% 1.36% Annualized expense ratio for the six-month period ended 10/31/10** 1.38% 2.13% 2.13% 1.88% 1.63% 1.13% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation, effective 11/1/10 through at least 2/28/12, to limit total annual operating expenses (before any performance adjustment to the funds base management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and payments under the funds distribution plans) to an annual rate of 0.90% and 1.10% of the 500 Fund and 700 Fund average net assets, respectively.  Reflects projected expenses under a new management contract effective 2/1/10.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights, and includes 0.01% (500 Fund) and 0.03% (700 Fund) of performance fees. ** Reflects total annual operating expense limit effective 11/1/10. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund from May 1, 2010, to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y 500 Fund Expenses paid per $1,000* $7.30 $11.06 $11.06 $9.81 $8.56 $6.05 Ending value (after expenses) $998.20 $994.50 $994.50 $996.30 $997.20 $1,000.00 700 Fund Expenses paid per $1,000* $8.13 $11.89 $11.89 $10.63 $9.38 $6.87 Ending value (after expenses) $1,002.60 $998.20 $998.20 $998.20 $1,000.00 $1,003.50 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Class A Class B Class C Class M Class R Class Y 500 Fund Expenses paid per $1,000* $5.84 $9.60 $9.60 $8.35 $7.10 $4.59 Ending value (after expenses) $998.20 $994.50 $994.50 $996.30 $997.20 $1,000.00 700 Fund Expenses paid per $1,000* $6.97 $10.73 $10.73 $9.47 $8.22 $5.71 Ending value (after expenses) $1,002.60 $998.20 $998.20 $998.20 $1,000.00 $1,003.50 * Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  Expenses for each class are calculated using the funds projected annualized expense ratio for each class reflecting the total annual operating expense limit effective 11/1/10. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2010, use the following calculation method. To find the value of your investment on May 1, 2010, call Putnam at 1-800-225-1581. 14 Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y 500 Fund Expenses paid per $1,000* $7.37 $11.17 $11.17 $9.91 $8.64 $6.11 Ending value (after expenses) $1,017.90 $1,014.12 $1,014.12 $1,015.38 $1,016.64 $1,019.16 700 Fund Expenses paid per $1,000* $8.19 $11.98 $11.98 $10.71 $9.45 $6.92 Ending value (after expenses) $1,017.09 $1,013.31 $1,013.31 $1,014.57 $1,015.83 $1,018.35 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Class A Class B Class C Class M Class R Class Y 500 Fund Expenses paid per $1,000* $5.90 $9.70 $9.70 $8.44 $7.17 $4.63 Ending value (after expenses) $1,019.36 $1,015.58 $1,015.58 $1,016.84 $1,018.10 $1,020.62 700 Fund Expenses paid per $1,000* $7.02 $10.82 $10.82 $9.55 $8.29 $5.75 Ending value (after expenses) $1,018.25 $1,014.47 $1,014.47 $1,015.73 $1,016.99 $1,019.51 * Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  Expenses for each class are calculated using the funds projected annualized expense ratio for each class reflecting the total annual operating expense limit effective 11/1/10. 15 Terms and definitions Important terms Total return shows how the value of each funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract with respect to your fund among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management and sub-advisory contracts, effective July 1, 2010. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic 17 pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds and performance fees for some funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, both of the expense limitations applied. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing. In the custom peer group, each fund ranked in the following quintiles in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and total expenses (excluding any applicable 12b-1 fees) as of December 31, 2009 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). 18 Effective management fee Total expense (quintile rank) (quintile rank) Putnam Absolute Return 500 Fund 2nd 4th Putnam Absolute Return 700 Fund 3rd 4th The Trustees also considered that each fund ranked in the following quintiles in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Pro forma effective management fee (quintile rank) Putnam Absolute Return 500 Fund 1st Putnam Absolute Return 700 Fund 3rd Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major 19 factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Managements ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund (although not your fund, which had only a limited performance record because it had only recently commenced operations) over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of the Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund, the Trustees considered information about each funds performance relative to its benchmark for the one-year period ended December 31, 2009. For each of the Funds, the class A share net return exceeded the benchmark return over the one-year period ended December 31, 2009. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 20 Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, each funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 22 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolios list all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statements of assets and liabilities show how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statements of operations show the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting their operating expenses to deter mine net investment income (or loss). Then, any net gain or loss the funds realized on the sales of their holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statements of changes in net assets show how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 23 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 500 and 700 Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 500 and 700 Funds (the funds) at October 31, 2010, and the results of their operations, the changes in their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 16, 2010 24 The funds portfolios 10/31/10 MORTGAGE-BACKED SECURITIES* 500 Fund 28.1% 700 Fund 30.0% Principal amount Value Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.668s, 2037 $512,399 $315,566 $1,142,349 $703,527 Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.302s, 2014 983,000 1,088,285   FRB Ser. 07-4, Class A3, 5.808s, 2051 1,695,000 1,863,314   Ser. 07-2, Class A2, 5.634s, 2049 3,961,000 4,084,644   Ser. 07-5, Class A3, 5.62s, 2051 392,000 416,152 355,000 376,872 Ser. 06-4, Class A2, 5.522s, 2046 1,859,000 1,893,124   FRB Ser. 06-1, Class A2, 5.334s, 2045 1,958,000 1,971,189 1,244,000 1,252,379 Ser. 06-6, Class A2, 5.309s, 2045 1,429,000 1,460,713 927,000 947,572 Ser. 07-1, Class XW, IO, 0.285s, 2049 5,267,497 70,673 4,676,347 62,742 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.734s, 2035 5,853,642 43,905 4,885,179 36,641 Ser. 04-4, Class XC, IO, 0.243s, 2042 7,231,841 114,340 6,419,118 101,491 Banc of America Funding Corp. FRB Ser. 07-6, Class A1, 0.29s, 2037 855,850 602,176 1,063,142 748,027 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.436s, 2037 801,811 478,926 1,709,822 1,021,285 Bear Stearns Alt-A Trust Ser. 06-4, Class 22A1, 5.65s, 2036 661,819 326,078 1,520,319 749,061 FRB Ser. 06-2, Class 24A1, 5.637s, 2036 1,263,644 815,050 1,409,048 908,836 FRB Ser. 05-9, Class 11A1, 0.516s, 2035 939,809 535,691   Bear Stearns Alt-A Trust 144A FRB Ser. 06-7, Class 1AE4, 5.72s, 2046 657,623 440,608 934,455 626,085 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.556s, 2037 500,726 252,867 693,424 350,179 FRB Ser. 06-IM1, Class A1, 0.486s, 2036 411,951 216,274 421,450 221,261 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.665s, 2040 1,867,000 1,928,555 423,000 436,946 Ser. 06-PW13, Class A2, 5.426s, 2041 1,614,000 1,647,201 1,897,000 1,936,023 Ser. 07-PW15, Class A4, 5.331s, 2044 1,097,000 1,142,064   Ser. 05-PWR9, Class A2, 4.735s, 2042 278,852 280,227 489,501 491,916 Citigroup FRB Ser. 07-AR5, Class 1A2A, 5.432s, 2037 287,873 201,343 284,473 198,964 Citigroup Commercial Mortgage Trust FRB Ser. 08-C7, Class A2B, 6.091s, 2049 331,000 354,709 166,000 177,891 FRB Ser. 07-C6, Class A3, 5.698s, 2049 1,477,000 1,577,064   Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-10, Class 1A5A, 5.627s, 2035   372,391 248,571 FRB Ser. 07-6, Class 1A3A, 5.43s, 2046 246,404 130,594 214,099 113,473 FRB Ser. 06-AR7, Class 2A2A, 5.38s, 2036 577,243 329,028 697,593 397,628 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 579,000 620,647   Ser. 06-CD2, Class A2, 5.408s, 2046 832,781 835,979 1,158,363 1,162,811 25 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 28.1% 700 Fund 30.0% Principal amount Value Principal amount Value Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 $ $ $231,000 $240,741 Ser. 06-C8, Class A3, 5.308s, 2046 2,578,000 2,699,318   Ser. 06-C8, Class A2B, 5.248s, 2046 278,000 287,681 380,000 393,234 Countrywide Alternative Loan Trust Ser. 07-16CB, Class 3A1, 6 3/4s, 2037 493,662 285,485 663,011 383,419 Ser. 07-16CB, Class 4A7, 6s, 2037 339,581 254,686 785,657 589,243 Ser. 06-45T1, Class 2A5, 6s, 2037 429,396 326,341 565,529 429,802 Ser. 06-41CB, Class 1A7, 6s, 2037 485,273 349,396 636,452 458,245 Ser. 06-2CB, Class A11, 6s, 2036 130,108 88,067 124,167 84,046 Ser. 05-80CB, Class 2A1, 6s, 2036 204,510 157,473 194,873 150,052 Ser. 05-50CB, Class 3A1, 6s, 2035 548,495 358,771 809,949 529,788 FRB Ser. 07-HY4, Class 4A1, 5.634s, 2047 626,811 442,361 857,628 605,256 FRB Ser. 05-9CB, Class 1A1, 0.756s, 2035 434,138 329,571 601,348 456,507 FRB Ser. 06-23CBC, Class 2A5, 0.656s, 2036 236,289 114,600 243,171 117,938 FRB Ser. 06-18CB, Class A7, 0.606s, 2036 590,131 341,007 783,628 452,820 FRB Ser. 06-24CB, Class A13, 0.606s, 2036 390,155 243,115 489,436 304,980 Countrywide Home Loans FRB Ser. 06-HYB3, Class 2A1A, 5.505s, 2036 804,271 611,948 922,224 701,695 FRB Ser. 06-HYB2, Class 2A1B, 5.272s, 2036 1,113,804 746,249 1,458,184 976,983 FRB Ser. 04-HYB6, Class A2, 3.107s, 2034 622,791 529,372 1,403,286 1,192,793 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.655s, 2035 569,778 83,091 774,252 112,910 Ser. 05-R3, Class AS, IO, 5.506s, 2035 1,766,853 234,108 3,020,587 400,228 Ser. 06-R1, Class AS, IO, 5.471s, 2036 4,627,842 514,847 5,590,903 621,988 Ser. 05-R2, Class 1AS, IO, 5.303s, 2035 2,104,370 284,041 3,413,462 460,738 FRB Ser. 05-R3, Class AF, 0.656s, 2035   49,732 42,273 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.214s, 2041 2,546,000 2,675,752 290,000 304,779 Ser. 07-1, Class 1A4, 6.131s, 2037 394,560 253,751 792,931 509,954 Ser. 06-6, Class 1A4, 6s, 2036 1,130,410 676,550 2,485,601 1,487,632 Ser. 07-1, Class 1A1A, 5.942s, 2037 142,986 88,651 189,651 117,583 FRB Ser. 06-C3, Class A2, 5.826s, 2038 319,000 322,445 550,000 555,940 Ser. 07-C5, Class AAB, 5.62s, 2040 1,788,000 1,918,356   Ser. 07-C5, Class A2, 5.589s, 2040 1,089,000 1,125,830   Ser. 07-C2, Class A2, 5.448s, 2049 2,220,000 2,278,252 2,278,000 2,337,774 CS First Boston Mortgage Securities Corp. FRB Ser. 05-C4, Class A3, 5.12s, 2038 1,083,000 1,121,987 1,292,000 1,338,511 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.735s, 2038 8,412,069 301,457 9,153,542 328,029 Ser. 04-C4, Class AX, IO, 0.379s, 2039 4,016,571 91,260 3,462,343 78,668 Ser. 05-C1, Class AX, IO, 0.147s, 2038 27,112,418 267,524 25,995,708 256,505 CWCapital Cobalt Ser. 07-C3, Class A2, 5.933s, 2046 2,174,000 2,267,822   Ser. 07-C2, Class A2, 5.334s, 2047 60,327 62,813   Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.446s, 2037 428,090 239,730 489,912 274,351 26 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 28.1% 700 Fund 30.0% Principal amount Value Principal amount Value Federal National Mortgage Association IFB Ser. 10-100, Class CS, IO, 6.394s, 2040 $4,389,434 $655,284 $6,824,993 $1,018,881 IFB Ser. 10-100, Class QS, IO, 6.394s, 2040 1,984,933 338,462 2,553,306 435,378 IFB Ser. 10-100, Class SD, IO, 6.324s, 2040 12,752,706 1,875,657 18,691,927 2,749,192 IFB Ser. 10-35, Class SG, IO, 6.144s, 2040 7,128,301 1,043,156 7,086,426 1,037,028 IFB Ser. 10-123, Class SL, IO, 5.813s, 2040 17,246,000 2,387,493 26,751,000 3,703,342 Ser. 10-98, Class DI, IO, 5s, 2040 461,658 74,784 496,184 80,377 Ser. 09-31, Class PI, IO, 5s, 2038 2,865,055 402,349 2,846,408 399,730 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 9,443,771 678,771 12,994,822 934,003 IFB Ser. 05-74, Class NK, 26.219s, 2035 96,712 153,063 95,871 151,732 IFB Ser. 05-95, Class OP, 19.564s, 2035 154,395 231,754 154,395 231,754 IFB Ser. 03-W6, Class 4S, IO, 7.344s, 2042 1,214,978 241,538 1,907,565 379,224 IFB Ser. 04-W2, Class 1A3S, IO, 6.894s, 2044 48,349 4,774 40,979 4,047 IFB Ser. 05-59, Class KS, IO, 6.444s, 2035 133,733 20,417 4,669,746 712,938 IFB Ser. 05-104, Class SI, IO, 6.444s, 2033 1,138,888 150,243 969,498 127,897 IFB Ser. 05-51, Class WS, IO, 6.374s, 2035 232,567 36,946 206,512 32,807 IFB Ser. 10-27, Class BS, IO, 6.194s, 2040 4,281,820 588,953 6,090,165 837,687 IFB Ser. 07-30, Class OI, IO, 6.184s, 2037 2,285,581 370,013 2,646,462 428,436 IFB Ser. 08-11, Class SC, IO, 6.024s, 2038 265,634 39,649 245,031 36,573 IFB Ser. 09-88, Class SA, IO, 5.944s, 2039 325,864 41,131 286,125 36,115 IFB Ser. 09-12, Class DI, IO, 5.774s, 2037 8,091,637 1,196,268 12,020,997 1,777,184 Ser. 06-W3, Class 1AS, IO, 5.773s, 2046 116,133 17,606 271,846 41,212 Ser. 06-W2, Class 1AS, IO, 5.771s, 2036 799,424 92,933 1,599,259 185,914 Ser. 07-W1, Class 1AS, IO, 5.519s, 2046 1,523,378 216,479 2,030,848 288,593 Ser. 10-21, Class IP, IO, 5s, 2039 1,454,808 210,947 2,283,507 331,109 IFB Ser. 05-W2, Class A2, IO, 4.954s, 2035 599,548 72,797 1,024,973 124,452 Ser. 98-W2, Class X, IO, 2.338s, 2028 696,874 32,913 591,782 27,949 Ser. 03-W12, Class 2, IO, 2.23s, 2043 499,287 38,184 678,304 51,875 Ser. 03-W12, Class 1IO2, IO, 1.986s, 2043 5,669,050 399,015 7,500,652 527,932 Ser. 98-W5, Class X, IO, 1.737s, 2028 293,127 13,097 248,920 11,122 Ser. 03-W10, Class 1, IO, 1.665s, 2043 361,327 21,020 490,928 28,560 Ser. 03-W8, Class 12, IO, 1.64s, 2042 353,435 16,371 480,015 22,234 Ser. 03-W17, Class 12, IO, 1.137s, 2033 1,906,478 75,819 2,590,926 103,039 FRB Ser. 07-80, Class F, 0.956s, 2037 49,015 48,999   Ser. 03-T2, Class 2, IO, 0.811s, 2042 6,743,327 182,522 8,339,426 225,724 27 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 28.1% 700 Fund 30.0% Principal amount Value Principal amount Value Federal National Mortgage Association FRB Ser. 06-3, Class FY, 0.756s, 2036 $35,092 $35,107 $30,102 $30,114 Ser. 01-T12, Class IO, 0.565s, 2041 4,641,878 95,376 6,306,371 129,577 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,051,661  893,194  Ser. 08-36, Class OV, PO, zero %, 2036   65,864 51,458 FRB Ser. 06-115, Class SN, zero %, 2036 333,252 308,203 493,769 456,654 FRB Ser. 06-104, Class EK, zero %, 2036 79,200 75,489 112,991 107,698 FRB Ser. 05-117, Class GF, zero %, 2036   70,047 68,857 Federal Home Loan Mortgage Corp. IFB Ser. T-56, Class 3ASI, IO, 7.244s, 2043 127,800 26,545 218,496 45,384 Ser. T-8, Class A9, IO, 0.322s, 2028 405,792 6,015 344,618 5,108 Ser. T-59, Class 1AX, IO, 0.271s, 2043 886,428 7,479 752,718 6,351 Ser. T-48, Class A2, IO, 0.212s, 2033 1,211,235 9,214 1,028,553 7,824 FRB Ser. T-54, Class 2A, IO, zero %, 2043 511,564  434,452  IFB Ser. 2976, Class KL, 23.444s, 2035 292,399 447,034 409,359 625,848 IFB Ser. 2990, Class LB, 16.291s, 2034 286,357 376,900 400,900 527,660 IFB Ser. 3151, Class SI, IO, 6.894s, 2036 525,842 88,982 449,130 76,001 IFB Ser. 3157, Class SA, IO, 6.894s, 2036 3,020,319 576,217 3,590,191 684,937 IFB Ser. 3208, Class PS, IO, 6.844s, 2036 3,019,435 471,730 3,031,880 473,674 IFB Ser. 3050, Class SI, IO, 6.494s, 2034 4,567,741 702,152 4,554,667 700,142 IFB Ser. 3117, Class SI, IO, 6.444s, 2036 5,155,809 824,930 6,157,002 985,120 IFB Ser. 3398, Class SI, IO, 6.394s, 2036 2,580,846 337,962 3,318,231 434,522 IFB Ser. 2990, Class SR, IO, 6.394s, 2035 2,896,296 424,076 3,314,475 485,305 IFB Ser. 3145, Class GI, IO, 6.344s, 2036 2,551,555 395,345 3,005,165 465,628 IFB Ser. 3055, Class MS, IO, 6.344s, 2035 3,632,403 587,360 4,156,413 672,092 IFB Ser. 3677, Class KS, IO, 6.294s, 2040 2,509,323 376,326 3,432,723 514,809 IFB Ser. 3346, Class SC, IO, 6.294s, 2033 7,054,349 999,672 7,459,892 1,057,141 IFB Ser. 3346, Class SB, IO, 6.294s, 2033 2,654,011 374,720 2,306,455 325,648 IFB Ser. 3303, Class SD, IO, 5.834s, 2037 2,536,304 308,248 3,285,666 399,321 IFB Ser. 3309, Class SG, IO, 5.814s, 2037 2,282,446 305,990 2,941,820 394,388 Ser. 2815, Class GS, 5.744s, 2034 2,348,754 272,758 3,049,259 354,106 IFB Ser. 3725, Class CS, IO, 5.744s, 2040 6,681,489 960,598 17,435,579 2,506,713 Ser. 3672, Class PI, IO, 5 1/2s, 2039 1,749,568 332,908 2,339,726 445,203 Ser. 3707, Class IK, IO, 5s, 2040 287,574 49,500 309,390 53,255 Ser. 3645, Class ID, IO, 5s, 2040 629,609 91,344 955,301 138,595 Ser. 3707, Class EI, IO, 5s, 2038   17,044,715 2,931,350 Ser. 3687, Class CI, IO, 5s, 2038   3,861,570 636,232 Ser. 3680, Class KI, IO, 5s, 2038 8,927,220 1,450,048 12,399,458 2,014,044 Ser. 3632, Class CI, IO, 5s, 2038 808,465 121,076 1,226,430 183,670 Ser. 3626, Class DI, IO, 5s, 2037 594,986 57,416 902,711 87,112 Ser. 3653, Class CI, IO, 5s, 2036 8,925,892 932,309 10,661,530 1,113,597 Ser. 3623, Class CI, IO, 5s, 2036 531,760 50,517 806,835 76,649 Ser. 3663, Class BI, IO, 4 1/2s, 2024 F 6,858,189 636,688 9,055,876 840,713 Ser. 3745, Class IM, IO, 4s, 2035 2,733,000 313,441   Ser. 3738, Class MI, IO, 4s, 2034 26,390,000 2,952,381 35,680,000 3,991,700 Ser. 3736, Class QI, IO, 4s, 2034 4,737,000 494,401   Ser. 3707, Class HI, IO, 4s, 2023 763,779 55,137 821,935 59,335 FRB Ser. 3190, Class FL, 1.056s, 2032 38,647 38,681   FRB Ser. 3350, Class FK, 0.856s, 2037 35,620 35,636   Ser. 3206, Class EO, PO, zero %, 2036 184,696 163,537   28 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 28.1% 700 Fund 30.0% Principal amount Value Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3175, Class MO, PO, zero %, 2036 $130,882 $114,957 $ $ FRB Ser. 3047, Class BD, zero %, 2035 91,036 89,790   GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 955,055   FRB Ser. 06-C1, Class A2, 5.335s, 2044 942,000 946,399 1,127,000 1,132,263 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.119s, 2043 24,762,334 203,546 21,399,955 175,908 Government National Mortgage Association IFB Ser. 09-77, Class CS, IO, 6.744s, 2038 1,943,131 277,293 2,564,933 366,026 IFB Ser. 09-61, Class SA, IO, 6.444s, 2039 2,405,097 273,508 5,462,722 621,221 IFB Ser. 10-98, Class CS, IO, 6.444s, 2038 574,442 96,615 618,171 103,970 IFB Ser. 10-98, Class SA, IO, 6.444s, 2038 556,153 93,133 597,865 100,118 IFB Ser. 10-32, Class SP, IO, 6.444s, 2036 765,575 89,733 824,024 96,584 IFB Ser. 10-113, Class PS, IO, 6.444s, 2035 3,171,864 501,630   IFB Ser. 10-125, Class CS, IO, 6.394s, 2040 4,161,835 677,274   IFB Ser. 10-85, Class SA, IO, 6.394s, 2040 240,172 38,178 257,746 40,971 IFB Ser. 10-85, Class AS, IO, 6.394s, 2039 787,101 120,505 846,505 129,600 IFB Ser. 10-113, Class SB, IO, 6.394s, 2039 3,663,003 637,472 12,888,823 2,243,042 IFB Ser. 10-113, Class AS, IO, 6.394s, 2039 556,270 94,599 599,136 101,889 IFB Ser. 10-85, Class SD, IO, 6.394s, 2038 525,264 79,914 564,758 85,922 Ser. 10-98, Class HS, IO, 6.344s, 2040 10,997,192 1,560,282 15,467,235 2,194,491 Ser. 10-98, Class TS, IO, 6.344s, 2040 9,223,179 1,616,639 12,972,803 2,273,873 IFB Ser. 10-98, Class QS, IO, 6.344s, 2040 745,077 114,190 801,703 122,869 IFB Ser. 10-98, Class YS, IO, 6.344s, 2039 770,893 116,906 828,511 125,644 IFB Ser. 10-47, Class HS, IO, 6.344s, 2039 358,019 56,349 385,483 60,671 IFB Ser. 10-31, Class HS, IO, 6.344s, 2039 2,491,571 361,375   IFB Ser. 10-68, Class SD, IO, 6.324s, 2040 3,973,918 606,209 3,159,033 481,900 IFB Ser. 10-58, Class LS, IO, 6.294s, 2039 8,095,356 1,156,695 6,170,848 881,714 IFB Ser. 10-42, Class SP, IO, 6.294s, 2039 3,366,183 500,019 4,053,339 602,090 IFB Ser. 10-31, Class PS, IO, 6.294s, 2038 5,806,655 889,942 8,575,262 1,314,265 IFB Ser. 10-60, Class S, IO, 6.244s, 2040 2,743,893 375,392 3,745,909 512,478 IFB Ser. 10-50, Class LS, IO, 6.244s, 2040 2,289,206 309,615 2,665,003 360,442 IFB Ser. 09-104, Class KS, IO, 6.244s, 2039 581,892 63,490 510,274 55,676 IFB Ser. 10-53, Class SA, IO, 6.244s, 2039 1,970,986 282,145 2,465,200 352,891 IFB Ser. 10-31, Class GS, IO, 6.244s, 2039 2,691,639 396,882 2,522,801 371,987 IFB Ser. 10-2, Class SA, IO, 6.244s, 2037 839,816 105,708 903,234 113,690 IFB Ser. 10-62, Class SD, IO, 6.234s, 2040 2,667,055 360,052 2,215,945 299,153 IFB Ser. 10-67, Class SE, IO, 6.194s, 2040 11,646,171 1,566,177 16,358,984 2,199,956 IFB Ser. 09-101, Class SB, IO, 6.194s, 2039 5,446,412 599,759 5,404,394 595,132 Ser. 10-47, Class AS, IO, 6.184s, 2040 5,864,722 781,181 5,900,394 785,933 IFB Ser. 10-24, Class BS, IO, 6.174s, 2038 15,908,883 2,329,160 22,116,450 3,237,986 IFB Ser. 09-103, Class SW, IO, 6.144s, 2037 10,699,680 1,300,546 10,765,392 1,308,533 Ser. 10-85, Class JS, IO, 6.08s, 2040 4,940,838 682,972 4,971,894 687,265 IFB Ser. 10-26, Class QS, IO, 5.994s, 2040 F 5,483,605 808,624 6,386,264 941,732 IFB Ser. 09-58, Class AS, IO, 5.994s, 2039 3,238,648 352,495 5,798,094 631,065 IFB Ser. 10-113, Class DS, IO, 5.844s, 2039 8,522,331 1,147,447 5,663,959 762,595 IFB Ser. 10-116, Class SL, IO, 5.794s, 2039 2,079,572 321,044   29 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 28.1% 700 Fund 30.0% Principal amount Value Principal amount Value Government National Mortgage Association Ser. 10-151, Class SA, IO, 5.79s, 2040Δ $3,315,000 $502,057 $3,397,000 $514,476 IFB Ser. 10-98, Class ST, IO, 5.744s, 2040 12,005,540 1,476,561   IFB Ser. 09-55, Class SN, IO, 5.744s, 2039 12,356,403 1,194,988 12,322,069 1,191,667 IFB Ser. 10-50, Class YS, IO, 5.744s, 2038 9,883,215 1,162,167 13,728,684 1,614,356 IFB Ser. 10-116, Class SA, IO, 5.644s, 2040 3,101,155 434,274   IFB Ser. 10-68, Class MS, IO, 5.594s, 2040 3,680,174 441,401 5,000,482 599,759 IFB Ser. 10-15, Class AS, IO, 5.504s, 2040 10,842,353 1,211,199 11,037,396 1,232,987 IFB Ser. 10-20, Class SD, IO, 5.424s, 2040 4,194,024 532,893 3,352,575 425,978 IFB Ser. 10-35, Class DX, IO, 5.424s, 2035 1,819,119 171,579 1,689,996 159,400 IFB Ser. 10-20, Class IT, IO, 5s, 2040 5,286,626 655,965 6,155,853 763,818 Ser. 10-103, Class IN, IO, 4 1/2s, 2039 11,120,990 1,473,531 13,571,648 1,798,243 Ser. 10-87, Class HI, IO, 4 1/2s, 2038   9,461,883 1,353,184 Ser. 10-120, Class AI, IO, 4 1/2s, 2038 16,536,268 2,418,429 12,605,140 1,843,502 Ser. 10-109, Class CI, IO, 4 1/2s, 2037   4,621,805 670,162 Ser. 10-94, Class PI, IO, 4 1/2s, 2037 4,832,004 724,512 4,918,096 737,421 Ser. 10-42, Class PI, IO, 4 1/2s, 2037 19,818,114 2,724,991 27,551,846 3,788,379 Ser. 10-87, Class ID, IO, 4 1/2s, 2035 2,307,145 223,017 2,024,819 195,726 Greenwich Capital Commercial Funding Corp. Ser. 05-GG3, Class A2, 4.305s, 2042 531,971 539,085 424,783 430,464 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.766s, 2038 707,000 749,307   Ser. 06-GG6, Class A2, 5.506s, 2038 1,649,781 1,665,640 2,255,206 2,276,883 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.847s, 2040 5,552,319 83,104 4,928,580 73,769 GSMPS Mortgage Loan Trust FRB Ser. 05-RP2, Class 1AF, 0.606s, 2035 363,450 305,298 423,703 355,911 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 356,257 331,319 453,418 421,679 Ser. 05-RP1, Class 1AS, IO, 5.677s, 2035 363,146 52,656 463,011 67,137 IFB Ser. 04-4, Class 1AS, IO, 5.527s, 2034 694,509 100,270 853,930 123,286 Ser. 06-RP2, Class 1AS1, IO, 5.382s, 2036 594,614 86,591 594,614 86,591 Ser. 98-2, IO, 0.809s, 2027 116,989 2,483 99,334 2,108 FRB Ser. 06-RP2, Class 1AF1, 0.656s, 2036 594,614 499,476 594,614 499,476 FRB Ser. 04-4, Class 1AF, 0.656s, 2034 694,509 590,333 853,930 725,840 FRB Ser. 05-RP1, Class 1AF, 0.606s, 2035 363,146 308,674 463,011 393,560 Ser. 98-3, IO, 0.538s, 2027 141,621 2,417 120,225 2,052 Ser. 98-4, IO, 0.127s, 2026 150,233 3,928 127,621 3,336 Ser. 99-2, IO, 0.01s, 2027 190,821 2,057 162,011 1,747 IndyMac Inda Mortgage Loan Trust FRB Ser. 07-AR7, Class 1A1, 5.956s, 2037 444,813 368,709 914,950 758,408 30 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 28.1% 700 Fund 30.0% Principal amount Value Principal amount Value IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR19, Class 1A2, 5.576s, 2036 $1,198,139 $599,158 $2,936,285 $1,468,360 FRB Ser. 06-AR3, Class 2A1A, 5.557s, 2036 1,419,232 777,030 2,983,122 1,633,259 FRB Ser. 06-AR5, Class 1A2, 5.382s, 2036 382,709 59,320 347,004 53,786 FRB Ser. 07-AR5, Class 2A1, 5.165s, 2037 535,643 305,316 1,156,562 659,240 FRB Ser. 06-AR3, Class 3A1B, 5.139s, 2036 415,594 269,097 483,804 313,263 FRB Ser. 05-AR15, Class A1, 5.076s, 2035 1,049,552 842,266 2,079,351 1,668,679 FRB Ser. 07-AR7, Class 2A1, 4.929s, 2037 838,556 473,784 912,387 515,499 FRB Ser. 06-AR11, Class 3A1, 4.702s, 2036 372,341 188,382 686,254 347,203 FRB Ser. 06-AR41, Class A3, 0.436s, 2037 364,518 176,791 414,199 200,887 FRB Ser. 06-AR35, Class 2A1A, 0.426s, 2037 912,783 477,316 912,226 477,025 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 6.051s, 2045 1,139,075 1,158,449 1,461,364 1,486,219 Ser. 07-C1, Class ASB, 5.857s, 2051 1,740,000 1,893,328   Ser. 07-LD12, Class A2, 5.827s, 2051 1,785,000 1,868,003 409,000 428,019 Ser. 07-C1, Class A4, 5.716s, 2051 1,558,000 1,642,168   Ser. 06-CB16, Class A3B, 5.579s, 2045 751,000 797,829   Ser. 06-CB16, Class A2, 5.45s, 2045 367,000 374,351 613,000 625,278 Ser. 07-CB18, Class A3, 5.447s, 2047 1,214,000 1,276,909 634,000 666,854 Ser. 06-LDP8, Class A3B, 5.447s, 2045 368,000 392,702 369,000 393,769 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,624,000 1,664,129 1,179,000 1,208,133 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,871,380 1,963,810   Ser. 05-CB13, Class A2, 5.247s, 2043 2,094,620 2,098,854 2,890,595 2,896,438 Ser. 06-LDP9, Class X, IO, 0.45s, 2047 52,059,065 1,052,395 23,710,506 479,317 Ser. 06-CB16, Class X1, IO, 0.137s, 2045 12,108,915 155,980 10,747,575 138,444 LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 1,666,000 1,750,621   LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 2,210,710 2,309,485 2,014,887 2,104,913 Ser. 07-C7, Class A2, 5.588s, 2045 1,534,000 1,604,742   Ser. 06-C3, Class A2, 5.532s, 2032 1,234,000 1,244,626 2,137,000 2,155,402 Ser. 05-C7, Class A2, 5.103s, 2030 217,949 218,114 183,866 184,006 Ser. 07-C2, Class XW, IO, 0.561s, 2040 3,582,832 86,674 3,181,477 76,965 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.764s, 2037 3,932,427 67,325 3,490,447 59,758 Ser. 05-C3, Class XCL, IO, 0.295s, 2040 22,880,302 423,000 23,085,053 426,785 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.436s, 2036 692,567 419,003 1,011,518 611,969 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.722s, 2050 1,302,000 1,360,913 1,373,000 1,435,126 Ser. 05-MCP1, Class XC, IO, 0.182s, 2043 19,142,436 236,857   31 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 28.1% 700 Fund 30.0% Principal amount Value Principal amount Value Merrill Lynch Mortgage Trust 144A Ser. 05-LC1, Class X, IO, 0.1s, 2044 $13,624,161 $64,475 $11,805,378 $55,868 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-5, Class A3, 5.364s, 2048 1,356,000 1,403,676 690,000 714,260 Ser. 06-4, Class A2, 5.112s, 2049 127,000 130,083 124,000 127,010 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.84s, 2049 2,079,000 2,174,814   Ser. 07-IQ14, Class A2, 5.61s, 2049 1,507,000 1,574,914 749,000 782,754 FRB Ser. 06-HQ8, Class A3, 5.441s, 2044 2,205,000 2,240,214 771,000 783,313 Ser. 06-T21, Class A2, 5.09s, 2052 32,430 32,526 30,028 30,117 Ser. 05-HQ6, Class A2A, 4.882s, 2042 1,462,292 1,499,571   Ser. 03-IQ4, Class X1, IO, 0.588s, 2040 22,100,815 739,230 23,595,198 789,214 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.667s, 2036 512,592 353,689 660,749 455,916 Ser. 06-6AR, Class 2A, 5.411s, 2036 379,801 235,476 390,989 242,413 FRB Ser. 07-14AR, Class 6A1, 5.373s, 2037 2,073,958 1,348,072 2,931,128 1,905,233 FRB Ser. 07-15AR, Class 2A1, 5.254s, 2037 961,001 660,637 1,222,200 840,197 FRB Ser. 07-11AR, Class 2A5, 4.761s, 2037 461,680 227,955 607,700 300,052 FRB Ser. 06-5AR, Class A, 0.506s, 2036   414,659 228,063 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 439,000 455,463   Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 247,239 215,098 314,268 273,413 IFB Ser. 04-R3, Class AS, IO, 6.794s, 2035 147,395 26,643 579,436 104,738 Residential Accredit Loans, Inc. Ser. 06-QS17, Class A4, 6s, 2036 700,654 427,618 686,025 418,690 Ser. 06-QS13, Class 1A5, 6s, 2036 126,571 79,146 114,308 71,478 Residential Asset Securitization Trust IFB Ser. 06-A9CB, Class A3, IO, 6.874s, 2036 580,195 95,152 540,992 88,723 Ser. 06-A13, Class A1, 6 1/4s, 2036 1,753,622 1,183,695 2,834,500 1,913,288 Ser. 06-A5CB, Class A6, 6s, 2036 614,216 367,378 724,023 433,056 FRB Ser. 05-A13, Class 1A1, 0.956s, 2035   627,258 414,382 FRB Ser. 05-A2, Class A1, 0.756s, 2035 929,065 652,827 1,106,417 777,447 FRB Ser. 06-A9CB, Class A1, 0.626s, 2036 623,293 345,928 581,178 322,554 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037   376,683 263,678 FRB Ser. 07-10, Class 1A1, 6s, 2037 1,651,517 904,786 1,694,505 928,337 FRB Ser. 05-23, Class 3A1, 5.882s, 2036 1,257,641 930,654 1,544,223 1,142,725 FRB Ser. 06-4, Class 6A, 5.711s, 2036 711,070 524,414 892,582 658,279 FRB Ser. 06-9, Class 1A1, 5.369s, 2036 566,754 340,877 468,488 281,775 FRB Ser. 05-18, Class 6A1, 2.834s, 2035   834,210 650,684 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.985s, 2037 947,060 146,672 1,286,537 199,247 Ser. 07-4, Class 1A4, IO, 1s, 2037 1,884,190 60,763 2,638,859 85,101 Structured Asset Securities Corp. 144A Ser. 05-RF6, Class A, IO, 5.274s, 2043 1,992,311 278,242 1,748,647 244,212 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,813,376 1,795,242 2,533,744 2,508,407 32 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 28.1% 700 Fund 30.0% Principal amount Value Principal amount Value Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.739s, 2049 $2,425,000 $2,523,874 $2,478,000 $2,579,035 Ser. 06-C25, Class A2, 5.684s, 2043 79,977 80,797 705,955 713,198 Ser. 06-C28, Class A3, 5.679s, 2048 922,000 984,630 1,034,000 1,104,238 Ser. 07-C34, Class A2, 5.569s, 2046 1,039,000 1,084,008   Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,625,000 1,661,922 2,076,000 2,123,169 Ser. 07-C30, Class APB, 5.294s, 2043 787,000 815,022   Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.097s, 2035 15,749,625 307,097 4,014,459 78,277 Total mortgage-backed securities (cost $178,574,994 and $166,852,519) CORPORATE BONDS AND NOTES* 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Advertising and marketing services 0.3% 0.2% Affinion Group, Inc. company guaranty 10 1/8s, 2013 $550,000 $565,813 $910,000 $936,163 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 990,000 1,143,450 200,000 231,000 Aerospace and defense 0.4% 0.3% Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 265,000 274,938 335,000 347,563 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 285,000 319,200   Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 273,376 148,000 160,554 TransDigm, Inc. company guaranty sr. sub. notes 7 3/4s, 2014   160,000 164,400 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 1,240,000 1,274,100 1,115,000 1,145,663 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 252,000 289,423 148,000 169,979 Automotive 0.4% 0.2% Affinia Group Holdings, Inc. 144A sr. notes 10 3/4s, 2016   145,000 161,131 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 157,000 180,850 93,000 107,128 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 7 1/2s, 2012 930,000 998,647 620,000 665,765 Navistar International Corp. sr. notes 8 1/4s, 2021 260,000 284,375 330,000 360,938 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,070,000   33 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Banking 2.0% 1.5% Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 $2,015,000 $2,135,616 $1,185,000 $1,255,933 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 252,000 263,947 148,000 155,016 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 346,000 385,542 204,000 227,314 BB&T Corp. unsec. sub. notes 5.2s, 2015 189,000 208,829 111,000 122,646 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 1,575,000 1,753,032 925,000 1,029,558 Credit Suisse USA, Inc. sr. unsec. notes 5 1/2s, 2014 787,000 885,640 463,000 521,031 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 346,000 403,549 204,000 237,931 HSBC Finance Corp. sr. unsec. notes 5 1/2s, 2016 661,000 734,156 389,000 432,053 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,701,000 1,798,724 999,000 1,056,394 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 283,000 299,525 167,000 176,751 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 225,000 239,471 150,000 159,647 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 314,238 250,000 261,865 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 252,000 259,226 148,000 152,244 VTB Bank via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 515,625 500,000 515,625 VTB Bank via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,100,000 1,163,250 1,000,000 1,057,500 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,291,000 1,459,375 759,000 857,990 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 220,000 227,373 130,000 134,357 Beverage 0.2% 0.2% Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 346,000 375,470 204,000 221,375 Coca-Cola Refreshments USA, Inc. sr. unsec. unsub. notes 7 3/8s, 2014 157,000 188,959 93,000 111,931 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 286,000 590,000 649,000 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 189,000 223,384 111,000 131,194 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 441,000 471,470 259,000 276,895 34 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Biotechnology 0.1% 0.1% Amgen, Inc. sr. unsec. notes 5.85s, 2017 $189,000 $225,958 $111,000 $132,705 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 195,000 218,400 575,000 644,000 Broadcasting 0.4% 0.2% Belo Corp. sr. unsec. unsub. notes 8s, 2016 195,000 214,988 200,000 220,500 DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 189,000 211,680 161,000 180,320 DISH DBS Corp. company guaranty 7 1/8s, 2016   255,000 270,300 DISH DBS Corp. company guaranty 7s, 2013   220,000 235,400 DISH DBS Corp. sr. notes 6 3/8s, 2011 145,000 150,075   News America, Inc. company guaranty sr. unsec. notes 5.3s, 2014 252,000 287,228 148,000 168,689 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 685,000 768,056 220,000 246,675 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015    16,615 17,633 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 855,000 945,844   Building materials % 0.1% Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 210,000 253,050 275,000 331,375 Cable television 0.5% 0.6% CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018   270,000 286,875 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 200,000 212,750 300,000 319,125 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 630,000 747,053 370,000 438,745 CSC Holdings, LLC sr. unsec. unsub. notes 8 1/2s, 2014 45,000 50,175 480,000 535,200 CSC Holdings, LLC sr. notes 6 3/4s, 2012 215,000 224,944 84,000 87,885 CSC Holdings, LLC sr. notes Ser. B, 7 5/8s, 2011 40,000 40,800   Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 900,000 940,500 1,400,000 1,463,000 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 535,000 610,339 315,000 359,358 35 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Cable television cont. Virgin Media Secured Finance PLC company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 145,000 $249,224 100,000 $171,879 Chemicals 0.7% 0.7% Dow Chemical Co. (The) sr. unsec. FRN 2.668s, 2011 $155,000 157,103 $110,000 111,493 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 315,000 354,956 185,000 208,467 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 252,000 270,096 148,000 158,628 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,086,300 1,170,000 1,246,050 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 1,000,000 1,379,206 1,000,000 1,379,206 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 $647,000 739,198 $495,000 565,538 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 350,000 368,375 500,000 526,250 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 100,000 108,572   Coal 0.1% 0.2% Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 379,000 382,790 282,000 284,820 Peabody Energy Corp. company guaranty 7 3/8s, 2016 135,000 152,888 555,000 628,538 Combined utilities % 0.1% El Paso Corp. sr. unsec. notes 12s, 2013 20,000 24,450 85,000 103,913 El Paso Corp. sr. unsec. notes 7s, 2017 225,000 245,259 465,000 506,868 El Paso Corp. sr. unsec. notes Ser. GMTN, 7 3/8s, 2012   50,000 53,771 Commercial and consumer services 0.3% 0.5% Aramark Corp. company guaranty 8 1/2s, 2015 540,000 567,000 645,000 677,250 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 260,000 286,000 320,000 352,000 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 240,000 264,000 210,000 231,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 405,000 417,150 559,000 575,770 36 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Commercial and consumer services cont. Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 $ $ $500,000 $525,000 Travelport LLC company guaranty 9 7/8s, 2014 190,000 198,075 195,000 203,288 Communications equipment 0.1% % Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 283,000 335,088 167,000 197,737 Computers 0.4% 0.4% Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  485,000 471,663 695,000 675,888 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 252,000 291,811 148,000 171,381 IBM Corp. sr. unsec. notes 5.7s, 2017 378,000 451,553 222,000 265,198 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 230,000 280,600   SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 946,000 968,468 1,034,000 1,058,558 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 220,000 237,353 130,000 140,254 Conglomerates 0.4% 0.3% General Electric Co. sr. unsec. notes 5 1/4s, 2017 1,984,000 2,233,720 1,166,000 1,312,761 SPX Corp. sr. unsec. notes 7 5/8s, 2014 260,000 288,600 125,000 138,750 Construction % % Associated Materials, LLC/Associated Materials Finance, Inc. company guaranty sr. notes 9 7/8s, 2016 125,000 150,000 130,000 156,000 Consumer 0.1% 0.1% Jarden Corp. company guaranty sr. unsec. notes 8s, 2016   135,000 149,006 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017   435,000 462,731 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 740,000 768,675   Consumer finance 0.2% 0.1% American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 567,000 625,907 333,000 367,596 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 252,000 303,174 148,000 178,055 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 220,000 230,452 130,000 136,176 37 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Consumer goods 0.1% 0.1% Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 $252,000 $276,049 $148,000 $162,124 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 300,000 312,750 300,000 312,750 Consumer services 0.2% 0.4% Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 500,000 734,827 750,000 1,102,241 West Corp. company guaranty 9 1/2s, 2014 $485,000 508,038 $1,080,000 1,131,300 Containers % 0.1% Owens Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014   150,000 153,375 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 195,000 206,700 200,000 212,000 Electric utilities 0.7% 0.6% AES Corp. (The) sr. notes 8 7/8s, 2011   50,000 50,688 AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 244,125 150,000 174,375 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,138,500 1,000,000 1,100,000 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 224,430 111,000 131,808 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 155,000 179,347 90,000 104,137 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 201,017 93,000 119,074 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 315,000 371,224 185,000 218,020 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 315,000 361,057 185,000 212,049 Exelon Corp. sr. unsec. notes 4.9s, 2015 252,000 277,608 148,000 163,040 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 11,000 11,494 7,000 7,314 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 236,692 130,000 139,863 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 157,000 196,414 93,000 116,347 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 126,000 179,815 74,000 105,606 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 135,000 135,272 95,000 95,192 NV Energy, Inc. sr. unsec. unsub. notes 8 5/8s, 2014 150,000 154,500 200,000 206,000 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 145,000 150,937 170,000 176,961 38 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Electric utilities cont. Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 $220,000 $243,063 $130,000 $143,628 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 189,000 213,236 111,000 125,234 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 275,000 358,578 125,000 162,990 Electronics % 0.1% NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands)   545,000 575,656 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 200,000 219,500 200,000 219,500 Energy (oil field) 0.1% 0.2% Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 530,000 522,050 615,000 605,775 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) 555,000 460,650 645,000 535,350 Financial 0.6% 0.7% Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 189,000 211,464 111,000 124,193 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 315,000 327,206 185,000 192,169 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 693,000 736,651 407,000 432,637 CIT Group, Inc. sr. bonds 7s, 2014 600,000 603,000 600,000 603,000 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 565,836 645,000 688,611 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 308,250 700,000 719,250 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 162,000 176,783 324,000 353,565 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017   266,000 273,648 Leucadia National Corp. sr. unsec. notes 7s, 2013 100,000 107,000   MetLife, Inc. sr. unsec. 6 3/4s, 2016 252,000 302,001 148,000 177,366 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 315,000 343,489 185,000 201,732 Food 0.2% 0.4% Dole Food Co. 144A sr. sec. notes 8s, 2016   200,000 212,500 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 598,000 650,589 352,000 382,955 39 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Food cont. Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 $ $ $300,000 $312,750 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 180,000 207,450 530,000 610,825 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 230,000 276,575 505,000 607,263 Forest products and packaging 0.6% 0.8% Domtar Corp. company guaranty 7 7/8s, 2011 (Canada) 145,000 152,431 215,000 226,019 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 100,000 161,234 165,000 266,036 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $250,000 289,958 $850,000 985,856 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 665,000 673,303 60,000 60,749 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 1,000,000 1,027,500 1,410,000 1,448,775 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,225,000 1,365,875 1,205,000 1,343,575 Gaming and lottery 0.3% 0.3% Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 1,255,000 1,358,538 325,000 351,813 Harrahs Operating Co., Inc. sr. notes 11 1/4s, 2017 390,000 430,950 695,000 767,975 MGM Resorts International sr. notes 10 3/8s, 2014 180,000 202,500 190,000 213,750 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016   162,000 177,390 Health care 0.3% 0.6% CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 525,000 561,750 810,000 866,700 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 235,000 274,363 525,000 612,938 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016    230,000 250,125 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019   50,000 56,250 HCA, Inc. sr. sec. notes 9 1/8s, 2014 210,000 220,106 220,000 230,588 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 545,000 557,944 815,000 834,356 Tenet Healthcare Corp. sr. notes 9s, 2015 315,000 346,500 535,000 588,500 40 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Household furniture and appliances 0.1% 0.2% Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 $752,000 $860,100 $962,000 $1,100,288 Investment banking/Brokerage 0.5% 0.4% E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017  175,000 202,563 210,000 243,075 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,543,000 1,743,630 907,000 1,024,934 Morgan Stanley sr. unsec. unsub. notes Ser. MTN, 6s, 2015 1,323,000 1,470,561 777,000 863,663 Lodging/Tourism % 0.2% FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R)   750,000 843,750  Machinery 0.2% 0.2% Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 395,000 413,269 450,000 470,813 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 346,000 399,196 204,000 235,364 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 301,354 148,000 176,986 Manufacturing % % General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.665s, 2015 85,000 79,475 125,000 116,875 Media 0.4% 0.4% Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 75,000 88,875   Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 250,924 234,000 254,183 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 175,000 201,250 175,000 201,250 QVC Inc. 144A sr. notes 7 1/8s, 2017 475,000 505,875 570,000 607,050 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 150,000 161,250   Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 409,000 479,804 241,000 282,721 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016   200,000 215,500 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 850,000 807,500 915,000 869,250 Medical services 0.3% 0.2% Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 575,000 589,375 665,000 681,625 Service Corporation International sr. notes 7s, 2017 170,000 181,050 185,000 197,025 Service Corporation International sr. unsec. 7 3/8s, 2014 180,000 196,650 195,000 213,038 41 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Medical services cont. Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 $200,000 $202,000 $ $ UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 189,000 219,485 111,000 128,904 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 135,000 139,632   WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 178,327 93,000 105,633 Metals 0.4% 0.6% Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 189,000 200,513 111,000 117,762 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 189,000 206,701 111,000 121,396 ArcelorMittal sr. unsec. unsub. notes 5 3/8s, 2013 (France)   150,000 161,975 BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Canada) 189,000 214,031 111,000 125,701 FMG Resources August 2006 Pty, Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia)   385,000 567,875 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 250,000 257,344 250,000 257,344 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 283,000 353,396 167,000 208,541 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.149s, 2015 (Germany) EUR 100,000 127,572 150,000 191,358 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 $540,000 577,125 $625,000 667,969 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 518,125 500,000 518,125 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 170,000 181,050 220,000 234,300 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada)   185,000 236,338 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada)   15,000 18,525 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 220,000 254,296 130,000 150,266 42 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Natural gas utilities 0.1% 0.1% Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 $220,000 $256,744 $130,000 $151,712 Kinder Morgan Energy Partners LP notes 6s, 2017 252,000 288,088 148,000 169,194 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 220,000 269,929 130,000 159,503 Office equipment and supplies 0.1% 0.1% ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 500,000 564,375 500,000 564,375 Oil and gas 2.1% 2.4% Anadarko Petroleum Corp. sr. notes 5.95s, 2016 220,000 239,766 130,000 141,680 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 266,663 148,000 156,611 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 568,400 500,000 580,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 582,400 685,000 712,400 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada)   250,000 249,375 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 580,000 626,400 895,000 966,600 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 504,000 566,262 296,000 332,566 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 565,000 586,188 630,000 653,625 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 220,000 250,701 130,000 148,142 Ferrellgas LP/Ferrellgas Finance Corp. sr. notes 6 3/4s, 2014 150,000 151,875 180,000 182,250 Ferrellgas Partners LP sr. unsec. notes Ser. UNRE, 6 3/4s, 2014 125,000 126,563 160,000 162,000 Forest Oil Corp. company guaranty 8 1/2s, 2014 965,000 1,068,738 1,035,000 1,146,263 Forest Oil Corp. sr. notes 8s, 2011 240,000 252,000 230,000 241,500 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,205,450 1,000,000 1,205,450 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 270,000 276,075 380,000 388,550 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 40,000 42,800 175,000 187,250 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 435,000 444,788 195,000 199,388 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 1,160,000 1,183,200 1,245,000 1,269,900 43 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Oil and gas cont. Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 $35,000 $39,988 $ $ Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 2,445,000 2,292,188 2,255,000 2,114,063 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 3,295,000 2,128,570 2,805,000 1,812,030 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 259,875 280,000 323,400 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 441,000 467,591 259,000 274,617 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 132,969   XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 189,000 231,349 111,000 135,872 Pharmaceuticals 0.4% 0.3% Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 283,000 341,211 167,000 201,351 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 189,000 226,224 111,000 132,862 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2013 (Ireland) 400,000 414,000 600,000 621,000 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 252,000 278,568 148,000 163,603 Merck & Co., Inc. sr. unsec. notes 4s, 2015 283,000 314,085 167,000 185,343 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 252,000 266,967 148,000 156,790 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 598,000 693,575 352,000 408,258 Power producers 0.2% 0.3% Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 210,000 218,400 350,000 364,000 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 260,000 267,150 200,000 205,500 Mirant North America, LLC company guaranty 7 3/8s, 2013 220,000 225,775 450,000 461,813 NRG Energy, Inc. company guaranty 7 1/4s, 2014 350,000 358,313   NRG Energy, Inc. sr. notes 7 3/8s, 2016 195,000 203,044 600,000 624,750 Railroads 0.1% 0.1% RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 507,000 561,503 631,000 698,833 44 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Real estate 0.1% 0.2% CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 $355,000 $413,575 $685,000 $798,025 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 220,000 247,015 130,000 145,963 Regional Bells 0.5% 0.3% AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,449,000 1,490,430 851,000 875,332 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014   250,000 255,000 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 642,000 773,610 173,000 208,465 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 819,000 961,723 481,000 564,821 Restaurants % 0.1% Wendys/Arbys Restaurants, LLC company guaranty sr. unsec. unsub. notes 10s, 2016 235,000 257,325 300,000 328,500 Retail 0.5% 0.5% CVS Caremark Corp. sr. unsec. 5 3/4s, 2017 220,000 253,787 130,000 149,965 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 157,000 180,091 93,000 106,678 Kroger Co. (The) company guaranty 6.4s, 2017 157,000 186,162 93,000 110,274 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 135,000 137,869 135,000 137,869 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 125,000 127,031 575,000 584,344 Target Corp. sr. unsec. notes 5 3/8s, 2017 252,000 294,249 148,000 172,813 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,200,000 1,263,000 1,000,000 1,052,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 598,000 643,877 352,000 379,004 Shipping % % United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 189,000 207,009 111,000 121,577 Software 0.1% % Oracle Corp. sr. unsec. notes 5 1/4s, 2016 346,000 403,107 204,000 237,670 Technology services 0.2% 0.3% First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 515,000 435,175 675,000 570,375 Iron Mountain, Inc. company guaranty 7 3/4s, 2015 86,000 86,645 46,000 46,345 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 100,000 100,500 245,000 246,225 45 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Technology services cont. Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 $477,000 $577,170 $815,000 $986,150 Telecommunications 0.8% 1.0% America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 189,000 209,918 111,000 123,285 Angel Lux Common S.A.R.L. notes Ser. REGS, 8 1/4s, 2016 (Denmark) EUR 50,000 73,386 50,000 73,386 Cellco Partnership / Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 $252,000 284,264 $148,000 166,949 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 200,000 222,000 205,000 227,550 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 252,000 293,431 148,000 172,333 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom)   130,000 139,100 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 150,000 151,313 75,000 75,656 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 315,000 329,963 302,000 316,345 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 590,000 594,425 805,000 811,038 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 277,769 540,000 612,225 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 290,000 312,475 725,000 781,188 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 240,000 264,600 195,000 214,988 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 265,000 120,000 120,000 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 283,000 311,163 167,000 183,619 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 347,789 185,000 204,257 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 283,000 326,959 167,000 192,941 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 205,000 233,700 185,000 210,900 Windstream Corp. company guaranty 8 5/8s, 2016 505,000 536,563 865,000 919,063 46 CORPORATE BONDS AND NOTES* cont. 500 Fund 17.2% 700 Fund 18.5% Principal amount Value Principal amount Value Telephone 0.1% 0.2% Cricket Communications, Inc. company guaranty 9 3/8s, 2014 $150,000 $157,125 $830,000 $869,425 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 409,450   Textiles % % Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.121s, 2014 240,000 239,400 240,000 239,400 Tire and rubber 0.2% 0.2% Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 975,000 1,116,375 1,050,000 1,202,250 Tobacco 0.1% 0.1% Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 378,000 408,216 222,000 239,746 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 189,000 223,241 111,000 131,110 Total corporate bonds and notes (cost $108,944,853 and $102,010,853) COMMON STOCKS* 500 Fund 13.7% 700 Fund 15.2% Shares Value Shares Value Aerospace and defense 0.7% 0.7% General Dynamics Corp. 13,550 $923,026 13,197 $898,980 L-3 Communications Holdings, Inc. 6,800 490,892 6,623 478,114 Lockheed Martin Corp. 12,218 871,021 11,899 848,280 Northrop Grumman Corp. 12,320 778,747 11,999 758,457 Raytheon Co. 15,644 720,876 15,236 702,075 Rockwell Collins, Inc. 9,075 549,128 8,839 534,848 Airlines 0.1% 0.1% Copa Holdings SA Class A (Panama) 4,397 223,195 4,282 217,226 Southwest Airlines Co. 43,207 594,528 42,081 579,035 Banking 0.5% 0.6% Cullen/Frost Bankers, Inc. 6,121 320,985 5,962 312,647 Hudson City Bancorp, Inc. 38,647 450,238 37,640 438,506 M&T Bank Corp. 6,771 506,132 6,595 492,976 Northern Trust Corp. 13,055 647,920 12,714 630,996 Peoples United Financial, Inc. 30,478 375,184 29,684 365,410 PNC Financial Services Group, Inc. 17,403 938,022 16,949 913,551 TCF Financial Corp. 17,532 230,721 17,075 224,707 Broadcasting % 0.1% Discovery Communications, Inc. Class A  6,951 310,084 6,770 302,010 47 COMMON STOCKS* cont. 500 Fund 13.7% 700 Fund 15.2% Shares Value Shares Value Building materials 0.1% 0.1% Sherwin-Williams Co. (The) 5,902 $430,669 5,748 $419,432 Cable television 0.1% 0.1% IAC/InterActiveCorp.  15,840 441,936 15,427 430,413 Scripps Networks Interactive Class A 6,187 314,856 6,026 306,663 Chemicals 0.1% 0.1% Compass Minerals International, Inc. 3,218 253,804 3,134 247,179 International Flavors & Fragrances, Inc. 6,173 309,638 6,012 301,562 Valspar Corp. 8,462 271,630 8,241 264,536 Commercial and consumer services 0.4% 0.4% Automatic Data Processing, Inc. 28,474 1,264,815 27,733 1,231,900 Ecolab, Inc. 10,268 506,418 10,001 493,249 Gartner, Inc.  15,980 506,406 15,564 493,223 Verisk Analytics, Inc. Class A  11,608 346,034 11,306 337,032 Computers 1.0% 1.1% Compuware Corp.  43,154 431,972 42,029 420,710 Hewlett-Packard Co. 45,254 1,903,383 43,818 1,842,985 IBM Corp. 18,843 2,705,855 18,261 2,622,280 Lexmark International, Inc. Class A  11,775 447,803 11,468 436,128 Teradata Corp.  18,305 720,485 17,829 701,749 Conglomerates 0.1% 0.1% AMETEK, Inc. 8,480 458,344 8,259 446,399 Consumer 0.1% 0.1% Scotts Miracle-Gro Co. (The) Class A 5,555 296,637 5,410 288,894 Tupperware Brands Corp. 4,525 202,765 4,407 197,478 Consumer services 0.1% 0.1% Netflix, Inc.  2,543 441,211 2,476 429,586 Electric utilities 0.5% 0.6% DPL, Inc. 12,974 338,621 12,636 329,800 DTE Energy Co. 11,481 536,852 11,182 522,870 Great Plains Energy, Inc. 16,268 309,580 15,844 301,511 ITC Holdings Corp. 5,602 350,741 5,456 341,600 NSTAR 10,087 420,729 9,824 409,759 OGE Energy Corp. 9,386 414,486 9,141 403,667 Pinnacle West Capital Corp. 10,131 416,992 9,867 406,126 Wisconsin Energy Corp. 8,753 521,154 8,525 507,579 48 COMMON STOCKS* cont. 500 Fund 13.7% 700 Fund 15.2% Shares Value Shares Value Electronics 0.5% 0.6% Altera Corp. 27,467 $857,245 26,752 $834,930 Analog Devices, Inc. 20,164 678,922 19,449 654,848 Garmin, Ltd. 9,475 311,159 9,228 303,048 Silicon Laboratories, Inc.  8,507 339,429 8,285 330,572 Synopsys, Inc.  20,933 535,466 20,387 521,499 Xilinx, Inc. 25,854 693,146 25,180 675,076 Energy (oil field) 0.2% 0.2% Core Laboratories NV (Netherlands) 8,643 672,166 8,418 654,668 Exterran Holdings, Inc.  17,110 430,659 16,664 419,433 Energy (other) % % Covanta Holding Corp. 17,589 277,554 17,130 270,311 Financial 0.4% 0.4% Assurant, Inc. 10,085 398,761 9,822 388,362 Berkshire Hathaway, Inc. Class B  20,326 1,617,137 19,796 1,574,970 Broadridge Financial Solutions, Inc. 21,095 464,090 20,546 452,012 Food 0.8% 0.9% Campbell Soup Co. 34,119 1,236,814 33,230 1,204,588 ConAgra Foods, Inc. 49,274 1,108,172 47,990 1,079,295 Hershey Co. (The) 21,116 1,045,031 20,566 1,017,811 Hormel Foods Corp. 19,643 902,007 19,131 878,496 JM Smucker Co. (The) 15,806 1,016,010 15,395 989,591 Forest products and packaging % % Sonoco Products Co. 8,317 278,620 8,101 271,384 Health-care services 0.7% 0.8% AmerisourceBergen Corp. 21,683 711,636 21,118 693,093 Cardinal Health, Inc. 23,395 811,573 22,786 790,446 Henry Schein, Inc.  9,172 515,008 8,933 501,588 Laboratory Corp. of America Holdings  8,261 671,785 8,046 654,301 McKesson Corp. 14,424 951,696 14,048 926,887 Pharmaceutical Product Development, Inc. 15,418 397,939 15,017 387,589 Warner Chilcott PLC Class A (Ireland) 22,125 531,885 21,549 518,038 Insurance 1.0% 1.1% AON Corp. 15,680 623,280 15,272 607,062 Arch Capital Group, Ltd.  4,632 400,158 4,512 389,792 Axis Capital Holdings, Ltd. 11,825 402,168 11,517 391,693 Brown & Brown, Inc. 15,738 350,800 15,327 341,639 Hanover Insurance Group, Inc. (The) 5,977 270,459 5,821 263,400 HCC Insurance Holdings, Inc. 12,310 325,969 11,990 317,495 Marsh & McLennan Cos., Inc. 27,822 694,994 27,097 676,883 49 COMMON STOCKS* cont. 500 Fund 13.7% 700 Fund 15.2% Shares Value Shares Value Insurance cont. PartnerRe, Ltd. 6,006 $476,396 5,849 $463,943 Progressive Corp. (The) 34,296 725,703 33,403 706,807 RenaissanceRe Holdings, Ltd. 5,723 344,868 5,574 335,889 Transatlantic Holdings, Inc. 6,813 358,364 6,635 349,001 Travelers Cos., Inc. (The) 17,921 989,239 17,454 963,461 W.R. Berkley Corp. 13,976 384,620 13,611 374,575 Medical technology 0.2% 0.2% Becton, Dickinson and Co. 12,875 972,320 12,540 947,021 Gen-Probe, Inc.  7,165 347,001 6,979 337,993 Metals 0.2% 0.2% Newmont Mining Corp. 13,925 847,615 13,562 825,519 Royal Gold, Inc. 5,111 253,046 4,977 246,411 Natural gas utilities 0.1% 0.1% Southern Union Co. 26,401 663,457 25,714 646,193 Office equipment and supplies 0.1% 0.1% Pitney Bowes, Inc. 17,459 383,050 17,004 373,068 Oil and gas 1.1% 1.3% Cimarex Energy Co. 12,225 938,269 11,907 913,862 Frontier Oil Corp. 32,884 435,713 32,027 424,358 Helmerich & Payne, Inc. 18,316 783,558 17,838 763,110 Holly Corp. 15,860 519,098 15,447 505,580 Occidental Petroleum Corp. 36,698 2,885,564 35,742 2,810,393 Oil States International, Inc.  12,114 619,268 11,798 603,114 Sunoco, Inc. 20,437 765,774 19,905 745,840 Unit Corp.  12,555 492,533 12,228 479,704 Pharmaceuticals 0.7% 0.8% Cephalon, Inc.  8,015 532,517 7,806 518,631 Eli Lilly & Co. 39,647 1,395,574 38,614 1,359,213 Endo Pharmaceuticals Holdings, Inc.  15,162 557,052 14,767 542,540 Forest Laboratories, Inc.  22,584 746,401 21,996 726,968 Perrigo Co. 9,017 594,040 8,782 578,558 Watson Pharmaceuticals, Inc.  12,298 573,702 11,978 558,774 Publishing 0.1% 0.1% Thomson Reuters Corp. (Canada) 17,183 657,250 16,735 640,114 Washington Post Co. (The) Class B 500 201,075 487 195,847 50 COMMON STOCKS* cont. 500 Fund 13.7% 700 Fund 15.2% Shares Value Shares Value Real estate 0.3% 0.4% Digital Realty Trust, Inc. R 6,834 $408,195 6,656 $397,563 Essex Property Trust, Inc. R 3,113 351,644 3,032 342,495 Nationwide Health Properties, Inc. R 10,464 427,245 10,191 416,099 Realty Income Corp. R 10,444 358,020 10,173 348,730 Ventas, Inc. R 10,200 546,312 9,935 532,119 Restaurants 0.4% 0.5% Chipotle Mexican Grill, Inc.  1,638 344,324 1,596 335,495 McDonalds Corp. 14,263 1,109,234 13,891 1,080,303 Panera Bread Co. Class A  2,253 201,666 2,194 196,385 Starbucks Corp. 19,855 565,470 19,338 550,746 Yum! Brands, Inc. 12,174 603,343 11,857 587,633 Retail 0.9% 1.0% Advance Auto Parts, Inc. 4,684 304,366 4,562 296,439 Amazon.com, Inc.  6,858 1,132,530 6,679 1,102,970 AutoZone, Inc.  1,742 413,951 1,697 403,258 Big Lots, Inc.  5,564 174,543 5,419 169,994 Dollar Tree, Inc.  6,366 326,639 6,200 318,122 Family Dollar Stores, Inc. 6,546 302,229 6,376 294,380 Herbalife, Ltd. 11,528 736,178 11,227 716,956 Kohls Corp.  9,378 480,154 9,134 467,661 PETsMART, Inc. 7,156 267,849 6,969 260,850 Ross Stores, Inc. 5,513 325,212 5,369 316,717 Target Corp. 13,915 722,745 13,552 703,891 TJX Cos., Inc. (The) 11,545 529,800 11,244 515,987 Toro Co. (The) 4,274 242,592 4,162 236,235 Semiconductor 0.1% 0.1% Maxim Integrated Products, Inc. 17,027 368,805 16,559 358,668 Shipping 0.1% 0.1% J. B. Hunt Transport Services, Inc. 10,298 370,316 10,030 360,679 Ryder System, Inc. 6,036 264,075 5,879 257,206 Software 0.2% 0.3% Amdocs, Ltd. (United Kingdom)  21,689 665,419 21,124 648,084 BMC Software, Inc.  18,306 832,191 17,829 810,506 Technology 0.1% 0.1% Tech Data Corp.  9,233 396,927 8,993 386,609 Technology services 0.5% 0.5% Accenture PLC Class A 32,637 1,459,200 31,787 1,421,197 AOL, Inc.  17,947 478,826 17,480 466,366 Global Payments, Inc. 11,770 458,559 11,463 446,598 VeriSign, Inc.  20,502 712,445 19,968 693,888 51 COMMON STOCKS* cont. 500 Fund 13.7% 700 Fund 15.2% Shares Value Shares Value Telephone 0.4% 0.4% CenturyTel, Inc. 44,497 $1,841,286 43,337 $1,793,285 TW Telecom, Inc.  43,494 800,290 42,361 779,442 Tobacco 0.5% 0.5% Lorillard, Inc. 15,930 1,359,466 15,515 1,324,050 Reynolds American, Inc. 25,062 1,626,524 24,409 1,584,144 Transportation services % % Landstar Systems, Inc. 6,180 232,492 6,019 226,435 Waste Management 0.3% 0.3% Republic Services, Inc. 19,037 567,493 18,541 552,707 Stericycle, Inc.  6,342 454,975 6,176 443,066 Waste Management, Inc. 20,476 731,403 19,943 712,364 Total common stocks (cost $84,220,408 and $82,013,097) ASSET-BACKED SECURITIES* 500 Fund 6.8% 700 Fund 8.0% Principal amount Value Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.406s, 2036 $ $ $1,040,666 $513,868 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 2,741,097 2,165,466 357,772 282,640 Ser. 00-5, Class A6, 7.96s, 2032 1,127,561 958,427   Ser. 00-6, Class A5, 7.27s, 2031 1,943,745 1,992,339 2,468,955 2,530,679 Ser. 01-1, Class A5, 6.99s, 2031 1,544,437 1,590,770 1,912,967 1,970,356 Ser. 01-3, Class A4, 6.91s, 2033 2,035,152 2,106,383 2,888,294 2,989,385 Countrywide Asset Backed Certificates FRB Ser. 07-12, Class 2A2, 0.756s, 2047   369,000 284,130 FRB Ser. 07-7, Class 2A3, 0.486s, 2047   2,008,000 828,300 FRB Ser. 07-3, Class 2A3, 0.466s, 2047 814,000 282,865 1,188,000 412,830 FRB Ser. 07-8, Class 2A3, 0.446s, 2037 3,564,000 1,354,320 1,112,000 422,560 FRB Ser. 07-9, Class 2A3, 0.436s, 2047 2,147,000 953,053   FRB Ser. 07-3, Class 2A2, 0.426s, 2047 540,000 377,803 575,000 402,291 FRB Ser. 07-6, Class 2A2, 0.426s, 2037   372,000 277,140 FRB Ser. 06-23, Class 2A3, 0.426s, 2037 1,826,000 948,494 777,000 403,603 FRB Ser. 06-8, Class 2A3, 0.416s, 2046 483,000 299,460 480,000 297,600 FRB Ser. 06-22, Class 2A3, 0.416s, 2034 839,000 429,988 1,214,000 622,175 FRB Ser. 06-24, Class 2A3, 0.406s, 2047 2,736,000 1,231,200 3,459,000 1,556,550 FRB Ser. 06-21, Class 2A3, 0.406s, 2037 575,000 290,375   FRB Ser. 07-1, Class 2A3, 0.396s, 2037 2,640,000 957,000 1,999,000 724,638 FRB Ser. 07-1, Class 2A2, 0.356s, 2037 944,000 741,040 1,096,000 860,360 Credit-Based Asset Servicing and Securitization Ser. 07-CB1, Class AF2, 5.805s, 2037   1,098,000 532,530 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF13, Class A2D, 0.496s, 2036 1,002,000 503,756 1,254,000 630,449 FRB Ser. 07-FF1, Class A2D, 0.476s, 2038 1,009,000 498,237 2,291,000 1,131,280 52 ASSET-BACKED SECURITIES* cont. 500 Fund 6.8% 700 Fund 8.0% Principal amount Value Principal amount Value First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF18, Class A2D, 0.466s, 2037 $789,000 $394,500 $805,000 $402,500 FRB Ser. 06-FF18, Class A2C, 0.416s, 2037 3,432,000 1,750,320 5,141,000 2,621,910 FRB Ser. 06-FF13, Class A2C, 0.416s, 2036 1,320,000 646,800 1,224,000 599,760 FRB Ser. 06-FF11, Class 2A3, 0.406s, 2036 955,000 479,467 1,144,000 574,357 FRB Ser. 07-FF1, Class A2C, 0.396s, 2038 1,347,000 646,623 3,032,000 1,455,503 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 859,386 786,339   Ser. 96-8, Class M1, 7.85s, 2027 457,000 458,460   FRN Ser. 96-9, Class M1, 7.63s, 2027 1,564,000 1,541,605 635,000 625,908 Ser. 99-4, Class A7, 7.41s, 2031 1,070,137 984,526 1,325,079 1,219,072 Ser. 1997-5, Class M1, 6.95s, 2029 2,058,000 2,006,550 927,000 903,825 GSAA Home Equity Trust FRB Ser. 06-19, Class A3A, 0.496s, 2036 540,685 291,970 1,033,530 558,106 FRB Ser. 07-5, Class 2A1A, 0.376s, 2047 195,992 127,532 180,253 117,291 FRB Ser. 07-4, Class A1, 0.356s, 2037 373,834 178,833 555,400 265,689 FRB Ser. 06-17, Class A1, 0.316s, 2036 1,682,040 824,200 2,101,280 1,029,627 FRB Ser. 06-16, Class A1, 0.316s, 2036 1,093,699 607,003 1,464,079 812,564 FRB Ser. 06-12, Class A1, 0.306s, 2036 2,368,570 1,211,760 1,050,362 537,365 GSAMP Trust FRB Ser. 07-FM1, Class A2D, 0.506s, 2036 747,000 317,475 1,101,000 467,925 FRB Ser. 07-FM1, Class A2C, 0.426s, 2036 910,000 382,200 1,548,000 650,160 FRB Ser. 07-HE2, Class A2A, 0.376s, 2047 78,835 74,105 66,031 62,069 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.306s, 2036 88,640 64,707 80,131 58,495 Long Beach Mortgage Loan Trust FRB Ser. 06-WL1, Class 2A3, 0.496s, 2046 863,667 632,636 1,233,296 903,389 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.506s, 2032 897,000 807,300 315,000 283,500 MASTR Asset Backed Securities Trust FRB Ser. 07-WMC1, Class A3, 0.356s, 2037 1,613,172 564,610 2,375,301 831,355 FRB Ser. 07-WMC1, Class A2, 0.306s, 2037 1,880,435 658,152 2,768,992 969,147 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2C, 0.506s, 2037 1,475,000 737,500 5,019,000 2,509,500 FRB Ser. 07-2, Class A2C, 0.496s, 2037 1,069,000 528,675 2,213,000 1,094,441 FRB Ser. 07-3, Class A2C, 0.436s, 2037 568,000 265,426 4,257,000 1,989,296 FRB Ser. 07-1, Class A2B, 0.426s, 2037 1,417,828 786,894 973,136 540,091 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2B, 0.426s, 2037 860,000 351,067 1,962,000 800,922 Morgan Stanley Capital, Inc. FRB Ser. 06-HE3, Class A2D, 0.506s, 2036 1,536,000 635,597 2,959,000 1,224,434 FRB Ser. 06-HE6, Class A2D, 0.496s, 2036 1,115,000 401,400 2,033,000 731,880 FRB Ser. 06-WMC2, Class A2C, 0.406s, 2036 868,019 314,657 682,545 247,423 Morgan Stanley IXIS Real Estate Capital FRB Ser. 06-2, Class A3, 0.406s, 2036 3,216,000 1,165,800   Novastar Home Equity Loan FRB Ser. 06-6, Class A2B, 0.356s, 2037 594,533 378,758 784,123 499,539 53 ASSET-BACKED SECURITIES* cont. 500 Fund 6.8% 700 Fund 8.0% Principal amount Value Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 00-D, Class A4, 7.4s, 2030 $1,106,000 $735,490 $447,000 $297,255 Ser. 02-B, Class A4, 7.09s, 2032 734,053 704,003   Ser. 02-A, Class A4, 6.97s, 2032 796,028 800,008 352,838 354,602 Ser. 02-B, Class A2, 5.19s, 2019 364,358 328,292 280,296 252,551 Securitized Asset Backed Receivables, LLC FRB Ser. 06-FR4, Class A2B, 0.426s, 2036 655,000 278,375   FRB Ser. 06-WM3, Class A2, 0.416s, 2036 701,369 277,041 1,255,691 495,998 FRB Ser. 07-BR5, Class A2A, 0.386s, 2037 57,556 44,606 58,857 45,614 FRB Ser. 07-BR4, Class A2A, 0.346s, 2037 501,620 346,770 392,247 271,160 FRB Ser. 06-WM3, Class A1, 0.306s, 2036 990,856 391,388 659,016 260,311 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.366s, 2037 256,113 171,929 190,330 127,769 FRB Ser. 07-HE1, Class 2A1, 0.306s, 2037 267,081 182,817 243,945 167,140 Total asset-backed securities (cost $43,013,440 and $44,218,549) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS* 500 Fund 4.0% 700 Fund 4.2% Principal amount Value Principal amount Value U.S. Government Agency Mortgage Obligations Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2040 $18,000,000 $18,892,969 $23,000,000 $24,141,016 4s, TBA, November 1, 2040 7,000,000 7,217,109   Total U.S. government agency mortgage obligations (cost $25,992,500 and $23,991,875) U.S. GOVERNMENT AGENCY OBLIGATIONS* 500 Fund 0.4% 700 Fund 0.4% Principal amount Value Principal amount Value General Electric Capital Corp. 1 5/8s, FDIC guaranteed notes, January 7, 2011 $900,000 $902,542 $700,000 $701,977 Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 900,000 908,455 700,000 706,576 JPMorgan Chase & Co. 2 5/8s, FDIC guaranteed notes, December 1, 2010 900,000 901,843 700,000 701,434 Total U.S. government agency obligations (cost $2,698,760 and $2,098,935) U.S. TREASURY OBLIGATIONS* 500 Fund % 700 Fund % Principal amount Value Principal amount Value U.S. Treasury Inflation Index Notes 3s, July 15, 2012 i $291,355 $312,190 $48,559 $52,032 Total U.S. treasury obligations (cost $312,190 and $52,032) 54 COMMODITY LINKED NOTES* 500 Fund 3.4% 700 Fund 3.3% Principal amount Value Principal amount Value UBS AG 144A zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) $3,400 $3,459,582 $3,300 $3,357,829 UBS AG 144A zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 3,600 3,699,204 2,400 2,466,136 UBS AG 144A zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 3,361 3,448,117 2,874 2,948,494 UBS AG 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 11,236 11,152,473 10,214 10,138,070 Total commodity linked notes (cost $21,574,317 and $18,770,978) SENIOR LOANS* c 500 Fund 2.5% 700 Fund 3.1% Principal amount Value Principal amount Value Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 $750,000 $743,438 $750,000 $743,438 Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,300,000 1,313,543 1,200,000 1,212,502 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 214,463 216,950 244,388 247,222 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.78s, 2014 960,000 875,891 1,140,000 1,040,120 Claires Stores, Inc. bank term loan FRN 3.048s, 2014 960,000 849,715 1,140,000 1,009,037 DineEquity, Inc. bank term loan FRN Ser. B, 6s, 2017 805,000 812,714 730,000 736,996 Federal Mogul Corp. bank term loan FRN Ser. B, 2.198s, 2014 635,676 563,567 754,865 669,235 Federal Mogul Corp. bank term loan FRN Ser. C, 2.198s, 2015 324,324 287,534 385,135 341,447 General Chemical Holding Co. bank term loan FRN Ser. B, 6 3/4s, 2015 750,000 756,563 750,000 756,563 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 960,000 972,250 960,000 972,250 Harrahs Operating Co., Inc. bank term loan FRN Ser. B1, 3.288s, 2015 500,000 440,500 500,000 440,500 MGM Resorts Intl bank term loan FRN Ser. D, 6s, 2011 1,000,000 994,375 1,000,000 994,375 Multiplan, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,000,000 1,003,438 1,000,000 1,003,438 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.289s, 2014 960,000 897,593 1,090,000 1,019,142 Realogy Corp. bank term loan FRN 0.106s, 2013 51,582 47,165 68,376 62,522 Realogy Corp. bank term loan FRN Ser. B, 3.257s, 2013 378,418 346,018 501,624 458,675 Revlon Consumer Products bank term loan FRN 6s, 2015 547,250 547,641 646,750 647,212 55 SENIOR LOANS* c cont. 500 Fund 2.5% 700 Fund 3.1% Principal amount Value Principal amount Value Reynolds Group Holdings, Ltd. bank term loan FRN Ser. D, 6 1/2s, 2016 (New Zealand) $870,000 $875,674 $1,030,000 $1,036,718 Rite-Aid Corp. bank term loan FRN 6s, 2014 1,000,000 989,688 1,000,000 989,688 Six Flags Theme Parks bank term loan FRN Ser. B, 6s, 2016 1,000,000 1,002,740 1,000,000 1,002,740 Swift Transportation Co., Inc. bank term loan FRN 8 1/4s, 2014 960,000 942,267 1,140,000 1,118,942 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.756s, 2014 (United Kingdom) 960,000 752,727 1,140,000 893,864 Total senior loans (cost $16,215,102 and $17,379,675) FOREIGN GOVERNMENT BONDS AND NOTES* 500 Fund 1.0% 700 Fund 1.1% Principal amount Value Principal amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $1,405,000 $1,393,058 $1,305,000 $1,293,908 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 2,140,000 2,053,330 1,965,000 1,885,418 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.677s, 2012 2,805,000 652,163 2,610,000 606,825 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 700,000 710,136 600,000 608,688 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,757,375 1,600,000 1,654,000 Total foreign government bonds and notes (cost $6,561,679 and $6,044,739) PURCHASED OPTIONS OUTSTANDING* 500 Fund 0.8% 700 Fund 1.0% Contract Contract amount/ amount/ Expiration date/ number of number of strike price contracts Value contracts Value SPDR S&P 500 ETF Trust (Put) Dec-10/$100.00 660,874 $219,820 645,131 $214,583 SPDR S&P 500 ETF Trust (Put) Mar-11/103.00 130,655 297,081 129,982 295,550 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 $25,407,900 809,750 $33,253,600 1,059,792 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 25,407,900 287,617 33,253,600 376,431 56 PURCHASED OPTIONS OUTSTANDING* cont. 500 Fund 0.8% 700 Fund 1.0% Contract Contract amount/ amount/ Expiration date/ number of number of strike price contracts Value contracts Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 25,407,900 $240,613 33,253,600 $314,912 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 25,407,900 922,561 33,253,600 1,207,438 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. Jan-11/3.565 4,642,800 244,722 8,296,200 437,293 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 5,703,300 472,176 3,400,200 281,503 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 5,703,300 438,185 3,400,200 261,237 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. Jan-11/3.565 4,642,800 132,134 8,296,200 236,110 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 57,118,200 1,112,663 61,842,500 1,204,692 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 57,118,200 48,550 61,842,500 52,566 Total purchased options outstanding (cost $7,223,009 and $8,213,602) 57 CONVERTIBLE BONDS AND NOTES* 500 Fund 0.1% 700 Fund 0.1% Principal amount Value Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $105,000 $104,344 $110,000 $109,313 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 550,000 539,000 650,000 637,000 Total convertible bonds and notes (cost $625,888 and $726,758) SHORT-TERM INVESTMENTS* 500 Fund 30.0% 700 Fund 21.0% Principal amount/ Principal amount/ shares Value shares Value Putnam Money Market Liquidity Fund 0.16% e 56,247,819 $56,247,819 36,820,801 $36,820,801 U.S. Treasury Bills for an effective yield of 0.20%, September 22, 2011 $15,000,000 14,972,235 $  U.S. Treasury Bills for an effective yield of 0.20%, August 25, 2011 ##   25,000,000 24,949,875 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.24%, July 28, 2011 #   402,000 401,235 U.S. Treasury Bills for an effective yield of 0.27%, June 2, 2011 # ## 16,000,000 15,974,480   U.S. Treasury Bills for an effective yield of 0.23%, May 5, 2011 ## # 27,000,000 26,968,653 3,362,000 3,358,097 U.S. Treasury Bills for an effective yield of 0.20%, April 7, 2011 # ## 25,000,000 24,978,250 5,300,000 5,295,389 U.S. Treasury Bills for effective yields ranging from 0.16% to 0.29%, December 16, 2010 # ## 9,452,000 9,449,838 671,000 670,780 U.S. Treasury Bills for effective yields ranging from 0.25% to 0.33%, November 18, 2010 # ## 25,000 24,996 351,000 350,952 U.S. Treasury Bills for an effective yield of 0.14%, November 04, 2010 # ##   15,000,000 14,999,830 SSgA Prime Money Market Fund 0.14% i,P   1,893,000 1,893,000 Freddie Mac Discount Notes for an effective yield of 0.34%, November 16, 2010 ## 20,000,000 19,997,167 10,000,000 9,998,583 Federal Farm Credit Bank for an effective yield of 0.25375%, February 28, 2011 1,400,000 1,400,280 1,000,000 1,000,200 Fannie Mae Discount Notes for an effective yield of 0.27%, November 1, 2010 25,000,000 25,000,000 20,000,000 20,000,000 Total short-term investments (cost $195,013,438 and $119,748,092) TOTAL INVESTMENTS Total investments (cost $690,970,578 and $592,121,704) 58 Key to holdings currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen Key to holdings abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes PO Principal Only SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from November 1, 2009 through October 31, 2010 (the reporting period). * Percentages indicated are based on net assets as follows: 500 Fund $649,253,647 700 Fund $569,822,218  Non-income-producing security.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 8). e See Note 7 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. i Securities purchased with cash or securities received, that were pledged to the funds for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the funds at the close of the reporting period. R Real Estate Investment Trust. 59 At the close of the reporting period, the fund maintained liquid assets to cover certain derivatives contracts as follows: 500 Fund $306,944,915 700 Fund $305,317,017 Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. 500 Fund FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $111,297,764) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 11/22/10 $1,249,999 $1,234,033 $15,966 Brazilian Real Buy 11/22/10 301,139 303,880 (2,741) Canadian Dollar Sell 11/22/10 1,247,444 1,251,241 3,797 Chilean Peso Buy 11/22/10 251,942 255,057 (3,115) Czech Koruna Sell 11/22/10 370,594 371,522 928 Euro Sell 11/22/10 128,368 126,594 (1,774) Japanese Yen Sell 11/22/10 79,009 78,562 (447) Mexican Peso Buy 11/22/10 494,354 493,703 651 Norwegian Krone Buy 11/22/10 23,179 23,325 (146) Singapore Dollar Sell 11/22/10 722,940 715,815 (7,125) South Korean Won Buy 11/22/10 244,498 246,798 (2,300) Swedish Krona Sell 11/22/10 1,275,773 1,272,911 (2,862) Swiss Franc Sell 11/22/10 1,142,436 1,157,120 14,684 Taiwan Dollar Buy 11/22/10 8,576 8,607 (31) Turkish Lira Buy 11/22/10 483,894 487,494 (3,600) Barclays Bank PLC Australian Dollar Buy 11/22/10 1,179,958 1,163,703 16,255 Brazilian Real Buy 11/22/10 149,080 150,887 (1,807) British Pound Sell 11/22/10 1,237,884 1,214,922 (22,962) Canadian Dollar Sell 11/22/10 1,160,832 1,155,452 (5,380) Chilean Peso Buy 11/22/10 6,400 6,476 (76) Czech Koruna Sell 11/22/10 748,769 756,010 7,241 Euro Sell 11/22/10 557,927 557,625 (302) Hungarian Forint Buy 11/22/10 258,961 258,595 366 Japanese Yen Buy 11/22/10 29,561 28,536 1,025 Mexican Peso Buy 11/22/10 247,855 245,290 2,565 New Zealand Dollar Sell 11/22/10 478,024 473,303 (4,721) 60 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $111,297,764) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Norwegian Krone Sell 11/22/10 $68,635 $68,340 $(295) Polish Zloty Buy 11/22/10 753,096 755,358 (2,262) Singapore Dollar Sell 11/22/10 944,843 935,531 (9,312) South Korean Won Buy 11/22/10 242,355 244,219 (1,864) Swedish Krona Buy 11/22/10 1,352,825 1,365,302 (12,477) Swiss Franc Sell 11/22/10 1,160,096 1,175,769 15,673 Taiwan Dollar Buy 11/22/10 8,749 8,737 12 Turkish Lira Buy 11/22/10 849,423 854,724 (5,301) Citibank, N.A. Australian Dollar Buy 11/22/10 1,287,804 1,270,314 17,490 Brazilian Real Buy 11/22/10 353,226 359,140 (5,914) British Pound Sell 11/22/10 1,192,879 1,180,322 (12,557) Canadian Dollar Sell 11/22/10 1,171,120 1,167,582 (3,538) Chilean Peso Buy 11/22/10 2,388 2,418 (30) Czech Koruna Sell 11/22/10 260,510 261,473 963 Euro Sell 11/22/10 29,174 28,788 (386) Hungarian Forint Buy 11/22/10 256,021 257,890 (1,869) Mexican Peso Buy 11/22/10 274,412 273,866 546 Norwegian Krone Buy 11/22/10 1,231,142 1,238,616 (7,474) Polish Zloty Buy 11/22/10 407,587 408,425 (838) Singapore Dollar Sell 11/22/10 487,135 482,548 (4,587) South African Rand Sell 11/22/10 491,658 499,327 7,669 South Korean Won Buy 11/22/10 507,055 509,175 (2,120) Swedish Krona Buy 11/22/10 29,538 29,488 50 Swiss Franc Sell 11/22/10 1,260,983 1,278,248 17,265 Taiwan Dollar Buy 11/22/10 11,967 12,008 (41) Turkish Lira Buy 11/22/10 723,755 729,190 (5,435) Credit Suisse AG Australian Dollar Sell 11/22/10 100,324 100,418 94 British Pound Sell 11/22/10 1,157,323 1,135,999 (21,324) Canadian Dollar Sell 11/22/10 1,851,963 1,848,467 (3,496) Euro Buy 11/22/10 3,726,412 3,694,467 31,945 Japanese Yen Sell 11/22/10 52,670 50,869 (1,801) Norwegian Krone Buy 11/22/10 1,147,599 1,154,694 (7,095) South African Rand Buy 11/22/10 3,187 3,190 (3) Swedish Krona Sell 11/22/10 1,209,029 1,206,694 (2,335) Swiss Franc Sell 11/22/10 1,170,652 1,182,368 11,716 Turkish Lira Buy 11/22/10 724,173 729,432 (5,259) Deutsche Bank AG Australian Dollar Buy 11/22/10 2,520,805 2,485,847 34,958 Brazilian Real Sell 11/22/10 63,766 64,023 257 Czech Koruna Sell 11/22/10 514,883 516,801 1,918 Euro Buy 11/22/10 891,766 888,133 3,633 61 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $111,297,764) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Hungarian Forint Buy 11/22/10 $256,442 $258,291 $(1,849) Malaysian Ringgit Buy 11/22/10 254,207 253,359 848 Mexican Peso Buy 11/22/10 248,340 247,320 1,020 New Zealand Dollar Sell 11/22/10 253,411 250,945 (2,466) Norwegian Krone Buy 11/22/10 11,777 11,857 (80) Polish Zloty Buy 11/22/10 638,578 639,854 (1,276) Singapore Dollar Sell 11/22/10 654,122 647,026 (7,096) South Korean Won Buy 11/22/10 253,336 252,960 376 Swedish Krona Sell 11/22/10 1,247,235 1,244,678 (2,557) Swiss Franc Sell 11/22/10 1,229,113 1,246,218 17,105 Taiwan Dollar Buy 11/22/10 3,653 3,635 18 Turkish Lira Buy 11/22/10 1,122,109 1,128,085 (5,976) Goldman Sachs International Australian Dollar Buy 11/22/10 1,231,048 1,214,329 16,719 Canadian Dollar Sell 11/22/10 1,150,055 1,147,040 (3,015) Chilean Peso Buy 11/22/10 3,109 3,152 (43) Euro Sell 11/22/10 365,792 360,560 (5,232) Hungarian Forint Sell 11/22/10 512 512  Norwegian Krone Sell 11/22/10 19,724 19,891 167 Polish Zloty Buy 11/22/10 756,029 757,053 (1,024) South African Rand Sell 11/22/10 254,750 257,511 2,761 Swedish Krona Buy 11/22/10 32,223 32,156 67 Swiss Franc Sell 11/22/10 1,195,620 1,211,778 16,158 HSBC Bank USA, National Association Australian Dollar Buy 11/22/10 1,226,163 1,209,498 16,665 British Pound Sell 11/22/10 1,306,433 1,277,843 (28,590) Euro Buy 11/22/10 2,535,677 2,499,179 36,498 Norwegian Krone Buy 11/22/10 1,279,474 1,287,363 (7,889) Singapore Dollar Sell 11/22/10 734,448 727,544 (6,904) South Korean Won Buy 11/22/10 253,469 255,556 (2,087) Swiss Franc Sell 11/22/10 2,433,056 2,465,076 32,020 Taiwan Dollar Sell 11/22/10 247,702 247,041 (661) JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/22/10 2,521,782 2,487,598 34,184 Brazilian Real Buy 11/22/10 529,577 537,104 (7,527) British Pound Buy 11/22/10 33,794 33,441 353 Canadian Dollar Sell 11/22/10 1,258,026 1,264,059 6,033 Chilean Peso Buy 11/22/10 243,287 246,183 (2,896) Czech Koruna Sell 11/22/10 400,952 402,914 1,962 Euro Buy 11/22/10 956,922 944,228 12,694 Hungarian Forint Buy 11/22/10 255,884 256,727 (843) Japanese Yen Sell 11/22/10 10,197 10,089 (108) Malaysian Ringgit Buy 11/22/10 423,486 426,285 (2,799) 62 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $111,297,764) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Mexican Peso Buy 11/22/10 $120,056 $119,638 $418 New Zealand Dollar Sell 11/22/10 483,798 478,958 (4,840) Norwegian Krone Buy 11/22/10 1,164,583 1,171,984 (7,401) Polish Zloty Buy 11/22/10 751,804 754,009 (2,205) Singapore Dollar Sell 11/22/10 1,083,870 1,073,721 (10,149) South African Rand Sell 11/22/10 8,850 8,784 (66) South Korean Won Buy 11/22/10 496,731 500,550 (3,819) Swedish Krona Buy 11/22/10 57,271 58,607 (1,336) Swiss Franc Sell 11/22/10 1,922,735 1,948,420 25,685 Taiwan Dollar Buy 11/22/10 8,870 8,934 (64) Turkish Lira Buy 11/22/10 467,899 471,611 (3,712) Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/22/10 3,304,839 3,255,489 49,350 British Pound Sell 11/22/10 89,850 88,920 (930) Canadian Dollar Sell 11/22/10 1,095,482 1,092,119 (3,363) Czech Koruna Sell 11/22/10 516,756 518,775 2,019 Euro Buy 11/22/10 1,944,964 1,944,729 235 Hungarian Forint Buy 11/22/10 248,942 248,384 558 Japanese Yen Sell 11/22/10 21,889 21,671 (218) Norwegian Krone Buy 11/22/10 1,178,981 1,186,146 (7,165) Polish Zloty Buy 11/22/10 876,063 877,864 (1,801) Swedish Krona Sell 11/22/10 1,219,472 1,205,413 (14,059) Swiss Franc Buy 11/22/10 149,909 149,184 725 Turkish Lira Buy 11/22/10 470,124 473,920 (3,796) State Street Bank and Trust Co. Australian Dollar Buy 11/22/10 2,492,378 2,458,580 33,798 British Pound Sell 11/22/10 15,215 15,054 (161) Canadian Dollar Sell 11/22/10 1,126,540 1,123,016 (3,524) Euro Buy 11/22/10 1,940,102 1,939,623 479 Hungarian Forint Buy 11/22/10 259,328 251,293 8,035 Japanese Yen Buy 11/22/10 12,502 12,066 436 Malaysian Ringgit Buy 11/22/10 548,279 550,954 (2,675) Mexican Peso Sell 11/22/10 1,881 1,858 (23) Norwegian Krone Sell 11/22/10 48,962 49,265 303 Polish Zloty Buy 11/22/10 770,378 772,070 (1,692) Swedish Krona Sell 11/22/10 1,250,904 1,248,247 (2,657) Swiss Franc Buy 11/22/10 71,656 72,646 (990) Taiwan Dollar Buy 11/22/10 6,123 6,146 (23) UBS AG Australian Dollar Buy 11/22/10 1,958,423 1,932,286 26,137 British Pound Buy 11/22/10 16,016 15,848 168 Canadian Dollar Sell 11/22/10 1,181,603 1,185,689 4,086 Czech Koruna Sell 11/22/10 496,495 498,235 1,740 63 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $111,297,764) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Euro Buy 11/22/10 $2,236,848 $2,228,838 $8,010 Japanese Yen Sell 11/22/10 1,323,380 1,321,698 (1,682) Mexican Peso Sell 11/22/10 6,685 6,602 (83) Norwegian Krone Buy 11/22/10 602,042 605,546 (3,504) South African Rand Sell 11/22/10 16,106 16,423 317 Swedish Krona Buy 11/22/10 64,715 65,039 (324) Swiss Franc Sell 11/22/10 1,826,111 1,843,001 16,890 Westpac Banking Corp. Australian Dollar Buy 11/22/10 802,594 801,288 1,306 British Pound Sell 11/22/10 80,721 79,225 (1,496) Canadian Dollar Sell 11/22/10 2,645 2,638 (7) Euro Buy 11/22/10 590,158 598,112 (7,954) Japanese Yen Sell 11/22/10 55,290 53,375 (1,915) New Zealand Dollar Sell 11/22/10 376,279 372,358 (3,921) Norwegian Krone Sell 11/22/10 26,072 26,646 574 Swedish Krona Buy 11/22/10 7,385 7,375 10 Swiss Franc Sell 11/22/10 1,200,593 1,217,295 16,702 Total FUTURES CONTRACTS OUTSTANDING at 10/31/10 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bund 10 yr (Short) 28 $5,028,184 Dec-10 $2,616 Euro-Schatz 2 yr (Long) 154 23,288,376 Dec-10 (619) Japanese Government Bond 10 yr (Long) 1 1,779,435 Dec-10 20,374 Japanese Government Bond 10 yr Mini (Short) 10 1,779,807 Dec-10 (22,586) S&P 500 Index E-Mini (Long) 66 3,893,175 Dec-10 156,618 S&P 500 Index E-Mini (Short) 439 25,895,513 Dec-10 (929,516) U.K. Gilt 10 yr (Long) 65 12,844,274 Dec-10 (113,894) U.S. Treasury Bond 20 yr (Short) 8 1,047,500 Dec-10 2,985 U.S. Treasury Bond 30 yr (Long) 491 66,208,281 Dec-10 (2,760,964) U.S. Treasury Note 5 yr (Long) 131 15,926,734 Dec-10 21,243 U.S. Treasury Note 10 yr (Short) 639 80,693,719 Dec-10 294,020 Total 64 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $14,724,935) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $6,474,000 Aug-11/4.49 $858,647 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 3,847,000 Aug-11/4.475 14,542 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 3,847,000 Aug-11/4.475 504,803 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,237,000 Aug-11/4.55 10,747 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,474,000 Aug-11/4.49 23,565 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,237,000 Aug-11/4.55 445,476 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,929,000 Aug-11/4.70 4,649 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,929,000 Aug-11/4.70 291,298 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 4,267,500 Jul-11/4.5475 11,352 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,535,000 Jul-11/4.52 23,813 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 4,267,500 Jul-11/4.5475 596,255 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,535,000 Jul-11/4.52 1,172,794 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,180,300 Aug-15/4.375 726,494 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 19,957,200 Jan-12/4.80 122,737 65 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $14,724,935) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. $19,957,200 Jan-12/4.80 $2,893,594 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,180,300 Aug-15/4.375 730,759 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,180,300 Aug-15/4.46 686,322 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,180,300 Aug-15/4.46 772,723 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 11,974,320 Jan-12/4.72 82,024 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 27,400,500 Sep-15/4.04 1,413,044 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 27,400,500 Sep-15/4.04 2,120,525 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,726,280 Feb-15/5.36 57,727 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,726,280 Feb-15/5.36 203,062 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,955,380 Feb-15/5.27 116,658 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,955,380 Feb-15/5.27 444,782 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 2,391,100 Apr-12/4.8675 19,966 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 2,391,100 Apr-12/4.8675 343,003 66 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $14,724,935) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. $11,974,320 Jan-12/4.72 $1,658,324 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 5,703,300 Mar-11/4.7375 1,084 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 5,703,300 Mar-11/4.665 1,197 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 2,070,000 $ 9/17/15 6 month AUD- BBR-BBSW 5.38% $(8,253) AUD 910,000  9/17/20 5.5725% 6 month AUD- BBR-BBSW 6,278 AUD 930,000  9/22/20 5.685% 6 month AUD- BBR-BBSW (551) AUD 2,090,000  9/22/15 6 month AUD- BBR-BBSW 5.56% 5,788 CAD 1,460,000  9/21/20 3.1025% 3 month CAD- BA-CDOR (23,463) AUD 2,980,000  9/29/15 6 month AUD- BBR-BBSW 5.5275% 3,466 AUD 1,510,000  9/29/20 5.63% 6 month AUD- BBR-BBSW 5,632 EUR 1,450,000 E  10/29/40 2.435% 6 month EUR- EURIBOR- REUTERS (9,974) $83,507,100 (16,010) 6/4/12 1.24% 3 month USD- LIBOR-BBA (1,467,863) GBP 5,250,000  6/15/12 6 month GBP- LIBOR-BBA 1.5225% 59,776 GBP 3,080,000  6/15/15 2.59% 6 month GBP- LIBOR-BBA (157,797) $52,342,800 (2,228) 7/23/12 0.80% 3 month USD- LIBOR-BBA (424,723) 45,088,900 26,976 7/23/15 1.90% 3 month USD- LIBOR-BBA (1,401,266) Barclays Bank PLC AUD 930,000 E  2/4/20 6 month AUD- BBR-BBSW 6.8% 27,165 AUD 1,230,000  10/1/15 6 month AUD- BBR-BBSW 5.43% (3,258) 67 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $3,536,100 E $ 3/9/21 4.2375% 3 month USD- LIBOR-BBA $(441,482) 3,134,200 (71,695) 9/21/20 3 month USD- LIBOR-BBA 3.95% 299,416 3,543,000 93,004 9/28/20 4.02% 3 month USD- LIBOR-BBA (346,086) AUD 1,120,000  5/24/15 5.505% 6 month AUD- BBR-BBSW (5,276) AUD 2,730,000  7/27/15 5.435% 6 month AUD- BBR-BBSW 3,816 $9,205,900 102,586 10/28/30 3 month USD- LIBOR-BBA 3.38% (17,831) 1,915,200 (46,252) 10/20/20 3 month USD- LIBOR-BBA 4.065% 194,136 11,617,900 (16,530) 10/22/15 3 month USD- LIBOR-BBA 1.35% (52,345) 12,269,300  10/29/20 3 month USD- LIBOR-BBA 2.76% 79,251 GBP 2,000,000  8/24/20 2.9525% 6 month GBP- LIBOR-BBA 41,632 GBP 2,000,000  8/25/20 2.898% 6 month GBP- LIBOR-BBA 57,379 AUD 2,000,000  8/26/15 6 month AUD- BBR-BBSW 5.025% (37,177) $1,000,000  8/27/40 3 month USD- LIBOR-BBA 3.21625% (76,229) Citibank, N.A. GBP 19,680,000  7/1/12 6 month GBP- LIBOR-BBA 1.43% 158,573 GBP 15,740,000  7/1/15 2.45% 6 month GBP- LIBOR-BBA (612,555) GBP 4,680,000  7/1/20 6 month GBP- LIBOR-BBA 3.3675% 214,808 $50,877,100 24,932 7/9/12 0.96% 3 month USD- LIBOR-BBA (556,393) 93,381,800 17,889 7/9/20 3 month USD- LIBOR-BBA 3.01% 3,905,734 8,163,800  8/9/20 3 month USD- LIBOR-BBA 2.89875% 220,970 3,636,000  9/1/20 3 month USD- LIBOR-BBA 2.557% (22,185) 4,742,000  9/1/12 0.67375% 3 month USD- LIBOR-BBA (20,248) 42,654,200  9/24/12 3 month USD- LIBOR-BBA 0.6175% 121,957 25,561,200  9/24/20 2.5875% 3 month USD- LIBOR-BBA 145,854 68 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International CHF 2,870,000 $ 7/28/15 1.27% 6 month CHF- LIBOR-BBA $(26,484) $7,200,000  9/27/12 0.6125% 3 month USD- LIBOR-BBA (19,563) 1,900,000  9/27/20 3 month USD- LIBOR-BBA 2.53875% (19,938) 11,829,200  10/5/20 3 month USD- LIBOR-BBA 2.61125% (55,385) 28,927,600  10/7/40 3.377% 3 month USD- LIBOR-BBA 1,427,289 CHF 9,010,000  5/19/12 0.61583% 6 month CHF- LIBOR-BBA (44,521) CHF 9,010,000  5/20/12 0.62833% 6 month CHF- LIBOR-BBA (46,646) CHF 9,010,000  5/25/12 0.5825% 6 month CHF- LIBOR-BBA (38,699) GBP 3,940,000  7/9/15 2.425% 6 month GBP- LIBOR-BBA (142,820) GBP 2,180,000  7/9/20 6 month GBP- LIBOR-BBA 3.3725% 99,067 Deutsche Bank AG $76,774,500 (48,306) 7/27/12 0.78% 3 month USD- LIBOR-BBA (632,300) 65,238,300 152,827 7/27/20 3 month USD- LIBOR-BBA 2.94% 2,326,346 55,217,900 142,322 5/6/15 2.68% 3 month USD- LIBOR-BBA (4,024,032) Goldman Sachs International AUD 445,000 E  2/23/20 6 month AUD- BBR-BBSW 6.6925% 11,369 AUD 1,450,000 E  2/23/20 6 month AUD- BBR-BBSW 6.7% 37,413 $23,835,000  7/20/40 3.7275% 3 month USD- LIBOR-BBA (605,680) 1,921,700 (473) 10/1/13 0.84% 3 month USD- LIBOR-BBA (8,794) GBP 2,020,000  10/5/20 3.0575% 6 month GBP- LIBOR-BBA 24,376 EUR 1,450,000 E  10/28/40 2.39% 6 month EUR- EURIBOR- REUTERS (5,642) CHF 9,960,000  6/1/12 0.555% 6 month CHF- LIBOR-BBA (39,310) $12,802,800  8/12/15 3 month USD- LIBOR-BBA 1.665% 225,312 3,873,600  8/12/40 3.68% 3 month USD- LIBOR-BBA (50,746) 69 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. AUD 2,080,000 $ 9/20/15 6 month AUD- BBR-BBSW 5.39% $(7,618) AUD 920,000  9/20/20 5.5775% 6 month AUD- BBR-BBSW 6,086 AUD 850,000 E  2/5/20 6 month AUD- BBR-BBSW 6.71% 22,273 JPMorgan Chase Bank, N.A. AUD 1,120,000  3/1/15 5.6% 6 month AUD- BBR-BBSW (8,731) AUD 840,000  3/2/15 5.6515% 6 month AUD- BBR-BBSW (7,934) $3,536,100 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (418,922) 1,997,800 (46,749) 9/20/20 3 month USD- LIBOR-BBA 3.995% 198,082 1,331,800 (31,031) 9/20/20 3 month USD- LIBOR-BBA 3.965% 128,553 14,998,900 685,450 10/14/20 4.02% 3 month USD- LIBOR-BBA (1,146,123) 23,835,000  7/20/40 3.7225% 3 month USD- LIBOR-BBA (582,940) AUD 380,000  6/26/19 6 month AUD- BBR-BBSW 6.05% 11,082 $78,897,900 3,850 5/20/12 1.12% 3 month USD- LIBOR-BBA (1,178,700) JPY 447,200,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (62,143) AUD 840,000  6/11/15 5.545% 6 month AUD- BBR-BBSW (4,115) $23,884,200  8/12/15 1.7325% 3 month USD- LIBOR-BBA (499,342) AUD 2,240,000  9/3/15 5.075% 6 month AUD- BBR-BBSW 36,173 $2,843,700  9/7/14 3 month USD- LIBOR-BBA 1.3375% 40,065 3,987,600  10/25/40 3.5275% 3 month USD- LIBOR-BBA 89,833 18,900,000  10/28/20 3 month USD- LIBOR-BBA 2.72175% 55,845 JPY 445,960,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 33,970 CAD 1,460,000  9/21/20 3.105% 3 month CAD- BA-CDOR (23,782) $29,505,400  10/5/12 0.62125% 3 month USD- LIBOR-BBA (74,214) JPY 24,900,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% 3,007 70 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 33,500,000 E $ 7/28/39 2.40% 6 month JPY- LIBOR-BBA $(640) $1,436,900 5,400 7/16/40 3.88% 3 month USD- LIBOR-BBA (73,521) 16,094,800 (569,756) 10/20/40 3 month USD- LIBOR-BBA 3.7575% (225,138) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $5,299,155 $ 1/12/39 5.50% (1 month Synthetic TRS $73,253 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 10,948,888  1/12/38 (6.50%) 1 month Synthetic TRS (138,266) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,649,578  1/12/39 5.50% (1 month Synthetic TRS 36,626 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 11,676,011  1/12/38 (6.50%) 1 month Synthetic TRS (147,448) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 11,323,216  1/12/39 5.50% (1 month Synthetic TRS 156,526 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 11,323,216  1/12/39 5.50% (1 month Synthetic TRS 156,526 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 11,676,011  1/12/38 (6.50%) 1 month Synthetic TRS (147,448) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,290,039  1/12/39 5.50% (1 month Synthetic TRS 45,480 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 71 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. baskets 255,763 $ 10/14/11 3 month A basket $(584,345) USD-LIBOR- (CGPUTSB1) BBA minus 0.5% of common stocks shares 275,071  10/17/11 (3 month USD- iShares MSCI (163,704) LIBOR-BBA minus Emerging Markets 0.075%) Index baskets 259,801  10/31/11 (3 month USD- A basket  LIBOR-BBA) (CGPUTLB2) of common stocks GBP 2,420,000 F  5/18/13 (3.38%) GBP Non-revised (14,796) UK Retail Price Index Credit Suisse International units 1,000  7/12/11 (3 month USD- The Middle East 22,750 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT units 450  7/12/11 (3 month USD- The Middle East 8,308 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT3 units 588  7/12/11 (3 month USD- The Middle East 11,764 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT2 shares 289,710  8/22/11 (3 month USD- iShares MSCI 1,516,755 LIBOR-BBA) Emerging Markets Index Goldman Sachs International $1,210,000  7/28/11 (0.685%) USA Non Revised 5,699 Consumer Price Index-Urban (CPI-U) 1,210,000  7/29/11 (0.76%) USA Non Revised 4,840 Consumer Price Index-Urban (CPI-U) 1,210,000  7/30/11 (0.73%) USA Non Revised 5,239 Consumer Price Index-Urban (CPI-U) baskets 448,615  10/14/11 (1 month USD- A basket 508,296 LIBOR-BBA) (GSCBPCSL) of common stocks 72 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. baskets 485,030 $ 10/14/11 (1 month USD- A basket $(458,415) LIBOR-BBA) (GSCBPINS) of common stocks $2,666,576  1/12/39 5.50% (1 month Synthetic TRS 36,861 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools baskets 4,308  11/24/10 (3 month USD- A basket 481,267 LIBOR-BBA plus (GSPMTGCC) 85 bp) of common stocks JPMorgan Chase Bank, N.A. EUR 675,000 F  8/10/12 (1.435%) Eurostat Eurozone 2,235 HICP excluding tobacco UBS, AG shares 135,484  3/4/11 3 month USD- iShares MSCI 637,519 LIBOR-BBA Emerging Markets minus .05% Index Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  $(3,383) $380,000 12/20/19 (100 bp) $30,385 Deutsche Bank AG DJ CDX NA IG Series 15 Version 1 Index BBB+ 198,754 62,200,000 12/20/15 100 bp 443,891 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at October 31, 2010. 73 700 Fund FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $144,341,068) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 11/22/10 $1,658,525 $1,637,341 $21,184 Brazilian Real Buy 11/22/10 213,139 217,068 (3,929) Canadian Dollar Sell 11/22/10 1,647,778 1,652,793 5,015 Chilean Peso Buy 11/22/10 338,769 342,959 (4,190) Czech Koruna Sell 11/22/10 649,792 651,419 1,627 Euro Sell 11/22/10 175,741 173,313 (2,428) Japanese Yen Sell 11/22/10 123,683 122,982 (701) Mexican Peso Buy 11/22/10 651,737 650,879 858 Norwegian Krone Buy 11/22/10 49,932 50,247 (315) Singapore Dollar Sell 11/22/10 958,359 948,914 (9,445) South Korean Won Buy 11/22/10 330,493 333,602 (3,109) Swedish Krona Sell 11/22/10 1,694,377 1,690,576 (3,801) Swiss Franc Sell 11/22/10 1,482,447 1,501,501 19,054 Taiwan Dollar Buy 11/22/10 1,487 1,492 (5) Turkish Lira Buy 11/22/10 965,702 972,886 (7,184) Barclays Bank PLC Australian Dollar Buy 11/22/10 1,428,766 1,409,083 19,683 Brazilian Real Buy 11/22/10 406,715 411,643 (4,928) British Pound Sell 11/22/10 1,561,089 1,532,131 (28,958) Canadian Dollar Sell 11/22/10 1,504,046 1,497,074 (6,972) Chilean Peso Buy 11/22/10 19,051 19,277 (226) Czech Koruna Sell 11/22/10 974,279 983,798 9,519 Euro Sell 11/22/10 726,722 730,044 3,322 Hungarian Forint Buy 11/22/10 331,768 331,299 469 Japanese Yen Buy 11/22/10 2,607 2,517 90 Mexican Peso Buy 11/22/10 331,149 327,721 3,428 New Zealand Dollar Sell 11/22/10 621,636 615,498 (6,138) Norwegian Krone Sell 11/22/10 109,564 109,093 (471) Polish Zloty Buy 11/22/10 1,004,652 1,007,669 (3,017) Singapore Dollar Sell 11/22/10 1,247,072 1,234,781 (12,291) South Korean Won Buy 11/22/10 324,453 326,948 (2,495) Swedish Krona Buy 11/22/10 1,766,671 1,783,242 (16,571) Swiss Franc Sell 11/22/10 1,489,552 1,509,675 20,123 Taiwan Dollar Sell 11/22/10 2,568 2,569 1 Turkish Lira Buy 11/22/10 946,369 952,274 (5,905) Citibank, N.A. Australian Dollar Buy 11/22/10 1,671,029 1,648,334 22,695 Brazilian Real Buy 11/22/10 651,737 662,649 (10,912) British Pound Sell 11/22/10 1,547,796 1,531,502 (16,294) Canadian Dollar Sell 11/22/10 1,560,481 1,555,766 (4,715) Chilean Peso Buy 11/22/10 11,901 12,047 (146) Czech Koruna Sell 11/22/10 523,316 525,251 1,935 74 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $144,341,068) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Euro Sell 11/22/10 $18,755 $18,507 $(248) Hungarian Forint Buy 11/22/10 339,811 342,291 (2,480) Mexican Peso Buy 11/22/10 366,054 365,276 778 Norwegian Krone Buy 11/22/10 1,597,496 1,607,195 (9,699) Polish Zloty Buy 11/22/10 546,405 547,528 (1,123) Singapore Dollar Sell 11/22/10 810,604 802,972 (7,632) South African Rand Sell 11/22/10 642,203 652,193 9,990 South Korean Won Buy 11/22/10 677,276 680,107 (2,831) Swedish Krona Buy 11/22/10 59,568 59,468 100 Swiss Franc Sell 11/22/10 1,687,570 1,710,676 23,106 Taiwan Dollar Buy 11/22/10 8,233 8,261 (28) Turkish Lira Buy 11/22/10 942,961 950,042 (7,081) Credit Suisse AG Australian Dollar Buy 11/22/10 846,065 834,635 11,430 British Pound Sell 11/22/10 1,456,024 1,429,196 (26,828) Canadian Dollar Sell 11/22/10 1,615,054 1,612,537 (2,517) Euro Buy 11/22/10 4,852,824 4,811,504 41,320 Japanese Yen Sell 11/22/10 110,419 107,007 (3,412) Norwegian Krone Buy 11/22/10 1,507,605 1,516,927 (9,322) South African Rand Buy 11/22/10 4,638 4,643 (5) Swedish Krona Sell 11/22/10 1,605,435 1,602,335 (3,100) Swiss Franc Sell 11/22/10 1,538,066 1,553,460 15,394 Turkish Lira Buy 11/22/10 946,299 953,172 (6,873) Deutsche Bank AG Australian Dollar Buy 11/22/10 3,314,412 3,268,448 45,964 Brazilian Real Sell 11/22/10 90,161 90,523 362 Czech Koruna Sell 11/22/10 677,471 679,994 2,523 Euro Buy 11/22/10 1,141,277 1,136,627 4,650 Hungarian Forint Buy 11/22/10 332,161 334,560 (2,399) Malaysian Ringgit Buy 11/22/10 336,825 335,701 1,124 Mexican Peso Buy 11/22/10 327,056 325,713 1,343 New Zealand Dollar Sell 11/22/10 339,426 336,124 (3,302) Norwegian Krone Buy 11/22/10 39,125 39,393 (268) Polish Zloty Buy 11/22/10 675,063 676,285 (1,222) Singapore Dollar Sell 11/22/10 641,223 635,215 (6,008) South Korean Won Buy 11/22/10 337,404 336,904 500 Swedish Krona Sell 11/22/10 1,656,560 1,653,164 (3,396) Swiss Franc Sell 11/22/10 1,635,198 1,657,954 22,756 Taiwan Dollar Sell 11/22/10 523 522 (1) Turkish Lira Buy 11/22/10 1,309,811 1,316,787 (6,976) Goldman Sachs International Australian Dollar Buy 11/22/10 1,620,134 1,598,131 22,003 Canadian Dollar Sell 11/22/10 1,502,576 1,498,637 (3,939) 75 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $144,341,068) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Chilean Peso Buy 11/22/10 $16,705 $16,937 $(232) Euro Buy 11/22/10 403,024 403,831 (807) Hungarian Forint Sell 11/22/10 8,349 8,357 8 Norwegian Krone Sell 11/22/10 22,039 22,225 186 Polish Zloty Buy 11/22/10 1,004,163 1,005,524 (1,361) South African Rand Sell 11/22/10 338,196 341,862 3,666 Swedish Krona Buy 11/22/10 26,912 26,856 56 Swiss Franc Sell 11/22/10 1,572,372 1,593,622 21,250 HSBC Bank USA, National Association Australian Dollar Buy 11/22/10 1,635,178 1,612,953 22,225 British Pound Sell 11/22/10 1,719,328 1,681,702 (37,626) Euro Buy 11/22/10 3,334,502 3,286,460 48,042 Norwegian Krone Buy 11/22/10 1,714,413 1,724,983 (10,570) Singapore Dollar Sell 11/22/10 1,137,086 1,126,396 (10,690) South Korean Won Buy 11/22/10 338,917 341,707 (2,790) Swiss Franc Sell 11/22/10 3,218,430 3,260,782 42,352 Taiwan Dollar Sell 11/22/10 333,094 332,206 (888) JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/22/10 3,328,186 3,283,070 45,116 Brazilian Real Buy 11/22/10 537,985 545,632 (7,647) British Pound Buy 11/22/10 87,288 86,377 911 Canadian Dollar Sell 11/22/10 1,666,198 1,674,190 7,992 Chilean Peso Buy 11/22/10 323,411 327,262 (3,851) Czech Koruna Sell 11/22/10 329,913 331,527 1,614 Euro Buy 11/22/10 1,235,191 1,218,805 16,386 Hungarian Forint Buy 11/22/10 327,911 328,991 (1,080) Japanese Yen Sell 11/22/10 13,536 13,392 (144) Malaysian Ringgit Buy 11/22/10 563,461 567,184 (3,723) Mexican Peso Buy 11/22/10 160,484 159,925 559 New Zealand Dollar Sell 11/22/10 635,085 628,731 (6,354) Norwegian Krone Buy 11/22/10 1,533,286 1,543,030 (9,744) Polish Zloty Buy 11/22/10 793,247 795,574 (2,327) Singapore Dollar Sell 11/22/10 1,264,914 1,253,070 (11,844) South African Rand Sell 11/22/10 11,539 11,453 (86) South Korean Won Buy 11/22/10 662,378 667,471 (5,093) Swedish Krona Buy 11/22/10 86,690 88,712 (2,022) Swiss Franc Sell 11/22/10 1,387,447 1,405,981 18,534 Taiwan Dollar Buy 11/22/10 725 731 (6) Turkish Lira Buy 11/22/10 598,505 603,252 (4,747) Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/22/10 3,292,628 3,243,461 49,167 British Pound Sell 11/22/10 100,581 99,540 (1,041) Canadian Dollar Sell 11/22/10 1,416,552 1,412,204 (4,348) 76 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $144,341,068) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Czech Koruna Sell 11/22/10 $668,000 $670,610 $2,610 Euro Buy 11/22/10 2,554,849 2,554,538 311 Hungarian Forint Buy 11/22/10 319,747 319,030 717 Japanese Yen Sell 11/22/10 2,240 2,217 (23) Norwegian Krone Buy 11/22/10 1,494,212 1,503,293 (9,081) Polish Zloty Buy 11/22/10 1,343,527 1,346,290 (2,763) Swedish Krona Sell 11/22/10 1,566,096 1,548,041 (18,055) Swiss Franc Sell 11/22/10 681,341 690,901 9,560 Turkish Lira Buy 11/22/10 780,574 786,876 (6,302) State Street Bank and Trust Co. Australian Dollar Buy 11/22/10 3,240,366 3,196,424 43,942 British Pound Sell 11/22/10 32,353 32,009 (344) Canadian Dollar Sell 11/22/10 1,447,121 1,442,594 (4,527) Euro Buy 11/22/10 2,589,997 2,589,488 509 Hungarian Forint Buy 11/22/10 344,398 333,727 10,671 Japanese Yen Buy 11/22/10 51,468 49,675 1,793 Malaysian Ringgit Buy 11/22/10 729,691 733,249 (3,558) Mexican Peso Sell 11/22/10 6,193 6,115 (78) Norwegian Krone Sell 11/22/10 60,483 60,858 375 Polish Zloty Buy 11/22/10 1,025,391 1,027,643 (2,252) Swedish Krona Sell 11/22/10 1,644,819 1,641,325 (3,494) Swiss Franc Sell 11/22/10 941,069 941,970 901 Taiwan Dollar Buy 11/22/10 1,013 1,017 (4) UBS AG Australian Dollar Buy 11/22/10 3,345,574 3,300,925 44,649 British Pound Buy 11/22/10 73,194 72,424 770 Canadian Dollar Sell 11/22/10 2,514,385 2,517,662 3,277 Czech Koruna Sell 11/22/10 641,337 643,579 2,242 Euro Buy 11/22/10 2,898,830 2,889,289 9,541 Japanese Yen Sell 11/22/10 1,716,344 1,714,571 (1,773) Mexican Peso Sell 11/22/10 2,858 2,822 (36) Norwegian Krone Buy 11/22/10 950,390 955,923 (5,533) South African Rand Sell 11/22/10 23,761 24,228 467 Swedish Krona Buy 11/22/10 102,771 103,286 (515) Swiss Franc Sell 11/22/10 1,485,898 1,505,786 19,888 Westpac Banking Corp. Australian Dollar Sell 11/22/10 26,962 26,582 (380) British Pound Sell 11/22/10 83,444 81,897 (1,547) Canadian Dollar Buy 11/22/10 12,345 12,309 36 Euro Sell 11/22/10 47,513 47,501 (12) Japanese Yen Sell 11/22/10 119,569 115,428 (4,141) New Zealand Dollar Sell 11/22/10 323,545 320,270 (3,275) Norwegian Krone Sell 11/22/10 29,186 29,829 643 Swedish Krona Sell 11/22/10 42,204 42,147 (57) Swiss Franc Sell 11/22/10 1,598,050 1,620,281 22,231 Total 77 FUTURES CONTRACTS OUTSTANDING at 10/31/10 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bund 10 yr (Short) 36 $6,464,808 Dec-10 $3,339 Euro-Schatz 2 yr (Long) 190 28,732,412 Dec-10 (768) S&P 500 Index E-Mini (Long) 72 4,247,100 Dec-10 170,856 S&P 500 Index E-Mini (Short) 486 28,667,925 Dec-10 (869,579) U.K. Gilt 10 yr (Long) 80 15,808,337 Dec-10 (138,696) U.S. Treasury Bond 20 yr (Long) 13 1,702,188 Dec-10 11,351 U.S. Treasury Bond 30 yr (Long) 630 84,951,563 Dec-10 (3,433,604) U.S. Treasury Note 10 yr (Short) 759 95,847,469 Dec-10 340,558 Total WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $16,019,986) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $6,924,000 Aug-11/4.49 $918,330 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,943,000 Aug-11/4.475 18,685 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,943,000 Aug-11/4.475 648,620 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,462,000 Aug-11/4.55 11,494 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,924,000 Aug-11/4.49 25,203 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,462,000 Aug-11/4.55 476,440 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,711,000 Aug-11/4.70 4,124 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,711,000 Aug-11/4.70 258,378 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,407,000 Jul-11/4.5475 9,063 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,814,000 Jul-11/4.52 19,011 78 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $16,019,986) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $3,407,000 Jul-11/4.5475 $476,026 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,814,000 Jul-11/4.52 936,312 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,636,700 Aug-15/4.375 780,144 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 24,852,200 Jan-12/4.80 152,841 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 24,852,200 Jan-12/4.80 3,603,320 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,636,700 Aug-15/4.375 784,723 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,636,700 Aug-15/4.46 737,006 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,636,700 Aug-15/4.46 829,787 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 14,911,320 Jan-12/4.72 102,143 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 26,918,400 Sep-15/4.04 1,388,182 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 26,918,400 Sep-15/4.04 2,083,215 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 2,461,160 Feb-15/5.36 82,301 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 2,461,160 Feb-15/5.36 289,506 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,007,860 Feb-15/5.27 147,699 79 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $16,019,986) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. $5,007,860 Feb-15/5.27 $563,134 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 4,527,700 Apr-12/4.8675 37,806 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 4,527,700 Apr-12/4.8675 649,499 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 14,911,320 Jan-12/4.72 2,065,069 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 3,400,200 Mar-11/4.7375 646 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 3,400,200 Mar-11/4.665 714 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 2,440,000 $ 9/17/15 6 month AUD- BBR-BBSW 5.38% $(9,728) AUD 1,100,000  9/17/20 5.5725% 6 month AUD- BBR-BBSW 7,589 AUD 1,120,000  9/22/20 5.685% 6 month AUD- BBR-BBSW (663) AUD 2,450,000  9/22/15 6 month AUD- BBR-BBSW 5.56% 6,785 CAD 1,830,000  9/21/20 3.1025% 3 month CAD- BA-CDOR (29,409) AUD 3,490,000  9/29/15 6 month AUD- BBR-BBSW 5.5275% 4,060 AUD 1,800,000  9/29/20 5.63% 6 month AUD- BBR-BBSW 6,714 EUR 1,780,000 E  10/29/40 2.435% 6 month EUR- EURIBOR- REUTERS (12,244) $76,934,100 (14,750) 6/4/12 1.24% 3 month USD- LIBOR-BBA (1,352,325) 80 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. GBP 6,420,000 $ 6/15/12 6 month GBP- LIBOR-BBA 1.5225% $73,097 GBP 3,760,000  6/15/15 2.59% 6 month GBP- LIBOR-BBA (192,636) $42,761,800 (1,820) 7/23/12 0.80% 3 month USD- LIBOR-BBA (346,980) 70,307,900 42,065 7/23/15 1.90% 3 month USD- LIBOR-BBA (2,185,018) Barclays Bank PLC AUD 1,140,000 E  2/4/20 6 month AUD- BBR-BBSW 6.8% 33,299 AUD 1,450,000  10/1/15 6 month AUD- BBR-BBSW 5.43% (3,841) $2,108,100 E  3/9/21 4.2375% 3 month USD- LIBOR-BBA (263,196) 1,292,900 (29,575) 9/21/20 3 month USD- LIBOR-BBA 3.95% 123,513 784,400 20,591 9/28/20 4.02% 3 month USD- LIBOR-BBA (76,622) 13,053,500 (18,574) 10/22/15 3 month USD- LIBOR-BBA 1.35% (58,813) 14,527,200  10/29/20 3 month USD- LIBOR-BBA 2.76% 93,836 AUD 1,230,000  5/24/15 5.505% 6 month AUD- BBR-BBSW (5,794) AUD 3,600,000  7/27/15 5.435% 6 month AUD- BBR-BBSW 5,032 $9,003,500 100,331 10/28/30 3 month USD- LIBOR-BBA 3.38% (17,439) GBP 2,490,000  8/24/20 2.9525% 6 month GBP- LIBOR-BBA 51,832 GBP 2,490,000  8/25/20 2.898% 6 month GBP- LIBOR-BBA 71,437 AUD 3,000,000  8/26/15 6 month AUD- BBR-BBSW 5.025% (55,766) $2,000,000  8/27/40 3 month USD- LIBOR-BBA 3.21625% (152,458) Citibank, N.A. GBP 24,060,000  7/1/12 6 month GBP- LIBOR-BBA 1.43% 193,865 GBP 19,260,000  7/1/15 2.45% 6 month GBP- LIBOR-BBA (749,543) GBP 5,700,000  7/1/20 6 month GBP- LIBOR-BBA 3.3675% 261,626 $46,603,400 22,838 7/9/12 0.96% 3 month USD- LIBOR-BBA (509,656) 60,664,200 11,622 7/9/20 3 month USD- LIBOR-BBA 3.01% 2,537,306 81 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $11,018,700 $ 8/9/20 3 month USD- LIBOR-BBA 2.89875% $298,244 4,738,000  9/1/20 3 month USD- LIBOR-BBA 2.557% (28,908) 6,125,000  9/1/12 0.67375% 3 month USD- LIBOR-BBA (26,153) 42,082,300  9/24/12 3 month USD- LIBOR-BBA 0.6175% 120,322 32,322,200  9/24/20 2.5875% 3 month USD- LIBOR-BBA 184,433 Credit Suisse International CHF 3,550,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA (32,758) $4,700,000  9/27/12 0.6125% 3 month USD- LIBOR-BBA (12,771) 4,500,000  9/27/20 3 month USD- LIBOR-BBA 2.53875% (47,221) 15,628,900  10/5/20 3 month USD- LIBOR-BBA 2.61125% (73,176) 35,753,400  10/7/40 3.377% 3 month USD- LIBOR-BBA 1,764,075 1,939,400 (1,910) 10/27/14 3 month USD- LIBOR-BBA 1.06% (1,410) CHF 11,240,000  5/19/12 0.61583% 6 month CHF- LIBOR-BBA (55,540) CHF 11,240,000  5/20/12 0.62833% 6 month CHF- LIBOR-BBA (58,191) CHF 11,240,000  5/25/12 0.5825% 6 month CHF- LIBOR-BBA (48,278) GBP 4,840,000  7/9/15 2.425% 6 month GBP- LIBOR-BBA (175,444) GBP 2,670,000  7/9/20 6 month GBP- LIBOR-BBA 3.3725% 121,335 Deutsche Bank AG $78,788,600 (49,573) 7/27/12 0.78% 3 month USD- LIBOR-BBA (648,887) 56,941,800 133,392 7/27/20 3 month USD- LIBOR-BBA 2.94% 2,030,499 Goldman Sachs International AUD 547,500 E  2/23/20 6 month AUD- BBR-BBSW 6.6925% 13,987 AUD 1,790,000 E  2/23/20 6 month AUD- BBR-BBSW 6.7% 46,185 $40,937,500  7/20/20 3 month USD- LIBOR-BBA 2.96375% 1,482,699 32,475,100  7/20/40 3.7275% 3 month USD- LIBOR-BBA (825,236) 82 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $45,526,100 $(5,068) 10/1/12 0.59% 3 month USD- LIBOR-BBA $(106,225) 1,695,900 (418) 10/1/13 0.84% 3 month USD- LIBOR-BBA (7,761) GBP 2,500,000  10/5/20 3.0575% 6 month GBP- LIBOR-BBA 30,168 EUR 1,780,000 E  10/28/40 2.39% 6 month EUR- EURIBOR- REUTERS (6,926) CHF 12,180,000  6/1/12 0.555% 6 month CHF- LIBOR-BBA (48,072) $14,792,400  8/12/15 3 month USD- LIBOR-BBA 1.665% 260,327 4,489,400  8/12/40 3.68% 3 month USD- LIBOR-BBA (58,813) AUD 2,440,000  9/20/15 6 month AUD- BBR-BBSW 5.39% (8,936) AUD 1,100,000  9/20/20 5.5775% 6 month AUD- BBR-BBSW 7,276 AUD 1,050,000 E  2/5/20 6 month AUD- BBR-BBSW 6.71% 27,514 $51,668,500 (121,057) 6/16/15 2.33% 3 month USD- LIBOR-BBA (2,988,377) JPMorgan Chase Bank, N.A. AUD 1,230,000  3/1/15 5.6% 6 month AUD- BBR-BBSW (9,588) AUD 922,500  3/2/15 5.6515% 6 month AUD- BBR-BBSW (8,713) $2,108,100 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (249,747) 16,394,100 749,210 10/14/20 4.02% 3 month USD- LIBOR-BBA (1,252,736) 32,475,100  7/20/40 3.7225% 3 month USD- LIBOR-BBA (794,254) AUD 320,000  6/26/19 6 month AUD- BBR-BBSW 6.05% 9,332 $70,588,800 3,444 5/20/12 1.12% 3 month USD- LIBOR-BBA (1,054,566) JPY 550,920,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (76,556) AUD 922,500  6/11/15 5.545% 6 month AUD- BBR-BBSW (4,519) $23,489,900  8/12/15 1.7325% 3 month USD- LIBOR-BBA (491,099) AUD 2,950,000  9/3/15 5.075% 6 month AUD- BBR-BBSW 47,638 $9,877,300  9/7/14 3 month USD- LIBOR-BBA 1.3375% 139,160 83 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $6,295,300 $ 10/25/40 3.5275% 3 month USD- LIBOR-BBA $141,822 24,100,000  10/28/20 3 month USD- LIBOR-BBA 2.72175% 71,210 JPY 549,390,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 41,849 CAD 1,830,000  9/21/20 3.105% 3 month CAD- BA-CDOR (29,809) $36,880,000  10/5/12 0.62125% 3 month USD- LIBOR-BBA (92,763) JPY 22,600,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% 2,730 JPY 30,400,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA (581) $5,543,400 (20,428) 7/16/40 3 month USD- LIBOR-BBA 3.88% 284,039 20,611,100 (729,634) 10/20/40 3 month USD- LIBOR-BBA 3.7575% (288,313) 40,937,500  7/20/20 3 month USD- LIBOR-BBA 2.966% 1,491,145 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $14,286,446 $ 1/12/38 (6.50%) 1 month Synthetic TRS $(180,414) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 13,854,352  1/12/39 5.50% (1 month Synthetic TRS 191,515 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 13,854,352  1/12/39 5.50% (1 month Synthetic TRS 191,515 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 14,286,446  1/12/38 (6.50%) 1 month Synthetic TRS (180,414) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 84 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,386,718 $ 1/12/39 5.50% (1 month Synthetic TRS $60,640 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. baskets 339,032  10/14/11 3 month USD- A basket (774,590) LIBOR-BBA (CGPUTSB1) minus 0.5% of common stocks shares 364,429  10/17/11 (3 month USD- iShares MSCI (216,884) LIBOR-BBA Emerging Markets minus 0.075%) Index baskets 341,591  10/31/11 (3 month USD- A basket  LIBOR-BBA) (CGPUTLB2) of common stocks GBP 3,000,000 F  5/18/13 (3.38%) GBP Non-revised (18,342) UK Retail Price Index Credit Suisse International units 626  7/12/11 (3 month USD- The Middle East 14,241 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse (ticker CSGCCPUT) units 387  7/12/11 (3 month USD- The Middle East 7,145 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse (ticker CSGCCPUT3) units 596  7/12/11 (3 month USD- The Middle East 11,924 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse (ticker CSGCCPUT2) shares 256,937  8/22/11 (3 month USD- iShares MSCI 1,345,175 LIBOR-BBA) Emerging Markets Index Goldman Sachs International $1,500,000  7/28/11 (0.685%) USA Non Revised 7,065 Consumer Price Index- Urban (CPI-U) 1,500,000  7/29/11 (0.76%) USA Non Revised 6,000 Consumer Price Index- Urban (CPI-U) 85 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,500,000 $ 7/30/11 (0.73%) USA Non Revised $6,495 Consumer Price Index- Urban (CPI-U) baskets 509,443  10/14/11 (1 month USD- A basket 577,216 LIBOR-BBA) (GSCBPCSL) of common stocks baskets 550,795  10/14/11 (1 month USD- A basket (520,571) LIBOR-BBA) (GSCBPINS) of common stocks baskets 3,363  11/24/10 (3 month USD- A basket 375,696 LIBOR-BBA (GSPMTGCC) plus 85 bp) of common stocks JPMorgan Chase Bank, N.A. EUR 735,000 F  8/10/12 (1.435%) Eurostat Eurozone 2,433 HICP excluding tobacco UBS, AG shares 130,053  3/4/11 3 month USD- iShares MSCI 611,964 LIBOR-BBA Emerging Markets minus .05% Index Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  $(4,006) $450,000 12/20/19 (100 bp) $35,983 Deutsche Bank AG DJ CDX NA IG Series 15 Version 1 Index BBB+ 123,981 38,800,000 12/20/15 100 bp 276,897 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at October 31, 2010. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. 86 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. 500 Fund The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,214,353 $ $ Capital goods 6,470,611   Communication services 3,398,368   Conglomerates 458,344   Consumer cyclicals 9,944,763   Consumer staples 12,295,450   Energy 8,820,156   Financials 14,387,624   Health care 10,310,129   Technology 14,997,237   Transportation 1,684,606   Utilities and power 3,972,612   Total common stocks   Asset-backed securities  43,945,142  Commodity linked notes  21,759,376  Convertible bonds and notes  643,344  Corporate bonds and notes  111,742,161  Foreign government bonds and notes  6,566,062  Mortgage-backed securities  180,996,051 1,445,312 Purchased options outstanding  5,225,872  Senior loans  16,231,991  U.S. Government Agency Obligations  2,712,840  U.S. Government and Agency Mortgage Obligations  26,110,078  U.S. Treasury Obligations  312,190  Short-term investments 56,247,819 138,765,899  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $235,821 $ Futures contracts (3,329,723)   Written options  (16,351,966)  Interest rate swap contracts  (5,837,812)  Total return swap contracts  2,055,522  Credit default contracts  278,905  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. 87 700 Fund The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,156,591 $ $ Capital goods 6,301,959   Communication services 3,309,803   Conglomerates 446,399   Consumer cyclicals 9,685,683   Consumer staples 11,975,079   Energy 8,590,373   Financials 14,012,783   Health care 10,041,640   Technology 14,575,741   Transportation 1,640,581   Utilities and power 3,869,105   Total common stocks   Asset-backed securities  45,532,807  Commodity linked notes  18,910,529  Convertible bonds and notes  746,313  Corporate bonds and notes  105,354,865  Foreign government bonds and notes  6,048,839  Mortgage-backed securities  168,960,703 1,782,445 Purchased options outstanding  5,942,107  Senior loans  17,396,626  U.S. Government Agency Obligations  2,109,987  U.S. Government Agency Mortgage Obligations  24,141,016  U.S. Treasury Obligations  52,032  Short-term investments 38,713,801 81,024,941  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $322,936 $ Futures contracts (3,916,543)   Written options  (18,099,421)  Interest rate swap contracts  (3,639,164)  Total return swap contracts  1,517,809  Credit default contracts  192,905  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 88 Statement of assets and liabilities 10/31/10 Putnam Absolute Return 500 Fund ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $634,722,759) $645,410,571 Affiliated issuers (identified cost $56,247,819) (Notes 1 and 7) 56,247,819 Cash 12,061,460 Dividends, interest and other receivables 4,154,775 Receivable for shares of the fund sold 3,668,791 Receivable for investments sold 8,609,630 Unrealized appreciation on swap contracts (Note 1) 14,511,992 Receivable for variation margin (Note 1) 571,728 Unrealized appreciation on forward currency contracts (Note 1) 601,296 Premium paid on swap contracts (Note 1) 852,413 Total assets LIABILITIES Payable for investments purchased 32,986,486 Payable for purchases of delayed delivery securities (Note 1) 26,019,750 Payable for shares of the fund repurchased 1,584,286 Payable for compensation of Manager (Note 2) 429,474 Payable for investor servicing fees (Note 2) 184,336 Payable for custodian fees (Note 2) 32,779 Payable for Trustee compensation and expenses (Note 2) 822 Payable for administrative services (Note 2) 2,420 Payable for distribution fees (Note 2) 210,860 Unrealized depreciation on forward currency contracts (Note 1) 365,475 Written options outstanding, at value (premiums received $14,724,935) (Notes 1 and 3) 16,351,966 Premium received on swap contracts (Note 1) 1,453,990 Unrealized depreciation on swap contracts (Note 1) 17,413,800 Collateral on certain derivative contracts, at value (Note 1) 312,190 Other accrued expenses 88,194 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 6) $634,080,582 Undistributed net investment income (Note 1) 9,333,510 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 2,780,795 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,058,760 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 89 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($325,723,076 divided by 29,810,835 shares) $10.93 Offering price per class A share (100/94.25 of $10.93)* $11.60 Net asset value and offering price per class B share ($27,263,340 divided by 2,521,370 shares)** $10.81 Net asset value and offering price per class C share ($136,725,163 divided by 12,654,557 shares)** $10.80 Net asset value and redemption price per class M share ($6,270,395 divided by 578,556 shares) $10.84 Offering price per class M share (100/96.50 of $10.84)* $11.23 Net asset value, offering price and redemption price per class R share ($979,494 divided by 90,066 shares) $10.88 Net asset value, offering price and redemption price per class Y share ($152,292,179 divided by 13,883,998 shares) $10.97 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 90 Statement of operations Year ended 10/31/10 Putnam Absolute Return 500 Fund INVESTMENT INCOME Interest (including interest income of $102,259 from investments in affiliated issuers) (Note 7) $18,216,043 Dividends (net of foreign tax of $825) 1,158,752 Total investment income EXPENSES Compensation of Manager (Note 2) 3,532,405 Investor servicing fees (Note 2) 1,697,431 Custodian fees (Note 2) 57,214 Trustee compensation and expenses (Note 2) 29,123 Administrative services (Note 2) 21,175 Distribution fees  Class A (Note 2) 572,599 Distribution fees  Class B (Note 2) 201,646 Distribution fees  Class C (Note 2) 959,602 Distribution fees  Class M (Note 2) 35,022 Distribution fees  Class R (Note 2) 3,409 Amortization of offering costs (Note 1) 17,942 Other 330,461 Fees waived and reimbursed by Manager (Note 2) (69,222) Total expenses Expense reduction (Note 2) (2,953) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 9,908,036 Net realized loss on swap contracts (Note 1) (10,357,684) Net realized loss on futures contracts (Note 1) (2,998,267) Net realized gain on foreign currency transactions (Note 1) 1,648,884 Net realized gain on written options (Notes 1 and 3) 2,315,177 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 228,579 Net unrealized depreciation of investments, futures contracts, swap contracts, and written options during the year (1,602,674) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 91 Statement of changes in net assets Putnam Absolute Return 500 Fund INCREASE IN NET ASSETS For the period 12/23/08 (commencement of Year ended operations) 10/31/10 to 10/31/09 Operations: Net investment income $11,988,941 $1,908,274 Net realized gain on investments and foreign currency transactions 516,146 2,837,403 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (1,374,095) 4,432,855 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,493,271)  Class B (99,701)  Class C (450,322)  Class M (27,344)  Class R (4,668)  Class Y (952,423)  Net realized short-term gain on investments Class A (540,984)  Class B (54,902)  Class C (211,344)  Class M (11,407)  Class R (1,706)  Class Y (309,725)  From net realized long-term gain on investments Class A (471,559)  Class B (47,856)  Class C (184,223)  Class M (9,944)  Class R (1,487)  Class Y (269,978)  Redemption fees (Note 1) 3,809 1,476 Increase from capital share transactions (Note 4) 402,883,119 221,198,563 Total increase in net assets NET ASSETS Beginning of year (Note 6) 240,378,571 10,000,000 End of year (including undistributed net investment income of $9,333,510 and $2,876,711, respectively) The accompanying notes are an integral part of these financial statements. 92 This page left blank intentionally. 93 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 500 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) (%) d,e netassets (%) d (%) Class A October 31, 2010 .30 .04 (.11) (.08)  1.47 2.73 240.11 October 31, 2009 .21 .57     * 1.28* 1.96* 63.10* Class B October 31, 2010 .21 .05 (.08) (.08)  2.22 1.97 240.11 October 31, 2009 .16 .55     * 1.92* 1.48* 63.10* Class C October 31, 2010 .21 .04 (.09) (.08)  2.22 1.98 240.11 October 31, 2009 .17 .55     * 1.92* 1.59* 63.10* Class M October 31, 2010 .24 .05 (.10) (.08)  1.97 2.22 240.11 October 31, 2009 .20 .53     * 1.71* 1.83* 63.10* Class R October 31, 2010 .27 .04 (.11) (.08)  1.72 2.47 240.11 October 31, 2009 .22 .54     * 1.49* 2.01* 63.10* Class Y October 31, 2010 .32 .05 (.13) (.08)  1.22 2.97 240.11 October 31, 2009 .27 .54     * 1.06* 2.45* 63.10* * Not annualized.  For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.02% and 0.33% based on average net assets for the periods ended October 31, 2010 and October 31, 2009, respectively (Note 2). e Includes amounts paid through expense offset arrangements (Note 2). The accompanying notes are an integral part of these financial statements. 94 95 Statement of assets and liabilities 10/31/10 Putnam Absolute Return 700 Fund ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $555,300,903) $566,501,947 Affiliated issuers (identified cost $36,820,801) (Notes 1 and 7) 36,820,801 Cash 16,132,947 Dividends, interest and other receivables 4,490,026 Receivable for shares of the fund sold 3,794,133 Receivable for investments sold 20,644,677 Unrealized appreciation on swap contracts (Note 1) 15,807,884 Receivable for variation margin (Note 1) 509,090 Unrealized appreciation on forward currency contracts (Note 1) 785,543 Premium paid on swap contracts (Note 1) 996,813 Total assets LIABILITIES Payable for investments purchased 31,508,433 Payable for purchases of delayed delivery securities (Note 1) 24,017,750 Payable for shares of the fund repurchased 1,011,275 Payable for compensation of Manager (Note 2) 445,152 Payable for investor servicing fees (Note 2) 162,417 Payable for custodian fees (Note 2) 35,171 Payable for Trustee compensation and expenses (Note 2) 704 Payable for administrative services (Note 2) 2,159 Payable for distribution fees (Note 2) 159,104 Unrealized depreciation on forward currency contracts (Note 1) 462,607 Written options outstanding, at value (premiums received $16,019,986) (Notes 1 and 3) 18,099,421 Premium received on swap contracts (Note 1) 1,207,474 Unrealized depreciation on swap contracts (Note 1) 17,525,673 Collateral on certain derivative contracts, at value (Note 1) 1,945,032 Other accrued expenses 79,271 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 6) $551,292,103 Undistributed net investment income (Note 1) 12,543,670 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 2,188,350 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,798,095 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 96 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($279,592,354 divided by 24,429,167 shares) $11.45 Offering price per class A share (100/94.25 of $11.45)* $12.15 Net asset value and offering price per class B share ($18,375,448 divided by 1,624,096 shares)** $11.31 Net asset value and offering price per class C share ($98,655,401 divided by 8,722,042 shares)** $11.31 Net asset value and redemption price per class M share ($3,134,244 divided by 276,803 shares) $11.32 Offering price per class M share (100/96.50 of $11.32)* $11.73 Net asset value, offering price and redemption price per class R share ($430,746 divided by 37,894 shares) $11.37 Net asset value, offering price and redemption price per class Y share ($169,634,025 divided by 14,793,686 shares) $11.47 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 97 Statement of operations Year ended 10/31/10 Putnam Absolute Return 700 Fund INVESTMENT INCOME Interest (including interest income of $64,213 from investments in affiliated issuers) (Note 7) $20,803,430 Dividends (net of foreign tax of $76) 1,124,555 Total investment income EXPENSES Compensation of Manager (Note 2) 3,745,105 Investor servicing fees (Note 2) 1,479,825 Custodian fees (Note 2) 59,998 Trustee compensation and expenses (Note 2) 24,984 Administrative services (Note 2) 18,508 Distribution fees  Class A (Note 2) 491,429 Distribution fees  Class B (Note 2) 125,361 Distribution fees  Class C (Note 2) 689,613 Distribution fees  Class M (Note 2) 21,288 Distribution fees  Class R (Note 2) 1,352 Amortization of offering costs (Note 1) 17,942 Other 321,376 Fees waived and reimbursed by Manager (Note 2) (101,907) Total expenses Expense reduction (Note 2) (2,951) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 11,355,401 Net realized loss on swap contracts (Note 1) (12,918,261) Net realized loss on futures contracts (Note 1) (2,640,462) Net realized gain on foreign currency transactions (Note 1) 2,174,597 Net realized gain on written options (Notes 1 and 3) 2,194,355 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 309,892 Net unrealized depreciation of investments, futures contracts, swap contracts, and written options during the year (1,486,383) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 98 Statement of changes in net assets Putnam Absolute Return 700 Fund INCREASE IN NET ASSETS For the period 12/23/08 (commencement of Year ended operations) 10/31/10 to 10/31/09 Operations: Net investment income $15,036,062 $2,167,062 Net realized gain on investments and foreign currency transactions 165,630 1,714,040 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (1,176,491) 4,974,586 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,471,077)  Class B (75,012)  Class C (453,940)  Class M (25,425)  Class R (1,562)  Class Y (1,218,841)  Net realized short-term gain on investments Class A (235,372)  Class B (16,516)  Class C (87,156)  Class M (4,694)  Class R (273)  Class Y (180,569)  From net realized long-term gain on investments Class A (264,794)  Class B (18,581)  Class C (98,051)  Class M (5,280)  Class R (308)  Class Y (203,140)  Redemption fees (Note 1) 2,587 445 Increase from capital share transactions (Note 4) 375,059,866 166,239,022 Total increase in net assets NET ASSETS Beginning of year (Note 6) 185,095,155 10,000,000 End of year (including undistributed net investment income of $12,543,670 and $2,877,387, respectively) The accompanying notes are an integral part of these financial statements. 99 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 700 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) (%) d,e netassets (%) d (%) Class A October 31, 2010 .43 .06 (.15) (.05)  1.63 3.81 244.38 October 31, 2009 .33 .83     * 1.41* 3.06* 48.15* Class B October 31, 2010 .34 .05 (.11) (.05)  2.38 3.05 244.38 October 31, 2009 .29 .79     * 2.05* 2.71* 48.15* Class C October 31, 2010 .34 .06 (.13) (.05)  2.38 3.05 244.38 October 31, 2009 .32 .77     * 2.05* 2.89* 48.15* Class M October 31, 2010 .37 .03 (.13) (.05)  2.13 3.30 244.38 October 31, 2009 .33 .77     * 1.84* 3.04* 48.15* Class R October 31, 2010 .40 .04 (.14) (.05)  1.88 3.56 244.38 October 31, 2009 .32 .80     * 1.62* 2.99* 48.15* Class Y October 31, 2010 .46 .05 (.16) (.05)  1.38 4.04 244.38 October 31, 2009 .40 .77     * 1.19* 3.56* 48.15* * Not annualized.  For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.03% and 0.46% based on average net assets for the period ended October 31, 2010 and October 31, 2009, respectively (Note 2). e Includes amounts paid through expense offset arrangements (Note 2). The accompanying notes are an integral part of these financial statements. 100 101 Notes to financial statements 10/31/10 Note 1: Significant accounting policies Putnam Absolute Return 500 and 700 Funds (the funds) are each a diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The funds seek to earn a positive total return that exceeds, by a particular amount, the rate of inflation, as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index over a reasonable period of time regardless of market conditions or general market direction. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility and expected returns. The funds will invest primarily in a broadly diversified portfolio reflecting uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors. The funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the funds are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If a fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the funds enter into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the funds. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the funds in the preparation of their financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2009 through October 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the funds will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the funds to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that each fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the funds are informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Each fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of each fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of each fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. Each fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures contracts Each fund uses futures contracts to gain exposure to interest rates and manage exposure to market risk. The potential risk to the funds is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The funds had an average approximately 1,000 (for both 500 Fund and 700 Fund) futures contracts outstanding for the reporting period. F) Options contracts Each fund uses options contracts to hedge duration, convexity, and prepayment risk , to gain exposure to interest rates and volatility and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the funds is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. The funds had an average contract amount of approximately $88,500,000 and $96,100,000 (for 500 Fund and 700 Fund, respectively) on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. G) Forward currency contracts Each fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The funds had an average contract amount of approximately $25,900,000 and $33,600,000 (for 500 Fund and 700 Fund, respectively) on forward currency contracts for the reporting period. H) Total return swap contracts Each fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries and to gain exposure to specific markets/countries and to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The funds had an average notional amount of approximately $96,000,000 and $104,700,000 (for 500 Fund and 700 Fund, respectively) on total return swap contracts for the reporting period. I) Interest rate swap contracts Each fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rates and gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The funds had an average notional amount of approximately $790,800,000 and $910,800,000 (for 500 Fund and 700 Fund, respectively) on interest rate swap contracts for the reporting period. J) Credit default contracts Each fund enters into credit default contracts to hedge credit and market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The funds had an average notional amount of approximately $21,900,000 and $18,900,000 (for 500 Fund and 700 Fund, respectively) on credit default swap contracts for the reporting period. K) Master agreements Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,406,687 and $3,500,181 (for 500 Fund and 700 Fund, respectively) at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the 500 Fund had a net liability position of $18,189,705 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $18,278,779. At the close of the reporting period, the 700 Fund had a net liability position of $18,899,459 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $19,263,279. L) TBA purchase commitments Each fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments Each fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending Effective July 2010, each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. P) Line of credit Effective July 2010, the funds participate, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the funds had no borrowings against these arrangements. Q) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. At October 31, 2010, the 500 Fund had a capital loss carryover of $127,361 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2018. At October 31, 2010, the 700 Fund had a capital loss carryover of $1,113,078 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2018. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the funds on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. In the 500 Fund these differences include temporary and/or permanent differences of foreign currency gains and losses, unrealized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,504,413 to decrease undistributed net investment income and $6,385 to decrease paid-in-capital, with an increase to accumulated net realized gains of $2,510,798. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $19,843,875 Unrealized depreciation (9,577,415) Net unrealized appreciation 10,266,460 Undistributed ordinary income 10,774,749 Capital loss carryforward (127,361) Cost for federal income tax purposes $691,391,930 In the 700 Fund these differences include temporary and/or permanent differences of foreign currency gains and losses, income on swap contracts, unrealized gains and losses on certain futures contracts, realized gains and losses on certain futures contracts and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,123,922 to decrease undistributed net investment income and $9,817 to decrease paid-in-capital, with an increase to accumulated net realized gains of $2,133,739. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $20,792,608 Unrealized depreciation (10,210,391) Net unrealized appreciation 10,582,217 Undistributed ordinary income 13,759,714 Capital loss carryforward (1,113,078) Cost for federal income tax purposes $592,740,531 S) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. T) Offering costs The offering costs of $125,939 (for the 500 Fund and the 700 Fund) have been fully amortized on a straight-line basis as of December 23, 2009. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions Prior to February 1, 2010, the funds paid Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee was based on the following annual rates: 500 Fund: 0.80% of the first $500 million, 0.70% of the next $500 million, 0.65% of the next $500 million, 0.60% of the next $5 billion, 0.575% of the next $5 billion, 0.555% of the next $5 billion, 0.54% of the next $5 billion and 0.53% of any excess thereafter. 700 Fund: 0.95% of the first $500 million, 0.85% of the next $500 million, 0.80% of the next $500 million, 0.75% of the next $5 billion, 0.725% of the next $5 billion, 0.705% of the next $5 billion, 0.69% of the next $5 billion and 0.68% of any excess thereafter. Effective February 1, 2010, the funds pay Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 500 Fund: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. 700 Fund: 1.030% of the first $5 billion, 0.980% of the next $5 billion, 0.930% of the next $10 billion, 0.880% of the next $10 billion, 0.830% of the next $50 billion, 0.810% of the next $50 billion, 0.800% of the next $100 billion and 0.795% of any excess thereafter. Commencing with each funds thirteenth whole calendar month of operation (January 2010), the applicable base fee will be increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease will be calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 5.00% and 7.00% (for 500 Portfolio and 700 Portfolio, respectively), over the performance period. The maximum annualized performance adjustment rate is +/ 0.20% and +/ 0.28% (for 500 Portfolio and 700 Portfolio, respectively). The performance period will be the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate will be multiplied by the funds average net assets over the performance period and the result will be divided by twelve. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment will be determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period ended, the base fee represented an effective rate of 0.74% and 0.89% (for the 500 Fund and 700 Fund, respectively) of each funds average net assets before an increase of $103,247 and $148,005 (for the 500 Fund and 700 Fund, respectively) (0.02% and 0.04% of each funds average net assets) based on performance. Effective November 1, 2010, Putnam Management has agreed to limit the funds total expenses through February 28, 2012, to the extent that the total expenses of the funds (before performance adjustments to the funds management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each funds distribution plans) will not exceed an annual rate of 0.90% (for Putnam Absolute 500 Fund) and 1.10% (for Putnam Absolute 700 Fund) of the funds average net assets. Putnam Management had previously agreed to limit its compensation (and, to the extent necessary, bear other expenses) through October 31, 2010, to the extent that expenses of the fund (exclusive of brokerage commissions, interest, taxes, extraordinary expenses, expense off set and brokerage/service arrangements and payments under each funds investment management and distribution plans) would exceed an annual rate of 0.45% of each funds average net assets. During the reporting period, the funds expenses were reduced by $69,222 and $101,907 (for 500 Fund and 700 Fund, respectively) as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The funds reimburse Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the funds. Putnam Investor Services, Inc. received fees for investor servicing based on each funds retail asset level, the number of shareholder accounts in the funds and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of each funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $2,953 and $2,951 (for 500 Fund and 700 Fund, respectively) under the expense offset arrangements. Each independent Trustee of the funds receives an annual Trustee fee, of which $435 and $387 (for 500 Fund and 700 Fund, respectively), as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Each fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Each fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A Class M net commissions net commissions 500 Fund $616,701 $15,861 700 Fund 405,042 7,556 Class B contingent Class C contingent deferred sales charges deferred sales charges 500 Fund $35,283 $46,642 700 Fund 23,081 29,551 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $5 and $16,024 on class A redemptions and no monies on class M redemptions, for 500 Fund and 700 Fund, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments were as follows: U.S. Government Securities Purchases Sales 500 Fund $6,704,955 $34,067,526 700 Fund 2,987,813 2,985,938 Other Securities Purchases Sales 500 Fund $970,661,037 $589,550,318 700 Fund 1,039,131,959 708,537,935 Written option transactions during the reporting period are summarized as follows: Contract amounts/ 500 Fund number of contracts Premiums received Written options Contracts 45 $137,081 outstanding at EUR   beginning of period JPY   USD 86,576,800 4,979,374 Options opened Contracts 2,855,805 2,592,713 EUR 18,260,000 63,344 JPY 20,000,000 12,355 USD 187,671,760 11,638,836 Options exercised USD (18,541,900) (778,454) Options expired Contracts (1,189,996) (1,155,875) USD (18,541,900) (778,454) Options closed Contracts (1,665,854) (1,573,919) EUR (18,260,000) (63,344) JPY (20,000,000) (12,355) USD (9,648,400) (336,367) Written options Contracts   outstanding at EUR   end of period JPY   USD 227,516,360 $14,724,935 Contract amounts/ 700 Fund number of contracts Premiums received Written options Contracts 35 $106,618 outstanding at EUR   beginning of period JPY   USD 87,310,200 4,982,347 Options opened Contracts 2,602,806 2,378,402 EUR 22,360,000 77,568 JPY 25,000,000 15,444 USD 207,395,280 13,104,431 Options exercised USD (17,178,500) (769,801) Options expired Contracts (1,101,843) (1,017,360) USD (17,178,500) (769,801) Options closed Contracts (1,500,998) (1,467,660) EUR (22,360,000) (77,568) JPY (25,000,000) (15,444) USD (15,122,000) (527,190) Written options Contracts   outstanding at EUR   end of period JPY   USD 245,226,480 $16,019,986 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: 500 Fund For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class A Shares Amount Shares Amount Shares sold 23,782,655 $257,645,023 11,764,909 $121,190,142 Shares issued in connection with reinvestment of distributions 203,279 2,191,347   23,985,934 259,836,370 11,764,909 121,190,142 Shares repurchased (4,932,352) (53,502,498) (2,002,656) (20,649,248) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class B Shares Amount Shares Amount Shares sold 1,711,509 $18,426,767 1,228,125 $12,576,087 Shares issued in connection with reinvestment of distributions 16,074 172,468   1,727,583 18,599,235 1,228,125 12,576,087 Shares repurchased (352,785) (3,792,124) (82,553) (856,108) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class C Shares Amount Shares Amount Shares sold 10,244,761 $110,203,936 4,142,326 $42,959,329 Shares issued in connection with reinvestment of distributions 59,111 633,664   10,303,872 110,837,600 4,142,326 42,959,329 Shares repurchased (1,610,361) (17,307,019) (182,280) (1,896,992) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class M Shares Amount Shares Amount Shares sold 446,776 $4,817,868 211,540 $2,197,684 Shares issued in connection with reinvestment of distributions 4,293 46,062   451,069 4,863,930 211,540 2,197,684 Shares repurchased (74,124) (799,777) (10,929) (114,530) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class R Shares Amount Shares Amount Shares sold 81,330 $878,652 21,693 $228,113 Shares issued in connection with reinvestment of distributions 691 7,428   82,021 886,080 21,693 228,113 Shares repurchased (14,147) (152,424) (501) (5,258) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class Y Shares Amount Shares Amount Shares sold 11,689,066 $127,134,411 6,702,561 $70,702,503 Shares issued in connection with reinvestment of distributions 115,412 1,245,298   11,804,478 128,379,709 6,702,561 70,702,503 Shares repurchased (4,141,700) (44,965,963) (482,341) (5,133,159) Net increase 700 Fund For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class A Shares Amount Shares Amount Shares sold 21,763,862 $245,768,014 8,587,494 $90,704,176 Shares issued in connection with reinvestment of distributions 159,219 1,784,850   21,923,081 247,552,864 8,587,494 90,704,176 Shares repurchased (5,229,493) (59,184,483) (1,846,915) (19,372,171) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class B Shares Amount Shares Amount Shares sold 1,203,350 $13,486,923 636,403 $6,613,934 Shares issued in connection with reinvestment of distributions 9,235 102,949   1,212,585 13,589,872 636,403 6,613,934 Shares repurchased (185,091) (2,075,351) (40,801) (431,216) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class C Shares Amount Shares Amount Shares sold 7,151,162 $80,125,626 2,843,742 $30,273,422 Shares issued in connection with reinvestment of distributions 42,914 478,496   7,194,076 80,604,122 2,843,742 30,273,422 Shares repurchased (1,158,904) (12,975,399) (157,872) (1,722,236) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class M Shares Amount Shares Amount Shares sold 212,407 $2,382,773 138,717 $1,449,956 Shares issued in connection with reinvestment of distributions 2,931 32,683   215,338 2,415,456 138,717 1,449,956 Shares repurchased (71,312) (799,494) (6,940) (72,723) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class R Shares Amount Shares Amount Shares sold 31,578 $353,680 8,789 $93,856 Shares issued in connection with reinvestment of distributions 192 2,143   31,770 355,823 8,789 93,856 Shares repurchased (3,661) (41,322) (4) (40) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class Y Shares Amount Shares Amount Shares sold 13,566,682 $153,272,406 5,985,031 $64,726,974 Shares issued in connection with reinvestment of distributions 95,393 1,069,350   13,662,075 154,341,756 5,985,031 64,726,974 Shares repurchased (4,305,514) (48,723,978) (548,906) (6,024,910) Net increase Note 5: Summary of derivative activity 500 Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $278,905 Payables $ Foreign exchange contracts Receivables 601,296 Payables 365,475 Investments, Receivables, Net assets  Net assets  Unrealized appreciation/ Unrealized appreciation/ Equity contracts (depreciation) 3,860,178* (depreciation) 2,135,980* Interest rate Investments, Receivables, 16,270,895* Payables, Net assets  36,233,200* contracts Net assets  Unrealized appreciation/ Unrealized appreciation/ (depreciation) (depreciation) Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(1,735,100) $(1,735,100) Foreign exchange contracts   1,670,925  1,670,925 Equity contracts 945,292 (3,300,983)  (3,558,012) (5,913,704) Interest rate contracts (609,773) 302,716  (5,064,572) (5,371,629) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $486,198 $486,198 Foreign exchange contracts   235,821  235,821 Equity contracts (2,444,013) (741,497)  2,440,948 (744,562) Interest rate contracts (1,255,166) (2,625,211)  (4,401,508) (8,281,885) Total 700 Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $192,905 Payables $ Foreign exchange contracts Receivables 785,543 Payables 462,607 Investments, Receivables, Net assets  Net assets  Unrealized appreciation/ Unrealized appreciation/ Equity contracts (depreciation) 3,624,350* (depreciation) 2,381,624* Interest rate Investments, Receivables, 18,685,675* Payables, Net assets  38,123,613* contracts Net assets  Unrealized appreciation/ Unrealized appreciation/ (depreciation) (depreciation) Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(2,420,009) $(2,420,009) Foreign exchange contracts   2,192,854  2,192,854 Equity contracts 997,788 (2,211,143)  (4,161,975) (5,375,330) Interest rate contracts (820,609) (429,319)  (6,336,277) (7,586,205) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $324,783 $324,783 Foreign exchange contracts   322,936  322,936 Equity contracts (2,398,967) (664,119)  1,776,804 (1,286,282) Interest rate contracts (2,047,761) (3,245,699)  (2,617,541) (7,911,001) Total Note 6: Initial capitalization and offering of shares Each fund was established as a series of the Trust on September 12, 2008 and commenced operations on December 23, 2008. Prior to December 23, 2008, each fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: 500 Fund Capital contribution Shares issued Class A $9,950,000 995,000 Class B 10,000 1,000 Class C 10,000 1,000 Class M 10,000 1,000 Class R 10,000 1,000 Class Y 10,000 1,000 700 Fund Capital contribution Shares issued Class A $9,950,000 995,000 Class B 10,000 1,000 Class C 10,000 1,000 Class M 10,000 1,000 Class R 10,000 1,000 Class Y 10,000 1,000 Note 7: Investment in Putnam Money Market Liquidity Fund Each fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the funds are recorded as interest income in the Statement of operations and totaled $102,259 and $64,213 (for 500 Fund and 700 Fund, respectively) for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Cost of purchases Proceeds of sales 500 Fund $554,330,013 $537,779,664 700 Fund 492,391,530 479,503,264 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 8: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: Market and credit risk In the normal course of business, each fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) The 500 fund designated 7.25% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For its tax year ended October 31, 2010, the 500 fund hereby designates 8.39%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended October 31, 2010, pursuant to §871(k) of the Internal Revenue Code, the 500 fund hereby designates $1,731,559 of distributions paid as qualifying to be taxed as interest-related dividends, and $1,130,068 to be taxed as short-term capital gain dividends for nonresident alien shareholders. The 700 fund designated 5.59% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For its tax year ended October 31, 2010, the 700 fund hereby designates 7.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended October 31, 2010, pursuant to §871(k) of the Internal Revenue Code, the 700 fund hereby designates $2,037,424 of distributions paid as qualifying to be taxed as interest-related dividends, and $524,582 to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 you receive in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. Shareholder meeting results (Unaudited) January 15, 2010 meeting At the meeting, each of the nominees for Trustees was elected with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Ravi Akhoury 2,566,689,700 3,929,918 Jameson A. Baxter 2,566,704,258 3,915,360 Charles B. Curtis 2,566,702,967 3,916,651 Robert J. Darretta 2,566,745,632 3,873,986 Myra R. Drucker 2,566,694,748 3,924,870 John A. Hill 2,566,712,158 3,907,460 Paul L. Joskow 2,566,754,802 3,864,816 Elizabeth T. Kennan* 2,566,690,713 3,928,905 Kenneth R. Leibler 2,566,733,552 3,886,066 Robert E. Patterson 2,566,763,419 3,856,199 George Putnam, III 2,566,693,850 3,925,768 Robert L. Reynolds 2,566,757,540 3,862,078 W. Thomas Stephens 2,566,760,127 3,859,491 Richard B. Worley 2,566,734,621 3,884,997 * Dr. Kennan retired from the Board of Trustees of the Putnam funds effective June 30, 2010. For the 700 Fund at the January 15, 2010 meeting 2. A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 4,657,567 145,444 309,053 2,763,913 3A. A proposal to amend the fundamental investment restrictions with respect to investments in commodities was approved as follows: Votes Votes Broker for against Abstentions non-votes 4,634,218 144,627 333,219 2,763,913 For the 500 Fund at the December 18, 2009 meeting 2. A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 6,814,249 228,384 338,464 4,351,922 3A. A proposal to amend the fundamental investment restrictions with respect to investments in commodities was approved as follows: Votes Votes Broker for against Abstentions non-votes 6,801,636 228,749 350,713 4,351,921 All tabulations are rounded to the nearest whole number. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Beth S. Mazor Putnam Investment John A. Hill, Chairman Vice President Management, LLC Jameson A. Baxter, One Post Office Square Vice Chairman Robert R. Leveille Boston, MA 02109 Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Investment Sub-Manager Charles B. Curtis Putnam Investments Limited Robert J. Darretta Mark C. Trenchard 5759 St Jamess Street Myra R. Drucker Vice President and London, England SW1A 1LD Paul L. Joskow BSA Compliance Officer Kenneth R. Leibler Investment Sub-Advisor Robert E. Patterson Francis J. McNamara, III The Putnam Advisory George Putnam, III Vice President and Company, LLC Robert L. Reynolds Chief Legal Officer One Post Office Square W. Thomas Stephens Boston, MA 02109 Richard B. Worley James P. Pappas Vice President Marketing Services Officers Putnam Retail Management Robert L. Reynolds Judith Cohen One Post Office Square President Vice President, Clerk and Boston, MA 02109 Assistant Treasurer Jonathan S. Horwitz Custodian Executive Vice President, Michael Higgins State Street Bank Principal Executive Vice President, Senior Associate and Trust Company Officer, Treasurer and Treasurer and Assistant Clerk Compliance Liaison Legal Counsel Nancy E. Florek Ropes & Gray LLP Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Independent Registered Principal Financial Officer Proxy Manager Public Accounting Firm PricewaterhouseCoopers, LLP Janet C. Smith Susan G. Malloy Vice President, Assistant Vice President and Treasurer and Principal Assistant Treasurer Accounting Officer This report is for the information of shareholders of Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: Putnam Absolute Return 500 Fund: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees October 31, 2010 $118,268 $ $8,489 $- October 31, 2009* $101,866 $ $8,824 $- *The fund commenced operations on December 23, 2008. For the fiscal years ended October 31, 2010 and October 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 408,142 and $ 684,012 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees October 31, 2010 $ - $ 243,601 $ - $ - October 31 2009 $ - $ 533,948 $ - $ - Putnam Absolute Return 700 Fund: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees October 31, 2010 $129,429 $ $8,484 $- October 31, 2009* $114,938 $ $8,776 $- *The fund commenced operations on December 23, 2008. For the fiscal years ended October 31, 2010 and October 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 408,137 and $ 683,964 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees October 31, 2010 $ - $ 243,601 $ - $ - October 31, 2009 $ - $ 533,948 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: December 29, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: November 1, 2009  October 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 and 300 Funds Annual report 10 | 31 | 10 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 14 Terms and definitions 17 Trustee approval of management contract 18 Other information for shareholders 23 Financial statements 24 Federal tax information Shareholder meeting results About the Trustees Officers Message from the Trustees Dear Fellow Shareholder: Stock markets around the world rallied strongly over the past few months, riding a rising tide of strengthening investor confidence and slowly improving economic and corporate data. Indeed, U.S. stocks delivered their best September in 71 years, and continued to add to those gains in October. Bond markets also have generated positive results for much of 2010 and continue to be a source of refuge for risk-averse investors. It is important to recognize, however, that we may see periods of heightened market volatility as markets and economies seek more solid ground. The slow pace of the U.S. economic recovery and ongoing European sovereign debt concerns have made markets more susceptible to disappointing news. We believe, however, that Putnams research-intensive, actively managed investment approach is well suited for this environment. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the funds and to thank all of our investors for your continued confidence in Putnam. About the funds Pursuing positive returns with less volatility In response to the considerable financial market volatility investors have experienced in recent years, Putnam Absolute Return Funds are designed to provide helpful diversification to portfolios. Putnam Absolute Return Funds differ from traditional relative return funds in three important ways. First, absolute return funds pursue positive total returns with less volatility over reasonable periods, generally three years or more. Most traditional funds seek outperformance relative to an asset-class benchmark, and their returns may be negative when the benchmark declines. Second, in an effort to reduce volatility, absolute return funds seek to isolate and mitigate specific risks that could cause negative results. Third, absolute return funds are independent from traditional benchmarks, giving them the flexibility to invest in a wide range of securities from sectors and markets around the world. They can adjust the mix of investments as market opportunities change. In short, absolute return funds are less constrained than funds that focus on outperforming a traditional stock or bond benchmark. In addition to these features, Putnam Absolute Return 100 Fund and 300 Fund are backed by Putnams comprehensive fixed-income investment resources. Nearly 80 bond experts cover every fixed-income sector in global markets. They use advanced risk management techniques such as active trading strategies designed to exploit market inefficiencies. These tools can help mitigate downside risk and potentially help the funds outperform general markets during flat or negative conditions. Consider these risks before investing: Asset allocation decisions may not always be correct and may adversely affect fund performance. The use of leverage through derivatives may magnify this risk. Leverage and derivatives carry other risks that may result in losses, including the effects of unexpected market shifts and/or the potential illiquidity of certain derivatives. International investments carry risks of volatile currencies, economies, and governments, and emerging-market securities can be illiquid. Bonds are affected by changes in interest rates, credit conditions, and inflation. As interest rates rise, prices of bonds fall. Long-term bonds are more sensitive to interest-rate risk than short-term bonds, while lower-rated bonds may offer higher yields in return for more risk. Unlike bonds, bond funds have ongoing fees and expenses. Recurring volatility shows the need for absolute returns The historical events described below caused setbacks for stocks and bonds. That is why it is important to diversify a portfolio. Investing in an absolute return fund may help achieve thisgoal. Inflation In 1980, the Consumer Price Index rose 13.5%, and long-term government bonds fell 3.95%. (Source: Ibbotson Long-Term U.S. Government Total Return Index.) Market panic On Black Monday, October 19, 1987, the Dow Jones Industrial Average plunged 23% in one day. Global conflict After the September 11 attacks in 2001, the S&P 500 dropped 7.1% when the stock market reopened days later. Financial crisis After the Lehman Brothers collapse in September 2008, stocks, bonds, and global markets fell, and even investment-grade bonds lost value, declining 2.4% in October 2008. (Source: Barclays Capital Aggregate Bond Index.) Data is historical. Performance is shown at net asset value. Had sales charge been reflected, returns would have been lower. Past performance is not a guarantee of future results. The S&P 500 Index is an unmanaged index of common stock performance. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. The Barclays Capital Aggregate Bond Index (Barclays Aggregate) is an unmanaged index of U.S. investment-grade fixed-income securities. Indexes assume reinvestment of all distributions and do not have a sales charge. It is not possible to invest directly in an index. The securities in the Putnam funds will differ from those in the indexes, and the funds performance will differ in accordance with the funds objective. For the first nine weeks of 2009 (12/31/083/9/09), the S&P 500 returned 24.63%. U.S. government bond performance is measured by the Barclays Capital Government Bond Index. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 1013 for additional performance information. For a portion of the periods, these funds may have had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The funds are not expected to outperform stocks and bonds during periods of market rallies. 4 Interview with your funds portfolio manager Rob Bloemker Rob, in the second half of the funds fiscal year, global markets had some sharp drops and robust rallies. How did Absolute Return Funds perform? We saw quite stable performance in Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund. For the year that ended October 31, 2010, class A shares of the 100 Fund advanced 1.50% at net asset value, and class A shares of the 300 Fund rose 3.53%. As a reminder, the funds performance goals are generally considered over a three-year, not a one-year, period  the 100 Fund and 300 Fund seek to outpace T-bills by 1% and 3%, respectively, on an annualized basis over reasonable periods [generally at least three years or more]. Market volatility was significant since our last update six months ago. In May 2010, as the second half of the fiscal year began, the crisis in European sovereign bond markets came to a turning point, as European governments agreed on a rescue package for Greece worth nearly $1 trillion. This crisis had spillover effects in numerous bond sectors and in the U.S. market. It caused tightening in the credit markets amid worry about a double-dip recession. However, conditions gradually stabilized, and the economic worries caused interest rates to rally. The funds were much more stable than the markets. How did you steer the funds away from volatility? We pursued a number of strategies reflected in different holdings, so that the funds were not tied to any central, common risk. Both funds continued to carefully deploy cash in securities that offered greater return potential but relatively low volatility as well, in our view. Above all, we avoided taking significant interest-rate risk. We also avoided sovereign bond risk, given the problems in Europe. We continued to invest in distressed This comparison shows the funds performance in the context of broad market indexes for the 12 months ended 10/31/10. See pages 4 and 1013 for additional fund performance information. Index descriptions can be found on page 17. 5 mortgage-backed securities and to benefit from the low level of mortgage prepayments. We also pursued a term-structure strategy, favoring securities with mid-range maturity dates, rather than short-term or long-term maturities. We bought positions in corporate bonds for both funds, and we also undertook currency strategies. This diversification through strategies is something that makes these funds different from many of their competitors. How did you seek to eliminate duration risk from the funds? We kept the funds duration  the sensitivity to interest-rate movements  near zero by using hedging strategies with derivatives such as interest-rate swaps and options contracts. We also used futures contracts in managing exposure to interest rates. In hindsight, the funds could have earned higher returns if we had taken more interest-rate risk, but our strategy helped to limit performance volatility. What are the components of the mortgage strategies? During the period, the funds benefited from our balanced approach to prepayment risk, credit risk, and liquidity risk, primarily as a result of three major mortgage strategies. First, we held a position in short-term commercial mortgage-backed securities [CMBS], focusing on bonds in the highly liquid topmost part of the capital structure. Our analysis suggested that these bonds were undervalued relative to their liquidity risk. Our CMBS holdings benefited from an increasing investor perception that even though commercial mortgage delinquencies have continued to grow, senior CMBSs have enough structural protection to withstand losses. Second, the funds mortgage strategies also included investments in government-agency interest-only collateralized mortgage obligations [CMO IOs]. CMOs are structured mortgage-backed securities that use pools of Allocations are represented as a percentage of portfolio value and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 mortgage pass-through bonds, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. IOs are securities derived from the interest portion of the underlying mortgages. CMO IOs are designed so that the longer homeowners take to pay down their mortgages, the more money a security holder will make from interest payments on those loans. Despite record-low mortgage rates, refinancing activity was constrained by extremely tight bank-underwriting requirements, making it difficult for many borrowers to qualify for a new loan. Depressed home prices also hampered borrowers attempts to refinance by putting loan-to-home-value ratios outside ranges considered acceptable by most lenders. As a result, our CMO IOs accumulated steady cash flows throughout the fiscal year, with minimal prepayment risk. In implementing our CMO IO strategy, we used interest-rate swaps and options to hedge the funds duration, thereby isolating the prepayment risk that we believed was attractively priced. Our third mortgage strategy entailed investments in non-agency residential mortgage-backed securities [RMBS]. Within the RMBS area, we emphasized hybrid adjustable-rate mortgage-backed securities, which combine features of both fixed- and adjustable-rate mortgages. We also invested in Alt-A mortgages at what we believed were attractive prices. Alt-A mortgages are considered riskier than standard prime mortgages, but of higher quality than subprime mortgages because Alt-A borrowers must have reasonable credit histories. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 7 Can you give more details about the term structure strategy? We favored bonds with intermediate maturities  greater than two or three years, but less than 10 years. We chose this because the Fed has anchored rates on short-term securities at less than 1% to help keep lending costs low and stimulate the economy. At the same time, we expected long-term securities to be volatile, vulnerable to the markets shifting views on inflation and deflation. This positioning helped performance because intermediate securities benefited from the Feds new quantitative easing policy. Why did you introduce the currency strategy? Part of our absolute return discipline is to monitor the markets for attractive opportunities for risk-adjusted returns, and we found potential in currency exchange rates. Our strategy was focused on the Australian dollar, which we overweighted relative to the Swiss franc and the British pound, and we implemented the strategy with forward currency contracts. Australia has been benefiting from strong economic growth as it exports natural resources to China and India. We pursued the strategy primarily in the 300 Fund because of its higher return target. How did corporate bond holdings perform for the funds? These positions performed well. Many companies have cut costs and restructured their balance sheets to reduce credit risk. This has made a variety of bonds, both investment-grade and high-yield, more attractive on a risk-adjusted basis. What is your outlook for the funds in the coming fiscal year? Markets are at an interesting point in history. On the bright side, we believe the possibilities of a double-dip recession or an outbreak of inflation are no longer concerns. However, policymakers around the world are implementing a range of different measures with the goal of restoring stable economic This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 growth, but there is less agreement than usual among policymakers. For example, the Fed is embarking on a new type of stimulus, while China is raising bank reserve requirements and the United Kingdom and Ireland are embracing austerity budgets. The lack of global policy coordination creates investment opportunities. However, it also increases the possibility of an error. One of the most immediate areas of uncertainty involves the U.S. mortgage market. There have been rumblings that foreclosures may be prolonged as courts demand better documentation practices. Also, some banks are facing demands from investors to take back mortgage securities if there were problems in loan origination. We are monitoring developments in these areas as we manage the mortgage strategies in the funds. We are also closely watching the sovereign debt situation in Europe. It does not appear to us that the risk of a sovereign default has been fully resolved. However, when these markets reach a turning point that we find convincing, we expect to look for opportunities in these sectors. The funds are now entering their third year, and in 12 months we will be able to measure performance versus targets. We see a number of investment opportunities that can help the funds reach their goals, and plan to combine different strategies to help the funds preserve their low-volatility characteristics. Rob, thanks for discussing the funds today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the funds for the entire period. Portfolio composition is subject to review in accordance with each funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Rob Bloemker is Head of Fixed Income at Putnam. He has a B.S. and a B.A. from Washington University. Rob joined Putnam in 1999 and has been in the investment industry since 1988. In addition to Rob, your funds portfolio managers are Carl Bell, D. William Kohli, Kevin Murphy, Michael Salm, Paul Scanlon, and Raman Srivastava. IN THE NEWS The Federal Reserves QE2 has set sail. In light of what has been a tepid economic recovery, in October the Fed announced a second round of monetary stimulus via quantitative easing  dubbed QE2 by the media  involving the purchase of an additional $600 billion of U.S. Treasury bonds through the end of June 2011. The Fed has suggested in recent months that it is particularly concerned about the prospect of deflation, which has plagued the Japanese economy for the better part of the past decade. By purchasing Treasuries, the central bank could drive down already low yields by injecting about $75 billion a month into the capital markets. The idea behind QE2 is that the money would then be reinvested, and the expected upward pressure on asset prices could create inflationary expectations sufficient to prevent deflation from becoming a problem. 9 Your funds performance This section shows each funds performance, price, and distribution information for periods ended October 31, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. 100 Fund Fund performance Total return for periods ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 4.76% 3.73% 3.92% 3.42% 3.41% 3.41% 4.54% 3.71% 4.25% 5.27% Annual average 2.54 1.99 2.09 1.83 1.82 1.82 2.42 1.98 2.27 2.81 1 year 1.50 0.52 1.18 0.18 0.78 0.22 1.38 0.60 1.20 1.78 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 1.00% and 0.75% load, respectively. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased prior to this date received a lower return. Also on April 5, 2010, the deferred sales charge for class B shares was lowered to 1% (which would be the maximum deferred sales charge) if redeemed within the first year after purchase and 0.50% for shares redeemed in the second year after purchase, and is eliminated thereafter. Investors who sold class B shares prior to this date were subject to the higher deferred sales charge of 3% in the first year, which declines to 1% in the fourth year, and 0% thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund may have had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Fund price and distribution information For the 12month period ended 10/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.033 $ $0.009 $0.031 $0.032 $0.043 Capital gains  Long term 0.001 0.001 0.001 0.001 0.001 0.001 Capital gains  Short term       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/09 $10.32 10.42* $10.27 $10.26 $10.31 10.39* $10.30 $10.34 10/31/10 10.44 10.55 10.39 10.33 10.42 10.50 10.39 10.48 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Price reflects maximum sales charge effective 4/5/10. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 4.26% 3.23% 3.42% 2.92% 2.91% 2.91% 4.04% 3.22% 3.75% 4.76% Annual average 2.39 1.81 1.92 1.64 1.63 1.63 2.26 1.81 2.10 2.66 1 year 1.50 0.52 1.18 0.18 0.78 0.22 1.39 0.60 1.20 1.79 300 Fund Fund performance Total return for periods ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 10.28% 9.18% 9.37% 8.87% 8.84% 8.84% 10.06% 9.18% 9.71% 10.79% Annual average 5.42 4.85 4.95 4.69 4.67 4.67 5.30 4.85 5.12 5.68 1 year 3.53 2.47 3.17 2.17 2.76 1.76 3.51 2.74 3.28 3.81 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 1.00% and 0.75% load, respectively. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased prior to this date received a lower return. Also on April 5, 2010, the deferred sales charge for class B shares was lowered to 1% (which would be the maximum deferred sales charge) if redeemed within the first year after purchase and 0.50% for shares redeemed in the second year after purchase, and is eliminated thereafter. Investors who sold class B shares prior to this date were subject to the higher deferred sales charge of 3% in the first year, which declines to 1% in the fourth year, and 0% thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund may have had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Fund price and distribution information For the 12month period ended 10/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.103 $0.074 $0.081 $0.101 $0.077 $0.114 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/09 $10.65 10.76* $10.60 $10.59 $10.63 10.71* $10.62 $10.67 10/31/10 10.92 11.03 10.86 10.80 10.90 10.98 10.89 10.96 The classification of distributions, if any, is an estimate. Final distribution information will appear on your yearend tax forms. * Price reflects maximum sales charge effective 4/5/10. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 9.37% 8.28% 8.46% 7.96% 7.93% 7.93% 9.05% 8.18% 8.80% 9.78% Annual average 5.19 4.60 4.70 4.43 4.41 4.41 5.02 4.55 4.88 5.42 1 year 3.64 2.58 3.28 2.28 2.88 1.88 3.54 2.76 3.40 3.84 100 Fund: Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $10,392 ($10,342 after contingent deferred sales charge). A $10,000 investment in the funds class C shares would have been valued at $10,341, and no contingent deferred sales charge would apply. A $10,000 investment in the funds class M shares ($9,925 after sales charge) would have been valued at $10,371 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,425 and $10,527, respectively. 12 300 Fund: Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $10,937 ($10,887 after contingent deferred sales charge). A $10,000 investment in the funds class C shares would have been valued at $10,884, and no contingent deferred sales charge would apply. A $10,000 investment in the funds class M shares ($9,925 after sales charge) would have been valued at $10,918 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,971 and $11,079, respectively. Comparative index returns For periods ended 10/31/10 BofA Merrill Lynch Barclays Capital U.S. Treasury Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.48% 15.06% 42.86% Annual average 0.26 7.86 21.20 1 year 0.20 8.01 16.52 Index results should be compared to fund performance at net asset value. 13 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y 100 Fund Net expenses for the fiscal year ended 10/31/09* 0.68% 0.88% 1.43% 0.73% 0.93% 0.43% Total annual operating expenses for the fiscal year ended 10/31/09 1.00% 1.20% 1.75% 1.05% 1.25% 0.75% Annualized expense ratio for the six-month period ended 10/31/10** 0.97% 1.31% 1.72% 1.04% 1.22% 0.72% Annualized expense ratio for the six-month period ended 10/31/10** 0.67% 1.01% 1.42% 0.74% 0.92% 0.42% 300 Fund Net expenses for the fiscal year ended 10/31/09* 0.88% 1.08% 1.63% 0.93% 1.13% 0.63% Total annual operating expenses for the fiscal year ended 10/31/09 1.08% 1.28% 1.83% 1.13% 1.33% 0.83% Annualized expense ratio for the six-month period ended 10/31/10** 1.07% 1.39% 1.82% 1.14% 1.32% 0.82% Annualized expense ratio for the six-month period ended 10/31/10** 0.88% 1.20% 1.63% 0.95% 1.13% 0.63% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation, effective 11/1/10 through at least 2/28/12, to limit total annual operating expenses (before any performance adjustment to the funds base management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and payments under the funds distribution plans) to an annual rate of 0.40% and 0.60% of the 100 Fund and 300 Fund average net assets, respectively.  Reflects projected expenses under a new management contract effective 2/1/10 and a new expense arrangement.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights, and includes 0.02% (for 100 Fund) and 0.03% (for 300 Fund) of performance fees. ** Reflects a blended 12b-1 fee for class B and class M shares resulting from changes effective 4/5/10 (see Note 2 to the financial statements).   Refl ects total annual operating expense limit effective 11/1/10. 14 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund from May 1, 2010, to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y 100 Fund Expenses paid per $1,000* $4.90 $6.61 $8.67 $5.25 $6.16 $3.64 Ending value (after expenses) $1,002.90 $1,002.90 $1,000.00 $1,002.90 $1,001.90 $1,003.80 300 Fund Expenses paid per $1,000* $5.42 $7.04 $9.20 $5.77 $6.68 $4.16 Ending value (after expenses) $1,009.20 $1,008.30 $1,005.60 $1,009.30 $1,008.30 $1,011.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Class A Class B Class C Class M Class R Class Y 100 Fund Expenses paid per $1,000* $3.38 $5.10 $7.16 $3.74 $4.64 $2.12 Ending value (after expenses) $1,002.90 $1,002.90 $1,000.00 $1,002.90 $1,001.90 $1,003.80 300 Fund Expenses paid per $1,000* $4.46 $6.07 $8.24 $4.81 $5.72 $3.19 Ending value (after expenses) $1,009.20 $1,008.30 $1,005.60 $1,009.30 $1,008.30 $1,011.10 * Expenses for each class are calculated using the funds projected annualized expense ratio for each class reflecting the total annual operating expense limit effective 11/1/10.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2010, use the following calculation method. To find the value of your investment on May 1, 2010, call Putnam at 1-800-225-1581. 15 Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y 100 Fund Expenses paid per $1,000* $4.94 $6.67 $8.74 $5.30 $6.21 $3.67 Ending value (after expenses) $1,020.32 $1,018.60 $1,016.53 $1,019.96 $1,019.06 $1,021.58 300 Fund Expenses paid per $1,000* $5.45 $7.07 $9.25 $5.80 $6.72 $4.18 Ending value (after expenses) $1,019.81 $1,018.20 $1,016.03 $1,019.46 $1,018.55 $1,021.07 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Class A Class B Class C Class M Class R Class Y 100 Fund Expenses paid per $1,000* $3.41 $5.14 $7.22 $3.77 $4.69 $2.14 Ending value (after expenses) $1,021.83 $1,020.11 $1,018.05 $1,021.48 $1,020.57 $1,023.09 300 Fund Expenses paid per $1,000* $4.48 $6.11 $8.29 $4.84 $5.75 $3.21 Ending value (after expenses) $1,020.77 $1,019.16 $1,016.99 $1,020.42 $1,019.51 $1,022.03 * Expenses for each class are calculated using the funds projected annualized expense ratio for each class reflecting the total annual operating expense limit effective 11/1/10.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 16 Terms and definitions Important terms Total return shows how the value of each funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1.00% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract, with respect to your fund among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management and sub-advisory contracts, effective July 1, 2010. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part 18 of Putnam Managements strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds and performance fees for some funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing. In the custom peer group, each fund ranked in the following quintiles in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and total expenses (excluding any applicable 12b-1 fees) as of December 31, 2009 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). 19 Effective management fee Total expense (quintile rank) (quintile rank) Putnam Absolute Return 100 Fund 2nd 4th Putnam Absolute Return 300 Fund 3rd 5th The Trustees also considered that each fund ranked in the following quintiles in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Pro forma effective management fee (quintile rank) Putnam Absolute Return 100 Fund 1st Putnam Absolute Return 300 Fund 2nd Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality 20 of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Managements ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund (although not your fund, which had only a limited performance record because it had only recently commenced operations) over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of the Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund, the Trustees considered information about each funds performance relative to its benchmark for the one-year period ended December 31, 2009. For each of the Funds, the class A share net return exceeded the benchmark return over the one-year period ended December 31, 2009. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with 21 the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, each funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolios list all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statements of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting their operating expenses to deter mine net investment income (or loss). Then, any net gain or loss the funds realized on the sales of their holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund (the funds), each a series of Putnam Funds Trust, including the funds portfolios, as of October 31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets and the financial highlights for the year ended October 31, 2010 and the period from December 23, 2008 (commencement of operations) to October 31, 2009. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as of October 31, 2010, the results of their operations, the changes in their net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 16, 2010 25 The funds portfolios 10/31/10 MORTGAGE-BACKED SECURITIES* 100 Fund 35.9% 300 Fund 51.3% Principal amount Value Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.302s, 2014 $289,000 $319,954 $2,923,000 $3,236,071 FRB Ser. 07-4, Class A3, 5.808s, 2051 965,000 1,060,825 4,015,000 4,413,690 Ser. 07-2, Class A2, 5.634s, 2049 2,773,000 2,859,560 9,211,000 9,498,524 Ser. 07-5, Class A3, 5.62s, 2051 184,000 195,337 596,000 632,721 Ser. 06-4, Class A2, 5.522s, 2046 1,436,000 1,462,359 5,773,000 5,878,970 FRB Ser. 06-1, Class A2, 5.334s, 2045 1,358,000 1,367,147 4,889,000 4,921,932 Ser. 06-5, Class A2, 5.317s, 2047 729,000 753,589 2,923,000 3,021,592 Ser. 06-6, Class A2, 5.309s, 2045 1,299,000 1,327,828 4,682,600 4,786,518 Ser. 07-1, Class XW, IO, 0.285s, 2049 1,609,024 21,588 7,638,947 102,490 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.734s, 2035 3,737,892 28,036 15,575,777 116,826 Ser. 04-4, Class XC, IO, 0.243s, 2042 2,209,068 34,927 10,487,641 165,817 Banc of America Funding Corp. FRB Ser. 07-6, Class A1, 0.29s, 2037 420,742 296,034 1,717,173 1,208,203 Bear Stearns Alt-A Trust FRB Ser. 06-2, Class 24A1, 5.637s, 2036 165,157 106,526 3,131,949 2,020,107 Ser. 05-9, Class 11A1, 0.516s, 2035   3,208,065 1,828,597 Bear Stearns Alt-A Trust 144A FRB Ser. 06-7, Class 1AE4, 5.72s, 2046 565,544 378,915 1,678,216 1,124,405 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.488s, 2047 510,079 316,249 3,217,913 1,995,106 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.556s, 2037 187,683 94,780 931,251 470,282 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.665s, 2040 2,072,000 2,140,314 6,171,000 6,374,458 Ser. 06-PW13, Class A2, 5.426s, 2041 372,000 379,652 3,407,000 3,477,084 Ser. 06-PW11, Class A2, 5.408s, 2039 313,000 313,695 747,000 748,659 Ser. 07-PW15, Class A4, 5.331s, 2044 662,000 689,194 2,938,000 3,058,690 Ser. 05-PWR9, Class A2, 4.735s, 2042 125,181 125,799 593,963 596,893 Citigroup Commercial Mortgage Trust FRB Ser. 08-C7, Class A2B, 6.091s, 2049 1,165,000 1,248,449 3,189,000 3,417,427 FRB Ser. 07-C6, Class A3, 5.698s, 2049 875,000 934,280 4,328,000 4,621,214 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A2A, 5.432s, 2037 80,468 56,281 409,143 286,160 FRB Ser. 07-6, Class 1A3A, 5.43s, 2046 100,715 53,379 356,621 189,009 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 537,000 575,626 1,766,000 1,893,028 Ser. 06-CD2, Class A2, 5.408s, 2046 365,449 366,853 1,950,170 1,957,659 Ser. 07-CD4, Class A2B, 5.205s, 2049   3,745,000 3,903,350 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049   989,000 1,030,707 Ser. 06-C8, Class A3, 5.308s, 2046 1,423,000 1,489,965 6,639,000 6,951,423 Ser. 06-C8, Class A2B, 5.248s, 2046 152,000 157,293 502,000 519,482 26 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.9% 300 Fund 51.3% Principal amount Value Principal amount Value Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A5, 6s, 2037 $ $ $960,384 $729,892 Ser. 06-41CB, Class 1A7, 6s, 2037 245,233 176,568 1,098,643 791,023 Ser. 06-2CB, Class A11, 6s, 2036 44,558 30,160 176,448 119,433 Ser. 05-80CB, Class 2A1, 6s, 2036 39,617 30,505 261,794 201,581 Ser. 05-50CB, Class 3A1, 6s, 2035 170,736 111,678 815,532 533,440 FRB Ser. 07-HY4, Class 4A1, 5.634s, 2047   879,988 621,036 FRB Ser. 05-9CB, Class 1A1, 0.756s, 2035 151,534 115,036 799,910 607,244 FRB Ser. 06-23CBC, Class 2A5, 0.656s, 2036 105,527 51,181 321,743 156,046 FRB Ser. 06-18CB, Class A7, 0.606s, 2036 271,997 157,174 1,102,450 637,051 FRB Ser. 06-24CB, Class A13, 0.606s, 2036   866,818 540,136 Countrywide Home Loans FRB Ser. 06-HYB2, Class 2A1B, 5.272s, 2036 550,180 368,621 2,489,254 1,667,800 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.656s, 2034 1,066,685 154,851   IFB Ser. 05-R1, Class 1AS, IO, 5.655s, 2035 209,629 30,570 1,062,234 154,907 Ser. 05-R3, Class AS, IO, 5.506s, 2035 1,564,835 207,341 5,867,862 777,492 Ser. 06-R1, Class AS, IO, 5.471s, 2036 1,812,992 201,695 7,838,288 872,010 Ser. 05-R2, Class 1AS, IO, 5.303s, 2035 1,591,654 214,836 6,224,053 840,102 FRB Ser. 04-R2, Class 1AF1, 0.676s, 2034 1,065,927 895,379   FRB Ser. 05-R3, Class AF, 0.656s, 2035   140,380 119,323 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.214s, 2041 1,499,000 1,575,394 6,138,800 6,451,652 Ser. 07-1, Class 1A1A, 5.942s, 2037 95,124 58,977 254,264 157,643 FRB Ser. 06-C3, Class A2, 5.826s, 2038   671,000 678,247 FRB Ser. 07-C4, Class A2, 5.805s, 2039 43,000 44,672 247,000 256,602 FRB Ser. 07-C3, Class A2, 5.721s, 2039 1,472,267 1,519,736 6,953,814 7,178,019 Ser. 07-C5, Class A3, 5.694s, 2040 1,000,000 1,063,009   Ser. 07-C5, Class AAB, 5.62s, 2040 1,392,000 1,493,485 4,896,000 5,252,948 Ser. 07-C5, Class A2, 5.589s, 2040 344,000 355,634 2,089,000 2,159,650 Ser. 07-C2, Class A2, 5.448s, 2049 1,372,000 1,408,001 5,741,000 5,891,643 Ser. 07-C1, Class AAB, 5.336s, 2040 992,000 1,049,139 4,258,000 4,503,261 CS First Boston Mortgage Securities Corp. FRB Ser. 05-C4, Class A3, 5.12s, 2038 321,000 332,556 1,840,000 1,906,238 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.735s, 2038 19,755,870 707,977 70,415,588 2,523,434 Ser. 04-C4, Class AX, IO, 0.379s, 2039 1,872,500 42,545 8,170,908 185,650 Ser. 05-C1, Class AX, IO, 0.147s, 2038 31,657,510 312,371 116,902,434 1,153,500 CWCapital Cobalt Ser. 07-C3, Class A2, 5.933s, 2046 1,169,000 1,219,450 4,163,000 4,342,661 Ser. 07-C2, Class A2, 5.334s, 2047   91,927 95,716 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.446s, 2037 226,293 126,724 659,631 369,393 Federal Home Loan Mortgage Corp. IFB Ser. 2771, Class SV, 27.375s, 2034 589,530 952,713 2,961,213 4,785,481 IFB Ser. 2976, Class LC, 23.48s, 2035 61,429 95,019 281,987 436,183 IFB Ser. 2976, Class KL, 23.444s, 2035 116,960 178,814 629,827 962,912 IFB Ser. 2990, Class LB, 16.291s, 2034   640,867 843,503 27 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.9% 300 Fund 51.3% Principal amount Value Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. T-56, Class 3ASI, IO, 7.244s, 2043 $1,534,733 $318,779 $424,340 $88,140 IFB Ser. 3149, Class SE, IO, 6.894s, 2036 908,447 176,475 4,002,843 777,592 IFB Ser. 3151, Class SI, IO, 6.894s, 2036 157,359 26,628 765,160 129,479 IFB Ser. 3157, Class SA, IO, 6.894s, 2036 1,139,743 217,440 5,042,794 962,064 IFB Ser. 3208, Class PS, IO, 6.844s, 2036 2,281,278 356,407 11,543,935 1,803,524 IFB Ser. 3050, Class SI, IO, 6.494s, 2034 1,288,429 198,057 5,142,366 790,483 IFB Ser. 3117, Class SI, IO, 6.444s, 2036 1,196,757 191,481 8,249,295 1,319,887 IFB Ser. 3031, Class BI, IO, 6.434s, 2035 2,150,272 392,301   IFB Ser. 3398, Class SI, IO, 6.394s, 2036   5,113,762 669,647 IFB Ser. 2990, Class SR, IO, 6.394s, 2035 1,451,038 212,461 5,885,519 861,758 IFB Ser. 3145, Class GI, IO, 6.344s, 2036 963,921 149,352 4,266,767 661,104 IFB Ser. 3055, Class MS, IO, 6.344s, 2035 1,819,718 294,248 7,384,815 1,194,125 IFB Ser. 3677, Class KS, IO, 6.294s, 2040   8,217,074 1,232,324 IFB Ser. 3346, Class SC, IO, 6.294s, 2033 2,310,854 327,471 11,693,367 1,657,067 IFB Ser. 3346, Class SB, IO, 6.294s, 2033 835,333 117,941 3,803,943 537,079 IFB Ser. 3303, Class SD, IO, 5.834s, 2037   5,096,818 619,438 IFB Ser. 3309, Class SG, IO, 5.814s, 2037   4,509,099 604,501 Ser. 2815, Class GS, 5.744s, 2034   4,635,286 538,290 Ser. 3707, Class IK, IO, 5s, 2040   468,052 80,566 Ser. 3645, Class ID, IO, 5s, 2040 138,804 20,138 913,569 132,541 Ser. 3680, Class KI, IO, 5s, 2038 3,330,892 541,037 19,208,437 3,120,026 Ser. 3632, Class CI, IO, 5s, 2038 178,515 26,734 1,172,360 175,573 Ser. 3626, Class DI, IO, 5s, 2037 131,124 12,653 862,540 83,235 Ser. 3653, Class CI, IO, 5s, 2036 3,587,791 374,745 15,663,033 1,636,004 Ser. 3623, Class CI, IO, 5s, 2036 117,232 11,137 771,588 73,301 Ser. 3663, Class BI, IO, 4 1/2s, 2024 F 2,667,251 247,618 14,692,772 1,364,021 Ser. 3736, Class QI, IO, 4s, 2034   9,991,000 1,042,761 Ser. 3707, Class HI, IO, 4s, 2023 235,531 17,003 1,244,533 89,843 FRB Ser. 3190, Class FL, 1.056s, 2032   23,311 23,332 FRB Ser. 3350, Class FK, 0.856s, 2037 14,598 14,605 21,460 21,470 Ser. T-8, Class A9, IO, 0.322s, 2028 256,595 3,803 733,985 10,880 Ser. T-59, Class 1AX, IO, 0.271s, 2043 560,525 4,729 1,603,138 13,526 Ser. T-48, Class A2, IO, 0.212s, 2033 765,809 5,825 2,190,678 16,664 FRB Ser. T-54, Class 2A, IO, zero %, 2043 323,403  925,184  FRB Ser. 3238, Class LK, zero %, 2036 330,389 316,467   Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.575s, 2031 557,793 819,737 2,726,432 4,006,789 IFB Ser. 05-74, Class NK, 26.219s, 2035   141,284 223,605 IFB Ser. 05-74, Class DM, 23.444s, 2035 114,780 170,167 526,946 781,221 IFB Ser. 06-86, Class SY, 23.077s, 2036 514,425 658,064 2,624,657 3,357,521 IFB Ser. 05-95, Class OP, 19.564s, 2035   280,999 421,792 IFB Ser. 03-W6, Class 4S, IO, 7.344s, 2042   1,280,761 254,615 IFB Ser. 04-W2, Class 1A3S, IO, 6.894s, 2044 30,483 3,010 87,318 8,623 IFB Ser. 05-59, Class KS, IO, 6.444s, 2035 3,977,824 607,301 11,811,611 1,803,299 IFB Ser. 05-104, Class SI, IO, 6.444s, 2033 344,771 45,483 1,668,299 220,084 IFB Ser. 10-100, Class CS, IO, 6.394s, 2040   6,589,482 983,722 IFB Ser. 10-100, Class QS, IO, 6.394s, 2040   278,907 47,558 IFB Ser. 05-51, Class WS, IO, 6.374s, 2035 83,956 13,337 344,991 54,805 IFB Ser. 10-100, Class SD, IO, 6.324s, 2040 4,421,271 650,277 24,034,536 3,534,978 28 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.9% 300 Fund 51.3% Principal amount Value Principal amount Value Federal National Mortgage Association IFB Ser. 10-27, Class BS, IO, 6.194s, 2040 $1,100,390 $151,356 $10,554,030 $1,451,680 IFB Ser. 07-30, Class OI, IO, 6.184s, 2037   3,744,743 606,236 IFB Ser. 10-35, Class SG, IO, 6.144s, 2040   21,234,533 3,107,462 IFB Ser. 08-11, Class SC, IO, 6.024s, 2038 73,583 10,983 367,178 54,805 IFB Ser. 09-88, Class SA, IO, 5.944s, 2039 107,297 13,543 418,855 52,868 IFB Ser. 10-123, Class SL, IO, 5.813s, 2040 5,757,000 796,985 43,008,000 5,953,920 IFB Ser. 09-12, Class DI, IO, 5.774s, 2037   9,905,072 1,464,366 Ser. 06-W3, Class 1AS, IO, 5.773s, 2046 154,150 23,369 390,063 59,133 Ser. 06-W2, Class 1AS, IO, 5.771s, 2036 266,475 30,978 532,949 61,955 Ser. 07-W1, Class 1AS, IO, 5.519s, 2046 507,954 72,183 1,015,424 144,296 Ser. 10-98, Class DI, IO, 5s, 2040 142,049 23,010 751,675 121,764 Ser. 10-21, Class IP, IO, 5s, 2039   1,533,399 222,343 Ser. 09-31, Class PI, IO, 5s, 2038   9,163,154 1,286,810 IFB Ser. 05-W2, Class A2, IO, 4.954s, 2035 530,943 64,467 1,991,409 241,796 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 3,698,078 265,799 20,002,792 1,437,701 Ser. 98-W2, Class X, IO, 2.338s, 2028 440,605 20,809 1,260,404 59,528 Ser. 03-W12, Class 2, IO, 2.23s, 2043 183,556 14,038 930,671 71,175 Ser. 03-W12, Class 1IO2, IO, 1.986s, 2043 2,916,490 205,277 11,587,912 815,614 Ser. 98-W5, Class X, IO, 1.737s, 2028 185,343 8,281 530,187 23,689 Ser. 03-W10, Class 1, IO, 1.665s, 2043 132,821 7,727 673,770 39,197 Ser. 03-W8, Class 12, IO, 1.64s, 2042 129,826 6,013 658,697 30,510 Ser. 03-W17, Class 12, IO, 1.137s, 2033 702,690 27,945 3,564,255 141,747 FRB Ser. 07-80, Class F, 0.956s, 2037   29,601 29,592 Ser. 03-T2, Class 2, IO, 0.811s, 2042 2,621,555 70,958 11,613,431 314,342 FRB Ser. 06-3, Class FY, 0.756s, 2036 12,051 12,056 51,709 51,731 Ser. 01-T12, Class IO, 0.565s, 2041 1,706,460 35,063 8,652,761 177,788 Ser. 03-W1, Class 2A, IO, zero %, 2042 665,019  1,902,214  Ser. 07-44, Class CO, PO, zero %, 2037   254,089 232,448 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,016,706 3,126,000 3,266,415 FRB Ser. 06-C1, Class A2, 5.335s, 2044 317,000 318,480 1,496,000 1,502,986 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.119s, 2043 11,200,285 92,066 49,124,724 403,805 Government National Mortgage Association IFB Ser. 09-77, Class CS, IO, 6.744s, 2038   3,925,902 560,242 IFB Ser. 09-61, Class SA, IO, 6.444s, 2039 3,128,003 355,717 7,863,995 894,293 IFB Ser. 10-98, Class CS, IO, 6.444s, 2038 176,904 29,754 936,202 157,460 IFB Ser. 10-98, Class SA, IO, 6.444s, 2038 170,818 28,605 905,735 151,674 IFB Ser. 10-32, Class SP, IO, 6.444s, 2036 236,667 27,740 1,248,491 146,336 IFB Ser. 10-125, Class CS, IO, 6.394s, 2040   8,777,236 1,428,358 IFB Ser. 10-85, Class SA, IO, 6.394s, 2040   390,524 62,078 IFB Ser. 10-85, Class AS, IO, 6.394s, 2039 242,566 37,137 1,282,134 196,295 IFB Ser. 10-113, Class SB, IO, 6.394s, 2039 11,196,442 1,948,517 21,519,625 3,745,060 IFB Ser. 10-113, Class AS, IO, 6.394s, 2039 171,467 29,160 907,178 154,275 IFB Ser. 10-125, Class ES, IO, 6.394s, 2039 3,101,781 512,884 23,563,159 3,896,205 IFB Ser. 10-85, Class SD, IO, 6.394s, 2038 161,924 24,635 856,023 130,235 Ser. 10-98, Class HS, IO, 6.344s, 2040   27,164,258 3,854,065 Ser. 10-98, Class TS, IO, 6.344s, 2040   22,278,893 3,905,044 IFB Ser. 10-98, Class QS, IO, 6.344s, 2040 229,484 35,171 1,213,979 186,054 29 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.9% 300 Fund 51.3% Principal amount Value Principal amount Value Government National Mortgage Association IFB Ser. 10-98, Class YS, IO, 6.344s, 2039 $237,427 $36,006 $1,255,682 $190,424 IFB Ser. 10-47, Class HS, IO, 6.344s, 2039 109,858 17,291 583,620 91,856 IFB Ser. 10-68, Class SD, 6.324s, 2040   12,326,734 1,880,404 IFB Ser. 10-42, Class SP, IO, 6.294s, 2039   9,956,501 1,478,956 IFB Ser. 10-3, Class MS, IO, 6.294s, 2038 3,288,702 463,245   IFB Ser. 10-31, Class PS, IO, 6.294s, 2038 2,295,132 351,757 11,854,116 1,816,790 IFB Ser. 10-60, Class S, IO, 6.244s, 2040   5,832,471 797,940 IFB Ser. 10-50, Class LS, IO, 6.244s, 2040   7,963,454 1,077,057 IFB Ser. 09-104, Class KS, IO, 6.244s, 2039   748,004 81,615 IFB Ser. 10-53, Class SA, IO, 6.244s, 2039 680,156 97,364 3,495,102 500,320 IFB Ser. 10-31, Class GS, IO, 6.244s, 2039   9,461,725 1,395,131 IFB Ser. 10-2, Class SA, IO, 6.244s, 2037 258,479 32,535 1,368,304 172,228 IFB Ser. 10-67, Class SE, IO, 6.194s, 2040 3,492,488 469,670 19,146,351 2,574,801 IFB Ser. 09-101, Class SB, IO, 6.194s, 2039   11,665,947 1,284,654 Ser. 10-47, Class AS, IO, 6.184s, 2040   12,262,600 1,633,378 IFB Ser. 10-24, Class BS, IO, 6.174s, 2038 5,719,505 837,371 34,136,783 4,997,838 IFB Ser. 09-103, Class SW, IO, 6.144s, 2037   22,496,470 2,734,446 Ser. 10-85, Class JS, IO, 6.08s, 2040   10,235,538 1,414,858 IFB Ser. 10-26, Class QS, IO, 5.994s, 2040 F   19,081,102 2,813,741 IFB Ser. 09-58, Class AS, IO, 5.994s, 2039 4,323,090 470,525 27,408,653 2,983,158 IFB Ser. 10-98, Class ST, IO, 5.744s, 2040   26,296,863 3,234,251 IFB Ser. 09-55, Class SN, IO, 5.744s, 2039 3,483,943 336,932 13,910,995 1,345,332 IFB Ser. 10-50, Class YS, IO, 5.744s, 2038 3,688,115 433,685 21,266,154 2,500,687 IFB Ser. 10-116, Class SA, IO, 5.644s, 2040   6,778,852 949,286 IFB Ser. 10-68, Class MS, IO, 5.594s, 2040   6,813,574 817,222 IFB Ser. 10-15, Class AS, IO, 5.504s, 2040   41,588,267 4,645,825 IFB Ser. 10-20, Class SD, IO, 5.424s, 2040   13,160,983 1,672,234 IFB Ser. 10-35, Class DX, IO, 5.424s, 2035   6,365,968 600,438 Ser. 10-29, Class CI, IO, 5s, 2038   6,112,000 877,091 Ser. 10-85, Class PI, IO, 5s, 2036   9,629,088 1,118,804 IFB Ser. 10-20, Class IT, IO, 5s, 2040   18,394,420 2,282,380 Ser. 10-103, Class IN, IO, 4 1/2s, 2039   28,362,157 3,757,986 Ser. 10-120, Class AI, IO, 4 1/2s, 2038 11,405,457 1,668,048 33,796,424 4,942,727 Ser. 10-94, Class PI, IO, 4 1/2s, 2037   18,531,635 2,778,639 Ser. 10-42, Class PI, IO, 4 1/2s, 2037 7,078,595 973,307 42,432,316 5,834,443 Ser. 10-87, Class ID, IO, 4 1/2s, 2035 755,840 73,062 2,964,914 286,600 Greenwich Capital Commercial Funding Corp. Ser. 05-GG3, Class A2, 4.305s, 2042 369,771 374,716 843,328 854,605 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.766s, 2038 803,000 851,052 1,756,000 1,861,079 Ser. 06-GG6, Class A2, 5.506s, 2038 1,029,221 1,039,115 3,989,568 4,027,917 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.847s, 2040 1,696,423 25,391 8,052,182 120,521 GSMPS Mortgage Loan Trust FRB Ser. 05-RP2, Class 1AF, 0.606s, 2035 156,426 131,398 873,671 733,883 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A2, 7 1/2s, 2035   647,417 602,098 Ser. 05-RP1, Class 1AS, IO, 5.677s, 2035 782,217 113,421 476,085 69,032 IFB Ser. 04-4, Class 1AS, IO, 5.527s, 2034 393,176 56,765 1,189,358 171,714 30 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.9% 300 Fund 51.3% Principal amount Value Principal amount Value GSMPS Mortgage Loan Trust 144A Ser. 06-RP2, Class 1AS1, IO, 5.382s, 2036 $ $ $1,047,115 $152,486 Ser. 98-2, IO, 0.809s, 2027 73,951 1,569 211,611 4,491 FRB Ser. 06-RP2, Class 1AF1, 0.656s, 2036   1,047,115 879,577 FRB Ser. 04-4, Class 1AF, 0.656s, 2034 393,176 334,200 1,189,358 1,010,955 FRB Ser. 05-RP1, Class 1AF, 0.606s, 2035 782,217 664,884 476,085 404,672 Ser. 98-3, IO, 0.538s, 2027 89,551 1,528 256,085 4,371 Ser. 98-4, IO, 0.127s, 2026 94,969 2,483 271,723 7,104 Ser. 99-2, IO, 0.01s, 2027 120,667 1,301 345,037 3,720 IndyMac Inda Mortgage Loan Trust FRB Ser. 07-AR7, Class 1A1, 5.956s, 2037   31,930 26,467 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR3, Class 2A1A, 5.557s, 2036   1,763,235 965,371 FRB Ser. 06-AR5, Class 1A2, 5.382s, 2036 243,238 37,702 581,316 90,104 FRB Ser. 05-AR15, Class A1, 5.076s, 2035   725,174 581,952 FRB Ser. 07-AR7, Class 2A1, 4.929s, 2037 808,076 456,563 1,803,099 1,018,751 FRB Ser. 06-AR11, Class 3A1, 4.702s, 2036 130,133 65,840 686,254 347,203 FRB Ser. 06-AR41, Class A3, 0.436s, 2037 468,905 227,419 1,166,679 565,839 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 6.051s, 2045 948,588 964,722 3,713,539 3,776,700 Ser. 07-C1, Class ASB, 5.857s, 2051 768,000 835,676 4,023,000 4,377,506 Ser. 07-LD12, Class A2, 5.827s, 2051 1,470,000 1,538,356 3,343,000 3,498,451 FRB Ser. 07-LD11, Class A3, 5.817s, 2049 820,000 875,282 3,172,000 3,385,846 FRB Ser. 07-LD11, Class A2, 5.802s, 2049 999,000 1,042,791 4,090,000 4,269,285 FRB Ser. 07-CB19, Class ASB, 5.725s, 2049   1,725,000 1,859,224 Ser. 07-C1, Class A4, 5.716s, 2051 987,000 1,040,321 4,175,000 4,400,546 Ser. 06-CB16, Class A3B, 5.579s, 2045 366,000 388,822 1,218,000 1,293,949 Ser. 06-CB16, Class A2, 5.45s, 2045   720,000 734,421 Ser. 06-CB17, Class A3, 5.45s, 2043 332,000 346,077   Ser. 07-CB18, Class A3, 5.447s, 2047 958,000 1,007,643 3,325,000 3,497,301 Ser. 06-LDP8, Class A3B, 5.447s, 2045 70,000 74,699 543,000 579,449 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,448,000 1,483,780 6,560,000 6,722,098 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,498,273 1,572,275 4,581,519 4,807,807 Ser. 05-CB13, Class A2, 5.247s, 2043 1,409,599 1,412,449 5,226,420 5,236,984 Ser. 05-LDP5, Class A2, 5.198s, 2044 1,493,000 1,565,191 5,934,000 6,220,926 Ser. 06-LDP9, Class X, IO, 0.45s, 2047 49,784,126 1,006,406 197,723,631 3,997,062 Ser. 06-CB16, Class X1, IO, 0.137s, 2045 3,699,378 47,653 17,560,118 226,199 LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 261,000 272,208 381,000 397,361 LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 1,051,000 1,104,383 3,764,000 3,955,185 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 1,462,209 1,527,542 6,381,635 6,666,770 Ser. 07-C7, Class A2, 5.588s, 2045 937,000 980,211 4,272,000 4,469,007 Ser. 06-C3, Class A2, 5.532s, 2032 411,000 414,539 2,518,000 2,539,683 Ser. 07-C1, Class A2, 5.318s, 2040 1,254,000 1,290,751 3,378,000 3,477,000 Ser. 05-C7, Class A2, 5.103s, 2030 63,680 63,729 324,681 324,927 Ser. 06-C1, Class A2, 5.084s, 2031 410,660 414,319 2,396,276 2,417,623 Ser. 07-C2, Class XW, IO, 0.561s, 2040 1,094,428 26,476 5,196,085 125,701 31 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.9% 300 Fund 51.3% Principal amount Value Principal amount Value LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.764s, 2037 $1,201,313 $20,567 $5,702,919 $97,636 Ser. 05-C3, Class XCL, IO, 0.295s, 2040   69,027,638 1,276,148 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0 7/8s, 2027   1,095,104 888,247 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 796,000 852,834 1,657,000 1,775,300 FRB Ser. 07-C1, Class A2, 5.722s, 2050 841,000 879,054 3,234,000 3,380,333 Ser. 05-MCP1, Class XC, IO, 0.182s, 2043 59,379,813 734,730 175,721,337 2,174,270 Merrill Lynch Mortgage Trust 144A Ser. 05-LC1, Class X, IO, 0.1s, 2044 5,964,128 28,225 26,309,566 124,507 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-7, Class ASB, 5.745s, 2050 868,000 934,279 3,398,000 3,657,467 Ser. 06-1, Class A2, 5.439s, 2039 1,274,030 1,280,823 2,834,915 2,850,030 Ser. 07-5, Class A3, 5.364s, 2048 782,000 809,494 2,556,000 2,645,867 Ser. 07-6, Class A2, 5.331s, 2051 1,446,000 1,502,881 6,684,000 6,946,927 Ser. 2006-3, Class A2, 5.291s, 2046 1,057,907 1,078,592 3,889,562 3,965,612 Ser. 06-4, Class A2, 5.112s, 2049 35,000 35,850 185,000 189,491 FRB Ser. 06-4, Class A2FL, 0.376s, 2049 1,582,000 1,502,900 6,019,500 5,718,525 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.84s, 2049 1,373,000 1,436,277 5,012,000 5,242,986 FRB Ser. 06-T23, Class A2, 5.739s, 2041 1,026,000 1,092,813 4,672,000 4,976,241 Ser. 2006-HQ9, Class A2, 5.618s, 2044 552,000 567,140 2,822,000 2,899,400 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,173,000 1,225,862 4,149,000 4,335,978 FRB Ser. 06-HQ8, Class A3, 5.441s, 2044 1,420,000 1,442,677 5,346,863 5,432,252 Ser. 07-IQ13, Class A3, 5.331s, 2044 676,000 719,199 1,889,000 2,009,714 Ser. 06-T21, Class A2, 5.09s, 2052 18,017 18,070 43,240 43,368 Ser. 05-HQ6, Class A2A, 4.882s, 2042 630,398 646,469 2,606,027 2,672,464 Ser. 03-IQ4, Class X1, IO, 0.588s, 2040 15,280,707 511,110 62,342,407 2,085,233 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.667s, 2036 259,154 178,817 1,259,090 868,772 Ser. 06-6AR, Class 2A, 5.411s, 2036 169,585 105,143 517,000 320,540 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 574,000 595,525 843,571 875,205 Nomura Asset Acceptance Corp. 144A IFB Ser. 04-R3, Class AS, IO, 6.794s, 2035 120,350 21,754 857,212 154,948 FRB Ser. 04-R2, Class A1, 6 1/2s, 2034 105,798 104,740 414,095 409,954 Residential Accredit Loans, Inc. Ser. 06-QS17, Class A4, 6s, 2036 216,309 132,016 1,072,142 654,342 Ser. 06-QS13, Class 1A5, 6s, 2036 52,117 32,590 221,608 138,574 Residential Asset Securitization Trust IFB Ser. 06-A9CB, Class A3, IO, 6.874s, 2036   1,152,549 189,018 Ser. 06-A13, Class A1, 6 1/4s, 2036   1,454,756 981,960 FRB Ser. 05-A2, Class A1, 0.756s, 2035 384,588 270,239 1,890,728 1,328,560 FRB Ser. 06-A9CB, Class A1, 0.626s, 2036   1,238,163 687,180 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 635,841 348,346 2,595,975 1,422,209 FRB Ser. 05-23, Class 3A1, 5.882s, 2036 584,750 432,715 2,675,949 1,980,202 FRB Ser. 06-4, Class 6A, 5.711s, 2036 336,066 247,849 1,580,889 1,165,905 FRB Ser. 06-9, Class 1A1, 5.369s, 2036 143,946 86,577 790,375 475,375 32 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.9% 300 Fund 51.3% Principal amount Value Principal amount Value Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.606s, 2034 $ $ $490,234 $392,187 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.985s, 2037 348,166 53,921 1,765,032 273,351 Ser. 07-4, Class 1A4, IO, 1s, 2037 769,564 24,818 3,632,465 117,143 Structured Asset Securities Corp. 144A Ser. 05-RF6, Class A, IO, 5.274s, 2043 651,942 91,049 2,559,991 357,523 FRB Ser. 05-RF2, Class A, 0.606s, 2035 1,670,381 1,386,416 3,888,130 3,227,148 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 441,388 436,974 2,986,092 2,956,231 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.903s, 2051 1,516,000 1,635,358 3,559,000 3,839,208 FRB Ser. 07-C32, Class APB, 5.744s, 2049 842,000 907,615 3,297,000 3,553,928 FRB Ser. 07-C32, Class A2, 5.739s, 2049 1,588,000 1,652,747 6,002,000 6,246,717 Ser. 06-C25, Class A2, 5.684s, 2043 369,621 373,414 1,009,866 1,020,228 Ser. 06-C28, Class A3, 5.679s, 2048 455,000 485,907 1,571,000 1,677,715 Ser. 06-C27, Class A2, 5.624s, 2045 1,880,959 1,921,606 3,332,119 3,404,125 Ser. 07-C34, Class A2, 5.569s, 2046 345,000 359,945 1,716,000 1,790,334 Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,129,000 1,154,652 3,651,000 3,733,955 Ser. 07-C30, Class APB, 5.294s, 2043 688,000 712,497 3,965,000 4,106,176 Ser. 06-C29, Class A2, 5.275s, 2048 1,473,000 1,508,746 6,922,000 7,089,980 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.097s, 2035 38,649,883 753,622 6,558,159 127,876 Total mortgage-backed securities (cost $110,799,998 and $500,808,509) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS* 100 Fund 8.5% 300 Fund 12.9% Principal amount Value Principal amount Value Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2040 $8,000,000 $8,396,875 $40,000,000 $41,984,376 4s, TBA, November 1, 2040 18,000,000 18,558,281 58,000,000 59,798,905 4s, TBA, October 1, 2040   26,000,000 26,830,781 Total U.S. government and agency mortgage obligations (cost $26,907,500 and $128,065,950) U.S. GOVERNMENT AGENCY OBLIGATIONS* 100 Fund 1.1% 300 Fund 0.7% Principal amount Value Principal amount Value General Electric Capital Corp. 1 5/8s, FDIC guaranteed notes, January 7, 2011 $625,000 $626,765 $1,025,000 $1,027,895 Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 925,000 933,689 2,025,000 2,044,023 JPMorgan Chase & Co. 2 5/8s, FDIC guaranteed notes, December 1, 2010 625,000 626,280 1,025,000 1,027,099 Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 700,000 710,780 1,500,000 1,523,100 33 U.S. GOVERNMENT AGENCY OBLIGATIONS* cont. 100 Fund 1.1% 300 Fund 0.7% Principal amount Value Principal amount Value Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 $308,000 $317,123 $660,000 $679,549 2 1/8s, FDIC guaranteed notes, June 15, 2012 392,000 402,898 840,000 863,352 Total U.S. government agency obligations (cost $3,583,651 and $7,094,295) U.S. TREASURY OBLIGATIONS* 100 Fund 0.6% 300 Fund 0.4% Principal amount Value Principal amount Value U.S. Treasury Bonds 6 5/8s, February 15, 2027 i $433,000 $614,994 $150,000 $213,047 U.S. Treasury Inflation Protected Securities 3s, July 15, 2012 i 318,063 340,807 1,478,628 1,584,364 2s, July 15, 2014 i 883,531 971,071 2,137,613 2,349,407 Total U.S. treasury obligations (cost $1,926,872 and $4,146,818) CORPORATE BONDS AND NOTES* 100 Fund 9.6% 300 Fund 19.9% Principal amount Value Principal amount Value Advertising and marketing services 0.1% 0.2% Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 $315,000 $322,925 $1,675,000 $1,717,143 Automotive 0.2% 0.3% BMW US Capital, LLC company guaranty sr. unsec. unsub. notes Ser. EMTN, 4 1/4s, 2011 120,000 123,907 510,000 526,606 Daimler Finance North America LLC guaranty sr. unsec. unsub. notes 5 7/8s, 2011 (Germany)   315,000 321,015 Daimler Finance North America LLC guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 310,000 333,106 1,085,000 1,165,872 Daimler Finance North America LLC guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 115,000 119,720 200,000 208,208 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018   1,015,000 1,103,813 Banking 1.2% 2.3% Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 650,000 687,517 3,650,000 3,860,674 Lloyds TSB Bank PLC 144A company guaranty unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom)   3,600,000 3,755,632 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 690,000 707,693 2,830,000 2,902,567 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 430,000 458,737 1,620,000 1,728,265 34 CORPORATE BONDS AND NOTES* cont. 100 Fund 9.6% 300 Fund 19.9% Principal amount Value Principal amount Value Banking cont. Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) $200,000 $212,863 $425,000 $452,333 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 694,008 3,610,000 3,657,472 VTB Bank Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia)   500,000 515,625 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia)   1,000,000 1,057,500 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 206,250 1,850,000 1,907,813 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 720,000 736,869 2,665,000 2,727,438 Beverage 0.3% 0.5% Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 565,000 638,299 2,775,000 3,135,009 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 440,000 2,105,000 2,315,500 Biotechnology % 0.1% Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016   980,000 1,097,600  Broadcasting % 0.1% DISH DBS Corp. company guaranty 7 1/8s, 2016   977,000 1,035,620  Building materials % 0.1% Building Materials Corp. 144A sr. notes 7s, 2020   1,010,000 1,052,925  Cable television 0.2% 0.5% CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018   1,020,000 1,083,750 Comcast Cable Holdings LLC debs. 9.8s, 2012 58,000 64,067 290,000 320,336 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 526,996 2,205,000 2,599,611 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014   965,000 1,075,975 Chemicals 0.2% 0.4% Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 255,000 260,516 1,145,000 1,169,767 Dow Chemical Co. (The) sr. unsec. FRN 2.668s, 2011 80,000 81,086 340,000 344,614 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 355,000 417,677 1,270,000 1,494,225 35 CORPORATE BONDS AND NOTES* cont. 100 Fund 9.6% 300 Fund 19.9% Principal amount Value Principal amount Value Chemicals cont. Ineos Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR  $ 195,000 $289,176 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 $  $1,005,000 1,100,475 Coal % 0.3% Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013   481,000 485,810 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017   985,000 1,078,575 Peabody Energy Corp. company guaranty 7 3/8s, 2016   945,000 1,070,213  Combined utilities % 0.1% El Paso Corp. sr. unsec. notes 7s, 2017   1,140,000 1,242,643  Commercial and consumer services % 0.3% Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016   3,000,000 3,090,000  Computers 0.3% 0.4% Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 482,000 588,040 2,168,000 2,644,960 Xerox Corp. sr. unsec. notes 6 7/8s, 2011 435,000 454,924 1,615,000 1,688,972 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015   120,000 129,465 Consumer % 0.1% Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017   980,000 1,042,475  Consumer goods 0.1% 0.2% Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 435,000 443,270 1,635,000 1,666,085 Electric utilities 1.2% 2.0% AES Corp. (The) sr. unsec. unsub. notes 8s, 2017   1,005,000 1,105,500 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 820,000 886,005 4,180,000 4,516,465 CMS Energy Corp. sr. notes 8 1/2s, 2011 439,000 451,342 1,924,000 1,978,089 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.239s, 2013 130,000 126,100 760,000 737,200 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 291,000 304,060 1,081,000 1,129,513 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 631,000 725,629 3,439,000 3,954,737 36 CORPORATE BONDS AND NOTES* cont. 100 Fund 9.6% 300 Fund 19.9% Principal amount Value Principal amount Value Electric utilities cont. NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 $350,000 $350,706 $1,135,000 $1,137,288 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 301,727 301,791 1,775,874 1,776,247 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 490,000 638,921 2,370,000 3,090,293 Energy (oil field) % 0.1% Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg)   884,000 870,740  Financial 1.2% 2.0% American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.456s, 2011 300,000 289,221 1,400,000 1,349,698 Berkshire Hathaway Finance Corp. company guaranty sr. notes 4s, 2012 85,000 89,160 415,000 435,312 Erac USA Finance Co. LLC 144A company guaranty sr. unsec. unsub. notes 2 3/4s, 2013 445,000 457,688 2,315,000 2,381,005 GATX Corp. notes 4 3/4s, 2012 180,000 190,131 750,000 792,211 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 235,000 250,889 1,075,000 1,147,685 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017   1,027,000 1,056,526 MetLife Global Funding I 144A sr. sec. unsub. notes 5 1/8s, 2013 100,000 108,922 350,000 381,226 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 270,000 278,429 1,030,000 1,062,155 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 110,975 200,000 221,950 MetLife, Inc. sr. unsec. unsub. notes 2 3/8s, 2014 500,000 509,612 4,000,000 4,076,896 New York Life Global Funding 144A notes 3s, 2015 930,000 984,431 4,560,000 4,826,888 Prudential Financial, Inc. sr. notes 6.2s, 2015 425,000 482,713 1,595,000 1,811,593 Food 0.4% 0.7% Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 756,604 3,270,000 3,389,172 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014   905,000 1,043,013 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 400,000 481,000 1,960,000 2,356,900 Forest products and packaging 0.6% 1.3% Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017   965,000 1,037,375 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 575,000 593,688 2,600,000 2,684,500 37 CORPORATE BONDS AND NOTES* cont. 100 Fund 9.6% 300 Fund 19.9% Principal amount Value Principal amount Value Forest products and packaging cont. PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $ $ $890,000 $1,032,249 Sealed Air Corp. sr. notes 7 7/8s, 2017 265,000 291,025 1,385,000 1,521,017 Sealed Air Corp. 144A notes 5 5/8s, 2013   1,442,000 1,542,417 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014   915,000 1,020,225 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 881,792 4,175,000 4,462,403 Health care % 0.3% Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015   900,000 1,050,750 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016    920,000 1,000,500 Tenet Healthcare Corp. sr. notes 9s, 2015   915,000 1,006,500  Investment banking/Brokerage 0.3% 0.5% Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 194,000 201,950 791,000 823,415 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 770,000 791,572 4,250,000 4,369,064 Lodging/Tourism % 0.1% Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R   1,000,000 1,038,750  Media 0.2% 0.5% Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017   895,000 1,060,575 QVC Inc. 144A sr. notes 7 1/8s, 2017 215,000 228,975 965,000 1,027,725 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 337,234 1,571,000 1,709,014 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016   935,000 1,007,463 Metals 0.7% 1.1% FMG Finance Pty Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia)   415,000 612,125 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 400,000 452,000 1,836,000 2,074,680 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes sr. unsec. notes 8.95s, 2014 (Australia) 505,000 630,618 2,495,000 3,115,626 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 400,000 427,500 2,060,000 2,201,625 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 630,000 670,792 3,190,000 3,396,549 38 CORPORATE BONDS AND NOTES* cont. 100 Fund 9.6% 300 Fund 19.9% Principal amount Value Principal amount Value Natural gas utilities 0.4% 0.7% Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 $740,000 $786,368 $3,780,000 $4,016,851 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 490,000 519,400 2,510,000 2,660,600 Oil and gas 0.2% 0.9% Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015   935,000 1,084,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020   955,000 1,062,438 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Russia)   1,000,000 1,205,450 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015   985,000 1,039,175 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 261,963 1,000,000 1,047,851 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 500,000 525,347 2,900,000 3,047,012 Power producers % 0.1% NRG Energy, Inc. sr. notes 7 3/8s, 2016   1,025,000 1,067,281  Railroads % % RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017   305,000 337,788  Real estate 0.3% 0.5% Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R 700,000 789,292 3,900,000 4,397,484 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 70,000 75,451 300,000 323,360 Regional Bells 0.4% 0.9% Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017   1,005,000 1,145,700 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 605,000 677,600 2,835,000 3,175,200 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014   1,000,000 1,020,000 Verizon Pennsylvania, Inc. sr. unsec. unsub. bonds 5.65s, 2011 645,000 675,493 3,150,000 3,298,919 Retail 0.4% 0.8% Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 481,275 2,560,000 2,649,600 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 60,000 61,275 170,000 173,613 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 505,000 625,526 2,495,000 3,090,469 39 CORPORATE BONDS AND NOTES* cont. 100 Fund 9.6% 300 Fund 19.9% Principal amount Value Principal amount Value Retail cont. SUPERVALU, Inc. sr. unsec. notes 8s, 2016 $ $ $985,000 $1,001,006 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017   950,000 1,028,375 Telecommunications 0.5% 1.2% British Telecommunications PLC notes 8 3/8s, 2010 (United Kingdom) 782,000 790,083 4,006,000 4,047,406 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom)   210,000 224,700 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda)   973,000 1,007,055 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016   920,000 1,043,050 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 667,579 2,900,000 3,097,567 Sprint Capital Corp. notes 8 3/8s, 2012   1,036,000 1,107,225 Windstream Corp. company guaranty 8 5/8s, 2016   995,000 1,057,188 Telephone 0.2% 0.3% CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 666,377 3,010,000 3,288,187 Total corporate bonds and notes (cost $29,525,109 and $192,290,089) ASSET-BACKED SECURITIES* 100 Fund 6.9% 300 Fund 11.7% Principal amount Value Principal amount Value Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 $1,206,895 $953,447 $6,289,133 $4,968,415 Ser. 00-5, Class A6, 7.96s, 2032 401,061 340,902 3,995,077 3,395,815 Ser. 01-4, Class A4, 7.36s, 2033 1,180,990 1,251,850 2,154,963 2,284,261 Ser. 00-6, Class A5, 7.27s, 2031 1,280,785 1,312,805 5,082,694 5,209,762 Ser. 01-1, Class A5, 6.99s, 2031 428,801 441,665 3,594,269 3,702,097 Ser. 01-3, Class A4, 6.91s, 2033 482,766 499,663 2,191,604 2,268,310 Countrywide Asset Backed Certificates FRB Ser. 07-8, Class 2A3, 0.446s, 2037 1,226,000 465,880 10,157,000 3,859,660 FRB Ser. 07-9, Class 2A3, 0.436s, 2047   7,440,000 3,302,616 FRB Ser. 06-23, Class 2A3, 0.426s, 2037 701,000 364,126 6,329,000 3,287,523 FRB Ser. 06-24, Class 2A3, 0.406s, 2047 2,041,000 918,450 9,274,000 4,173,300 FRB Ser. 07-2, Class 2A3, 0.396s, 2037 3,136,000 1,254,400 12,081,000 4,832,400 FRB Ser. 07-1, Class 2A3, 0.396s, 2037   7,697,000 2,790,163 40 ASSET-BACKED SECURITIES* cont. 100 Fund 6.9% 300 Fund 11.7% Principal amount Value Principal amount Value First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF13, Class A2D, 0.496s, 2036 $ $ $1,594,000 $801,384 FRB Ser. 06-FF18, Class A2C, 0.416s, 2037 2,424,000 1,236,240 10,496,000 5,352,960 FRB Ser. 06-FF13, Class A2C, 0.416s, 2036   1,879,000 920,710 FRB Ser. 06-FF11, Class 2A3, 0.406s, 2036   1,556,000 781,205 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 353,311 323,280 3,609,133 3,302,357 Ser. 96-8, Class M1, 7.85s, 2027 366,000 367,169 1,337,000 1,341,272 FRN Ser. 96-9, Class M1, 7.63s, 2027 1,252,000 1,234,073 4,575,000 4,509,491 Ser. 99-4, Class A7, 7.41s, 2031   2,490,528 2,291,286 Ser. 1997-5, Class M1, 6.95s, 2029 1,306,000 1,273,350 5,010,000 4,884,750 GSAA Home Equity Trust FRB Ser. 07-4, Class A1, 0.356s, 2037 113,526 54,308 554,253 265,140 FRB Ser. 06-17, Class A1, 0.316s, 2036 1,023,399 501,465 4,299,521 2,106,765 FRB Ser. 06-16, Class A1, 0.316s, 2036 541,068 300,293 2,461,361 1,366,055 FRB Ser. 06-12, Class A1, 0.306s, 2036 729,148 373,032 8,185,989 4,187,952 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.376s, 2047 31,095 29,229 95,480 89,751 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.306s, 2036 36,591 26,711 155,581 113,574 Long Beach Mortgage Loan Trust FRB Ser. 06-WL1, Class 2A3, 0.496s, 2046   3,002,339 2,199,213 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.506s, 2032 1,459,000 1,313,100 5,001,000 4,500,900 MASTR Asset Backed Securities Trust FRB Ser. 07-WMC1, Class A3, 0.356s, 2037 1,471,634 515,072 6,045,313 2,115,859 FRB Ser. 07-WMC1, Class A2, 0.306s, 2037 2,098,463 734,462 7,047,865 2,466,753 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2C, 0.506s, 2037   551,000 275,500 FRB Ser. 07-1, Class A2B, 0.426s, 2037 1,768,795 981,681 5,650,373 3,135,957 Morgan Stanley Capital, Inc. FRB Ser. 06-HE3, Class A2D, 0.506s, 2036 2,278,000 942,636 6,667,000 2,758,805 FRB Ser. 06-HE6, Class A2D, 0.496s, 2036 1,626,000 585,360 4,792,000 1,725,120 FRB Ser. 06-WMC2, Class A2C, 0.406s, 2036   2,887,834 1,046,840 Morgan Stanley IXIS Real Estate Capital FRB Ser. 06-2, Class A3, 0.406s, 2036   11,310,000 4,099,875 41 ASSET-BACKED SECURITIES* cont. 100 Fund 6.9% 300 Fund 11.7% Principal amount Value Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 00-D, Class A4, 7.4s, 2030 $521,000 $346,465 $3,569,000 $2,373,385 Ser. 02-B, Class A4, 7.09s, 2032   3,067,539 2,941,965 Ser. 02-A, Class A4, 6.97s, 2032   2,752,133 2,765,893 Ser. 98-A, Class M, 6.825s, 2028 1,324,000 1,271,841 2,176,000 2,090,277 Ser. 02-B, Class A2, 5.19s, 2019 1,380,599 1,243,938 2,392,823 2,155,967 Securitized Asset Backed Receivables, LLC FRB Ser. 06-FR4, Class A2B, 0.426s, 2036   2,280,000 969,000 FRB Ser. 07-BR5, Class A2A, 0.386s, 2037 24,713 19,153 83,895 65,019 FRB Ser. 07-BR4, Class A2A, 0.346s, 2037 173,500 119,941 683,909 472,786 FRB Ser. 06-WM3, Class A1, 0.306s, 2036   3,294,690 1,301,402 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.366s, 2037 79,821 53,584 377,396 253,346 FRB Ser. 07-HE1, Class 2A1, 0.306s, 2037 118,748 81,283 466,803 319,526 Total asset-backed securities (cost $21,320,563 and $114,600,414) PURCHASED OPTIONS OUTSTANDING* 100 Fund 0.9% 300 Fund 1.2% Expiration date/ Contract Contract strike price amount Value amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 $9,583,800 $108,489 $55,416,300 $627,313 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 9,583,800 305,436 55,416,300 1,766,117 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 9,583,800 90,759 55,416,300 524,792 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 9,583,800 347,988 55,416,300 2,012,166 42 PURCHASED OPTIONS OUTSTANDING* cont. 100 Fund 0.9% 300 Fund 1.2% Expiration date/ Contract Contract strike price amount Value amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 $5,836,600 $483,212 $22,181,100 $1,836,373 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 5,836,600 448,426 22,181,100 1,704,174 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 52,983,100 45,036 160,285,200 136,242 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 52,983,100 1,032,111 160,285,200 3,122,356 Total purchased options outstanding (cost $2,188,386 and $9,322,517) FOREIGN GOVERNMENT BONDS AND NOTES* 100 Fund 0.5% 300 Fund 1.1% Principal amount Value Principal amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $ $ $1,175,000 $1,165,013 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.677s, 2012 2,130,000 495,225 14,010,000 3,257,325 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 600,000 614,927 2,100,000 2,152,246 Royal Bank of Scotland PLC sr. unsec. unsub. notes company guaranty Ser. 2, 3.4s, 2013 325,000 337,230 2,560,000 2,656,335 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013   1,700,000 1,757,375 Total foreign government bonds and notes (cost $1,385,693 and $10,669,901) 43 SHORT-TERM INVESTMENTS* 100 Fund 49.1% 300 Fund 16.6% Principal amount/ Principal amount/ shares Value shares Value Egypt Treasury Bills for an effective yield of 9.79%, April 5, 2011 EGP  $ 4,625,000 $768,080 Egypt Treasury Bills for an effective yield of 10.10%, March 8, 2011 EGP   17,900,000 2,994,931 Federal Farm Credit Bank for an effective yield of 0.27%, February 28, 2011 $500,000 500,100 $1,300,000 1,300,260 Federal Home Loan Mortgage Corp. Discount Notes for an effective yield of 0.34%, November 16, 2010 ## 20,000,000 19,997,167 25,000,000 24,996,458 Federal National Mortgage Association Discount Notes for an effective yield of 0.27%, November 1, 2010 15,000,000 15,000,000 25,000,000 25,000,000 U.S. Treasury Bills for effective yields from 0.25% to 0.27%, June 2, 2011 # ## 9,000,000 8,985,645 760,000 758,788 U.S. Treasury Bills for an effective yield of 0.25%, November 18, 2010 # 102,000 101,988   U.S. Treasury Bills for an effective yield of 0.23%, May 5, 2011 9,000,000 8,989,551   U.S. Treasury Bills for effective yields from 0.22% to 0.24%, July 28, 2011 # ##   919,000 917,252 U.S. Treasury Bills for an effective yield of 0.22%, October 20, 2011 ## 20,000,000 19,957,640 30,000,000 29,936,460 U.S. Treasury Bills for effective yields from 0.22% to 0.31%, March 10, 2011 # 70,000 69,964 332,000 331,831 U.S. Treasury Bills for an effective yield of 0.20%, September 22, 2011 15,000,000 14,972,235 20,000,000 19,962,980 U.S. Treasury Bills for effective yields from 0.19% to 0.24%, August 25, 2011 # ## 15,000,000 14,969,925 5,602,000 5,590,768 U.S. Treasury Bills for effective yields from 0.16% to 0.26%, December 16, 2010 # ## 25,116,000 25,110,900 224,000 223,926 Putnam Money Market Liquidity Fund 0.16% e 26,746,108 26,746,108 52,782,436 52,782,436 Total short-term investments (cost $155,406,782 and $165,615,619) TOTAL INVESTMENTS Total investments (cost $353,044,554 and $1,132,614,112) Key to holdings currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EGP Egyptian Pound EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso 44 Key to holdings abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolios Unless noted otherwise, the notes to the funds portfolios are for the close of the funds reporting period, which ran from November 1, 2009 through October 31, 2010 (the reporting period). * Percentages indicated are based on net assets as follows: 100 Fund $316,490,512 300 Fund 995,955,292  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts, for one or both of the funds, at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts, for one or both of the funds, at the close of the reporting period. e See Note 7 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs (Note 1). i Securities purchased with cash or securities received, that were pledged, to one or both of the funds, for collateral on certain derivatives contracts (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the funds maintained liquid assets totaling $78,646,259 and $439,718,034 (for 100 Fund and 300 Fund, respectively) to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. 45 100 Fund FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $621,411) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 11/22/10 $4,787 $4,726 $(61) British Pound Sell 11/22/10 26,266 25,972 (294) Canadian Dollar Buy 11/22/10 7,446 7,423 23 Euro Buy 11/22/10 68,907 67,955 952 Japanese Yen Sell 11/22/10 2,672 2,579 (93) Barclays Bank PLC British Pound Sell 11/22/10 60,221 59,591 (630) Canadian Dollar Buy 11/22/10 12,737 12,698 39 Citibank, N.A. Australian Dollar Buy 11/22/10 5,861 5,782 79 British Pound Sell 11/22/10 46,447 45,958 (489) Canadian Dollar Buy 11/22/10 12,247 12,210 37 Euro Buy 11/22/10 6,946 6,854 92 Japanese Yen Buy 11/22/10 2,272 2,193 79 Swiss Franc Buy 11/22/10 304 309 (5) Credit Suisse AG Euro Buy 11/22/10 2,223 2,192 31 Deutsche Bank AG Australian Dollar Buy 11/22/10 977 963 14 Canadian Dollar Sell 11/22/10 1,666 1,661 (5) Euro Sell 11/22/10 28,341 27,968 (373) Goldman Sachs International British Pound Sell 11/22/10 801 792 (9) Euro Sell 11/22/10 37,232 36,700 (532) HSBC Bank USA, National Association Euro Buy 11/22/10 6,807 6,717 90 JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/22/10 8,010 7,902 108 British Pound Sell 11/22/10 160 158 (2) Euro Buy 11/22/10 31,953 31,529 424 Japanese Yen Sell 11/22/10 921 889 (32) Royal Bank of Scotland PLC (The) British Pound Sell 11/22/10 5,445 5,388 (57) Swiss Franc Sell 11/22/10 31,565 32,008 443 State Street Bank and Trust Co. Euro Buy 11/22/10 4,723 4,657 66 UBS AG British Pound Sell 11/22/10 106,025 104,912 (1,113) Euro Sell 11/22/10 5,279 5,209 (70) 46 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $621,411) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. British Pound Buy 11/22/10 $13,934 $13,788 $146 Euro Buy 11/22/10 84,884 83,728 1,156 Total FUTURES CONTRACTS OUTSTANDING at 10/31/10 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bund 10 yr (Short) 10 $1,795,780 Dec-10 $925 Euro-Schatz 2 yr (Long) 60 9,073,393 Dec-10 (241) U.K. Gilt 10 yr (Long) 28 5,532,918 Dec-10 (49,574) U.S. Treasury Bond 20 yr (Short) 24 3,142,500 Dec-10 10,517 U.S. Treasury Bond 30 yr (Long) 102 13,754,063 Dec-10 (583,680) U.S. Treasury Note 10 yr (Short) 66 8,334,563 Dec-10 65,484 Total WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $8,269,000) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $3,714,000 Aug-11/4.49 $492,588 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,714,000 Aug-11/4.49 13,519 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 2,926,000 Aug-11/4.475 383,950 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 2,926,000 Aug-11/4.475 11,060 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,857,000 Aug-11/4.55 255,560 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,857,000 Aug-11/4.55 6,165 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,266,000 Aug-11/4.7 191,179 47 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $8,269,000) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $1,266,000 Aug-11/4.7 $3,051 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,605,500 Jul-11/4.5475 503,760 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,605,500 Jul-11/4.5475 9,591 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,211,000 Jul-11/4.52 990,864 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,211,000 Jul-11/4.52 20,119 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 4,204,800 Aug-15/4.375 497,176 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 4,204,800 Aug-15/4.375 494,274 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 9,007,500 Jan-12/4.8 1,305,997 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 9,007,500 Jan-12/4.8 55,396 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 4,204,800 Aug-15/4.46 525,726 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 4,204,800 Aug-15/4.46 466,943 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 5,404,500 Jan-12/4.72 748,469 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 5,404,500 Jan-12/4.72 37,021 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 15,211,200 Jan-11/3.565 432,911 48 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $8,269,000) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. $15,211,200 Jan-11/3.565 $801,782 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,829,800 Sep-15/4.04 249,073 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,829,800 Sep-15/4.04 373,778 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 91,380 Feb-15/5.27 10,276 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 91,380 Feb-15/5.27 2,695 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 189,400 Apr-12/4.8675 27,169 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 189,400 Apr-12/4.8675 1,581 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 5,836,600 Mar-11/4.7375 1,109 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 5,836,600 Mar-11/4.665 1,226 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 910,000 $ 9/17/15 6 month AUD- BBR-BBSW 5.38% $(3,628) AUD 400,000  9/17/20 5.5725% 6 month AUD- BBR-BBSW 2,760 AUD 410,000  9/22/20 5.685% 6 month AUD- BBR-BBSW (243) AUD 920,000  9/22/15 6 month AUD- BBR-BBSW 5.56% 2,548 49 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. CAD 590,000  9/21/20 3.1025% 3 month CAD- BA-CDOR $(9,482) AUD 1,310,000  9/29/15 6 month AUD- BBR-BBSW 5.5275% 1,524 AUD 660,000  9/29/20 5.63% 6 month AUD- BBR-BBSW 2,462 EUR 550,000 E  10/29/40 2.435% 6 month EUR- EURIBOR- REUTERS (3,783) GBP 2,240,000  6/15/12 6 month GBP- LIBOR-BBA 1.5225% 25,504 GBP 1,320,000  6/15/15 2.59% 6 month GBP- LIBOR-BBA (67,627) Barclays Bank PLC AUD 410,000 E  2/4/20 6 month AUD- BBR-BBSW 6.8% 11,976 AUD 530,000  10/1/15 6 month AUD- BBR-BBSW 5.43% (1,404) $3,618,700 E $  3/9/21 4.2375% 3 month USD- LIBOR-BBA (451,795) 3,700,700 (84,654) 9/21/20 3 month USD- LIBOR-BBA 3.95% 353,535 8,992,900 236,064 9/28/20 4.02% 3 month USD- LIBOR-BBA (878,442) AUD 470,000  5/24/15 5.505% 6 month AUD- BBR-BBSW (2,214) AUD 1,200,000  7/27/15 5.435% 6 month AUD- BBR-BBSW 1,677 $8,454,100 11,908 10/22/15 1.35% 3 month USD- LIBOR-BBA 37,969 6,879,100 76,657 10/28/30 3 month USD- LIBOR-BBA 3.38% (13,324) GBP 800,000  8/24/20 2.9525% 6 month GBP- LIBOR-BBA 16,653 GBP 800,000  8/25/20 2.898% 6 month GBP- LIBOR-BBA 22,952 AUD 700,000  8/26/15 6 month AUD- BBR-BBSW 5.025% (13,012) $230,000  8/27/40 3.21625% 3 month USD- LIBOR-BBA 17,533 17,529,700 (423,343) 10/20/20 3 month USD- LIBOR-BBA 4.065% 1,776,911 2,102,900  10/29/20 3 month USD- LIBOR-BBA 2.76% 13,583 50 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. GBP 8,420,000 $ 7/1/12 6 month GBP- LIBOR-BBA 1.43% $67,845 GBP 6,740,000  7/1/15 2.45% 6 month GBP- LIBOR-BBA (262,301) GBP 2,000,000  7/1/20 6 month GBP- LIBOR-BBA 3.3675% 91,799 $62,572,200 30,664 7/9/12 0.96% 3 month USD- LIBOR-BBA (684,291) 3,433,300  8/9/20 3 month USD- LIBOR-BBA 2.89875% 92,929 11,888,400  9/24/12 0.6175% 3 month USD- LIBOR-BBA (33,991) 6,961,800  9/24/20 2.5875% 3 month USD- LIBOR-BBA 39,725 Credit Suisse International 2,049,600 49 3/19/11 3 month USD- LIBOR-BBA 0.5% 1,995 CHF 1,200,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA (11,073) $21,900,000  9/27/12 0.6125% 3 month USD- LIBOR-BBA (59,505) 1,100,000  9/27/20 2.53875% 3 month USD- LIBOR-BBA 11,543 4,934,700  10/5/20 3 month USD- LIBOR-BBA 2.61125% (23,105) 11,379,600  10/7/40 3.377% 3 month USD- LIBOR-BBA 561,470 4,512,500 (4,444) 10/27/14 3 month USD- LIBOR-BBA 1.06% (3,281) CHF 3,930,000  5/19/12 0.61583% 6 month CHF- LIBOR-BBA (19,419) CHF 3,930,000  5/20/12 0.62833% 6 month CHF- LIBOR-BBA (20,346) CHF 3,930,000  5/25/12 0.5825% 6 month CHF- LIBOR-BBA (16,880) GBP 1,730,000  7/9/15 2.425% 6 month GBP- LIBOR-BBA (62,710) GBP 960,000  7/9/20 6 month GBP- LIBOR-BBA 3.3725% 43,626 Deutsche Bank AG $57,626,300 (36,258) 7/27/12 0.78% 3 month USD- LIBOR-BBA (474,599) 44,576,500 104,425 7/27/20 3 month USD- LIBOR-BBA 2.94% 1,589,562 78,469,100 202,252 5/6/15 2.68% 3 month USD- LIBOR-BBA (5,718,478) 51 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International AUD 197,500 E  2/23/20 6 month AUD- BBR-BBSW 6.6925% $5,046 AUD 680,000 E  2/23/20 6 month AUD- BBR-BBSW 6.7% 17,545 $2,328,500  7/20/40 3.7275% 3 month USD- LIBOR-BBA (59,170) 19,206,500  7/23/14 3 month USD- LIBOR-BBA 1.5475% 494,117 5,090,900  7/23/40 3.7125% 3 month USD- LIBOR-BBA (113,426) 64,059,200 (7,131) 10/1/12 0.59% 3 month USD- LIBOR-BBA (149,467) 2,536,700 (625) 10/1/13 0.84% 3 month USD- LIBOR-BBA (11,608) GBP 800,000  10/5/20 3.0575% 6 month GBP- LIBOR-BBA 9,654 EUR 550,000 E  10/28/40 2.39% 6 month EUR- EURIBOR- REUTERS (2,140) CHF 4,330,000  6/1/12 0.555% 6 month CHF- LIBOR-BBA (17,090) $8,707,700  8/12/15 3 month USD- LIBOR-BBA 1.665% 153,244 2,796,400  8/12/40 3.68% 3 month USD- LIBOR-BBA (36,634) AUD 920,000  9/20/15 6 month AUD- BBR-BBSW 5.39% (3,369) AUD 410,000  9/20/20 5.5775% 6 month AUD- BBR-BBSW 2,712 AUD 380,000 E  2/5/20 6 month AUD- BBR-BBSW 6.71% 9,957 JPMorgan Chase Bank, N.A. AUD 470,000  3/1/15 5.6% 6 month AUD- BBR-BBSW (3,664) AUD 352,500  3/2/15 5.6515% 6 month AUD- BBR-BBSW (3,329) $3,618,700 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (428,707) 5,531,200 (129,430) 9/20/20 3 month USD- LIBOR-BBA 3.995% 548,418 3,687,400 (85,916) 9/20/20 3 month USD- LIBOR-BBA 3.965% 355,929 1,898,700 86,771 10/14/20 4.02% 3 month USD- LIBOR-BBA (145,087) 2,328,500  7/20/40 3.7225% 3 month USD- LIBOR-BBA (56,949) AUD 130,000  6/26/19 6 month AUD- BBR-BBSW 6.05% 3,791 52 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 193,710,000 $ 5/25/15 0.674375% 6 month JPY- LIBOR-BBA $(26,918) AUD 352,500  6/11/15 5.545% 6 month AUD- BBR-BBSW (1,727) AUD 900,000  9/3/15 5.075% 6 month AUD- BBR-BBSW 14,534 $6,486,700  9/7/14 3 month USD- LIBOR-BBA 1.3375% 91,390 1,676,800  10/25/40 3.5275% 3 month USD- LIBOR-BBA 37,775 4,800,000  10/28/20 3 month USD- LIBOR-BBA 2.72175% 14,183 JPY 193,170,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 14,714 AUD 60,000  9/16/15 6 month AUD- BBR-BBSW 5.375% (254) AUD 10,000  9/16/20 5.549% 6 month AUD- BBR-BBSW 87 CAD 590,000  9/21/20 3.105% 3 month CAD- BA-CDOR (9,611) $11,614,000  10/5/12 0.62125% 3 month USD- LIBOR-BBA (29,212) JPY 8,800,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% 1,063 JPY 11,800,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA (225) $15,124,900 56,836 7/16/40 3.88% 3 month USD- LIBOR-BBA (773,888) 9,793,100 (346,676) 10/20/40 3 month USD- LIBOR-BBA 3.7575% (136,988) 23,591,500  7/20/12 0.84% 3 month USD- LIBOR-BBA (209,500) Total E See Note 1 to the financial statements regarding extended effective dates. 53 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $6,946,896 $ 1/12/38 (6.50%) 1 month Synthetic TRS $(87,728) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,560,575  1/12/39 5.50% (1 month Synthetic TRS 21,573 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,928,649  1/12/39 5.50% (1 month Synthetic TRS 81,954 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 6,088,013  1/12/38 (6.50%) 1 month Synthetic TRS (76,881) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,075,885  1/12/38 6.50% (1 month Synthetic TRS 26,215 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,798,006  1/12/39 5.50% (1 month Synthetic TRS 24,855 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,837,140  1/12/38 (6.50%) 1 month Synthetic TRS (23,200) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,334,831  1/12/39 5.50% (1 month Synthetic TRS 32,275 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 2,388,207  1/12/38 (6.50%) 1 month Synthetic TRS (30,159) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,900,291  1/12/38 (6.50%) 1 month Synthetic TRS (61,882) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,751,912  1/12/39 5.50% (1 month Synthetic TRS 65,688 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,751,912  1/12/39 5.50% (1 month Synthetic TRS 65,688 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 54 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,900,291 $ 1/12/38 (6.50%) 1 month Synthetic TRS $(61,882) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. GBP 1,050,000 F  5/18/13 (3.38%) GBP Non-revised (6,420) UK Retail Price Index Goldman Sachs International $525,000  7/28/11 (0.685%) USA Non Revised 2,473 Consumer Price Index- Urban (CPI-U) 525,000  7/29/11 (0.76%) USA Non Revised 2,100 Consumer Price Index- Urban (CPI-U) 525,000  7/30/11 (0.73%) USA Non Revised 2,273 Consumer Price Index- Urban (CPI-U) 3,702,938  1/12/39 5.50% (1 month Synthetic TRS 51,187 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 6,743,482  1/12/39 5.50% (1 month Synthetic TRS 93,217 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 6,924,748  1/12/38 (6.50%) 1 month Synthetic TRS (87,448) USD-LIBOR Index 6.50% 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. EUR 295,000 F  8/10/12 (1.435%) Eurostat Eurozone 977 HICP excluding tobacco Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. 55 CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5.5%, 7/30/17  $(1,513) $170,000 12/20/19 (100 bp) $13,593 Deutsche Bank AG France, Govt of, 4.25%, 04/25/2019  1,870 2,000,000 6/20/15 (100 bp) (30,064) JPMorgan Chase Bank, N.A. Spain Govt, 5.5%, 7/30/2017  (105,116) 1,400,000 6/20/15 (100 bp) (39,633) Spain Govt, 5.5%, 7/30/2017  (109,345) 1,200,000 6/20/16 (100 bp) (39,932) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at October 31, 2010. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. 300 Fund FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $311,458,329) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 11/22/10 $3,363,060 $3,320,105 $42,955 Brazilian Real Buy 11/22/10 305,693 311,329 (5,636) British Pound Sell 11/22/10 112,753 111,489 (1,264) Canadian Dollar Sell 11/22/10 3,499,055 3,509,705 10,650 Chilean Peso Buy 11/22/10 717,594 726,468 (8,874) Czech Koruna Sell 11/22/10 1,323,376 1,326,691 3,315 Euro Buy 11/22/10 103,500 102,069 1,431 Japanese Yen Sell 11/22/10 455,965 453,382 (2,583) Mexican Peso Buy 11/22/10 1,414,932 1,413,070 1,862 Norwegian Krone Buy 11/22/10 91,984 92,564 (580) Singapore Dollar Sell 11/22/10 1,949,312 1,930,101 (19,211) South Korean Won Buy 11/22/10 667,777 674,060 (6,283) Swedish Krona Sell 11/22/10 3,547,648 3,539,690 (7,958) Swiss Franc Sell 11/22/10 2,899,124 2,936,387 37,263 Taiwan Dollar Buy 11/22/10 18,681 18,748 (67) Turkish Lira (New) Buy 11/22/10 2,000,602 2,015,484 (14,882) 56 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $311,458,329) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 11/22/10 $7,140,214 $7,041,853 $98,361 Brazilian Real Buy 11/22/10 948,555 960,047 (11,492) British Pound Sell 11/22/10 3,551,570 3,485,688 (65,882) Canadian Dollar Sell 11/22/10 2,974,878 2,961,088 (13,790) Chilean Peso Buy 11/22/10 26,061 26,371 (310) Czech Koruna Sell 11/22/10 2,006,855 2,026,911 20,056 Euro Sell 11/22/10 1,231,718 1,231,255 (463) Hungarian Forint Buy 11/22/10 752,848 751,769 1,079 Japanese Yen Buy 11/22/10 29,142 28,132 1,010 Mexican Peso Buy 11/22/10 660,619 653,780 6,839 New Zealand Dollar Sell 11/22/10 1,297,449 1,284,638 (12,811) Norwegian Krone Sell 11/22/10 513,546 511,336 (2,210) Polish Zloty Buy 11/22/10 2,816,830 2,825,291 (8,461) Singapore Dollar Sell 11/22/10 2,500,322 2,475,681 (24,641) South Korean Won Buy 11/22/10 661,598 666,685 (5,087) Swedish Krona Buy 11/22/10 3,694,980 3,730,970 (35,990) Swiss Franc Sell 11/22/10 3,231,726 3,275,385 43,659 Taiwan Dollar Buy 11/22/10 52,398 52,326 72 Turkish Lira (New) Buy 11/22/10 1,922,712 1,934,710 (11,998) Citibank, N.A. Australian Dollar Buy 11/22/10 3,415,225 3,368,842 46,383 Brazilian Real Buy 11/22/10 1,420,438 1,444,220 (23,782) British Pound Sell 11/22/10 3,336,154 3,301,034 (35,120) Canadian Dollar Sell 11/22/10 3,090,981 3,081,642 (9,339) Chilean Peso Buy 11/22/10 27,327 27,660 (333) Czech Koruna Sell 11/22/10 1,469,437 1,474,868 5,431 Euro Buy 11/22/10 18,338 18,095 243 Hungarian Forint Buy 11/22/10 730,638 735,970 (5,332) Japanese Yen Buy 11/22/10 11,685 11,280 405 Mexican Peso Buy 11/22/10 786,279 784,657 1,622 Norwegian Krone Buy 11/22/10 3,242,866 3,262,552 (19,686) Polish Zloty Buy 11/22/10 664,903 666,270 (1,367) Singapore Dollar Sell 11/22/10 2,047,095 2,027,819 (19,276) South African Rand Sell 11/22/10 1,375,805 1,397,178 21,373 South Korean Won Buy 11/22/10 1,447,925 1,453,978 (6,053) Swedish Krona Buy 11/22/10 289,875 289,389 486 Swiss Franc Sell 11/22/10 3,601,475 3,650,786 49,311 Taiwan Dollar Buy 11/22/10 51,519 51,693 (174) Turkish Lira (New) Buy 11/22/10 1,918,470 1,932,876 (14,406) Credit Suisse AG Australian Dollar Sell 11/22/10 174,957 175,120 163 British Pound Sell 11/22/10 2,834,850 2,782,617 (52,233) Canadian Dollar Sell 11/22/10 7,132,339 7,117,448 (14,891) 57 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $311,458,329) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Euro Buy 11/22/10 $10,363,880 $10,276,319 $87,561 Japanese Yen Sell 11/22/10 13,071 12,667 (404) Norwegian Krone Buy 11/22/10 3,001,766 3,020,326 (18,560) South African Rand Sell 11/22/10 36,025 36,384 359 Swedish Krona Sell 11/22/10 3,327,262 3,320,836 (6,426) Swiss Franc Sell 11/22/10 3,305,107 3,338,186 33,079 Turkish Lira (New) Buy 11/22/10 1,921,390 1,935,344 (13,954) Deutsche Bank AG Australian Dollar Buy 11/22/10 6,722,994 6,629,761 93,233 Brazilian Real Sell 11/22/10 288,584 289,743 1,159 Canadian Dollar Sell 11/22/10 6,662 6,642 (20) Czech Koruna Sell 11/22/10 1,411,772 1,417,030 5,258 Euro Buy 11/22/10 2,344,098 2,334,548 9,550 Hungarian Forint Buy 11/22/10 710,645 715,776 (5,131) Malaysian Ringgit Buy 11/22/10 717,333 714,939 2,394 MexicanPeso Buy 11/22/10 700,409 697,534 2,875 New Zealand Dollar Sell 11/22/10 720,341 713,332 (7,009) Norwegian Krone Buy 11/22/10 50,340 50,685 (345) Polish Zloty Buy 11/22/10 1,380,571 1,383,071 (2,500) Singapore Dollar Sell 11/22/10 2,060,920 2,037,227 (23,693) South Korean Won Buy 11/22/10 723,732 722,660 1,072 Swedish Krona Sell 11/22/10 3,435,045 3,428,004 (7,041) Swiss Franc Sell 11/22/10 3,414,926 3,462,449 47,523 Taiwan Dollar Buy 11/22/10 6,766 6,734 32 Turkish Lira (New) Buy 11/22/10 2,720,602 2,735,091 (14,489) Goldman Sachs International Australian Dollar Buy 11/22/10 3,091,882 3,049,890 41,992 British Pound Sell 11/22/10 3,844 3,804 (40) Canadian Dollar Sell 11/22/10 3,100,484 3,092,355 (8,129) Chilean Peso Buy 11/22/10 44,133 44,746 (613) Euro Sell 11/22/10 850,783 838,614 (12,169) Hungarian Forint Sell 11/22/10 15,943 15,958 15 Norwegian Krone Sell 11/22/10 147,192 148,432 1,240 Polish Zloty Buy 11/22/10 2,045,439 2,048,212 (2,773) South African Rand Sell 11/22/10 723,045 730,883 7,838 Swedish Krona Sell 11/22/10 101,921 102,959 1,038 Swiss Franc Sell 11/22/10 3,289,883 3,334,345 44,462 HSBC Bank USA, National Association Australian Dollar Buy 11/22/10 3,433,590 3,386,922 46,668 British Pound Sell 11/22/10 3,715,895 3,634,576 (81,319) Euro Buy 11/22/10 7,040,353 6,938,798 101,555 Norwegian Krone Buy 11/22/10 3,636,875 3,659,298 (22,423) Singapore Dollar Sell 11/22/10 1,990,557 1,971,844 (18,713) 58 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $311,458,329) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. South Korean Won Buy 11/22/10 $706,085 $711,897 $(5,812) Swiss Franc Sell 11/22/10 6,746,524 6,835,270 88,746 Taiwan Dollar Sell 11/22/10 686,058 684,229 (1,829) JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/22/10 6,912,604 6,818,900 93,704 Brazilian Real Buy 11/22/10 998,891 1,013,089 (14,198) British Pound Buy 11/22/10 254,336 251,682 2,654 Canadian Dollar Sell 11/22/10 3,575,869 3,593,020 17,151 Chilean Peso Buy 11/22/10 621,749 629,152 (7,403) Czech Koruna Sell 11/22/10 637,535 640,653 3,118 Euro Buy 11/22/10 2,431,761 2,399,501 32,260 Hungarian Forint Buy 11/22/10 665,912 668,106 (2,194) Japanese Yen Sell 11/22/10 31,646 31,310 (336) Malaysian Ringgit Buy 11/22/10 1,161,747 1,169,365 (7,618) Mexican Peso Buy 11/22/10 339,328 338,152 1,176 New Zealand Dollar Sell 11/22/10 1,291,218 1,278,298 (12,920) Norwegian Krone Buy 11/22/10 2,985,650 3,004,624 (18,974) Polish Zloty Buy 11/22/10 2,032,870 2,038,833 (5,963) Singapore Dollar Sell 11/22/10 2,573,543 2,549,447 (24,096) South African Rand Sell 11/22/10 31,415 31,181 (234) South Korean Won Buy 11/22/10 1,378,405 1,389,003 (10,598) Swedish Krona Buy 11/22/10 310,447 317,689 (7,242) Swiss Franc Sell 11/22/10 2,840,257 2,878,198 37,941 Taiwan Dollar Buy 11/22/10 27,630 27,828 (198) Turkish Lira (New) Buy 11/22/10 1,194,019 1,203,491 (9,472) Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/22/10 6,815,788 6,714,020 101,768 British Pound Sell 11/22/10 420,262 415,912 (4,350) Canadian Dollar Sell 11/22/10 2,885,327 2,876,469 (8,858) Czech Koruna Sell 11/22/10 1,319,417 1,324,571 5,154 Euro Buy 11/22/10 5,843,922 5,843,377 545 Hungarian Forint Buy 11/22/10 728,223 726,590 1,633 Japanese Yen Sell 11/22/10 36,123 35,764 (359) Norwegian Krone Buy 11/22/10 2,878,996 2,896,494 (17,498) Polish Zloty Buy 11/22/10 2,735,480 2,741,105 (5,625) Swedish Krona Sell 11/22/10 3,350,325 3,311,701 (38,624) Swiss Franc Buy 11/22/10 157,420 156,659 761 Turkish Lira (New) Buy 11/22/10 1,941,211 1,956,884 (15,673) State Street Bank and Trust Co. Australian Dollar Buy 11/22/10 6,681,380 6,590,775 90,605 British Pound Sell 11/22/10 24,985 24,720 (265) Canadian Dollar Sell 11/22/10 2,941,565 2,932,363 (9,202) Euro Buy 11/22/10 5,834,892 5,834,637 255 59 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $311,458,329) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Hungarian Forint Buy 11/22/10 $765,784 $742,896 $22,888 Japanese Yen Buy 11/22/10 115,717 111,686 4,031 Malaysian Ringgit Buy 11/22/10 1,517,091 1,524,332 (7,241) Mexican Peso Sell 11/22/10 22,390 22,109 (281) Norwegian Krone Buy 11/22/10 3,579,370 3,601,562 (22,192) Polish Zloty Buy 11/22/10 2,095,611 2,100,213 (4,602) Swedish Krona Sell 11/22/10 3,394,796 3,387,585 (7,211) Swiss Franc Sell 11/22/10 4,220,193 4,191,406 (28,787) Taiwan Dollar Buy 11/22/10 28,505 28,616 (111) UBS AG Australian Dollar Buy 11/22/10 6,875,776 6,784,014 91,762 British Pound Sell 11/22/10 153,594 151,980 (1,614) Canadian Dollar Sell 11/22/10 3,139,675 3,150,531 10,856 Czech Koruna Sell 11/22/10 1,264,318 1,268,704 4,386 Euro Buy 11/22/10 6,141,363 6,127,111 14,252 Japanese Yen Sell 11/22/10 3,683,518 3,679,695 (3,823) Mexican Peso Sell 11/22/10 31,700 31,302 (398) Norwegian Krone Sell 11/22/10 388,972 392,222 3,250 South African Rand Sell 11/22/10 74,895 76,369 1,474 Swedish Krona Buy 11/22/10 196,950 197,935 (985) Swiss Franc Sell 11/22/10 3,187,981 3,230,651 42,670 Westpac Banking Corp. Australian Dollar Buy 11/22/10 101,399 99,972 1,427 British Pound Sell 11/22/10 242,324 237,832 (4,492) Canadian Dollar Buy 11/22/10 30,275 30,187 88 Euro Buy 11/22/10 698,242 707,653 (9,411) Japanese Yen Sell 11/22/10 428,979 414,124 (14,855) New Zealand Dollar Sell 11/22/10 659,704 653,025 (6,679) Norwegian Krone Sell 11/22/10 263,308 269,109 5,801 Swedish Krona Sell 11/22/10 268,855 268,492 (363) Swiss Franc Sell 11/22/10 3,298,003 3,343,881 45,878 Total FUTURES CONTRACTS OUTSTANDING at 10/31/10 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bund 10 yr (Short) 68 $12,211,305 Dec-10 $6,302 Euro-Schatz 2 yr (Long) 356 53,835,466 Dec-10 (1,492) U.K. Gilt 10 yr (Long) 148 29,245,424 Dec-10 (261,204) U.S. Treasury Bond 20 yr (Short) 7 916,563 Dec-10 2,737 U.S. Treasury Bond 30 yr (Long) 540 72,815,625 Dec-10 (3,067,469) U.S. Treasury Note 10 yr (Short) 988 124,765,875 Dec-10 640,607 Total 60 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $34,880,164) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $12,332,000 Aug-11/4.49 $1,635,593 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,332,000 Aug-11/4.49 44,888 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 9,548,000 Aug-11/4.475 1,252,889 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 9,548,000 Aug-11/4.475 36,091 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,166,000 Aug-11/4.55 848,565 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,166,000 Aug-11/4.55 20,471 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,412,000 Aug-11/4.7 515,246 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,412,000 Aug-11/4.7 8,223 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,483,500 Jul-11/4.5475 1,185,315 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,483,500 Jul-11/4.5475 22,566 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,967,000 Jul-11/4.52 2,331,435 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,967,000 Jul-11/4.52 47,338 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 15,321,700 Aug-15/4.375 1,811,638 61 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $34,880,164) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. $15,321,700 Aug-15/4.375 $1,801,066 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 38,426,000 Jan-12/4.8 5,571,386 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 38,426,000 Jan-12/4.8 236,320 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 15,321,700 Aug-15/4.46 1,915,672 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 15,321,700 Aug-15/4.46 1,701,475 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 23,055,600 Jan-12/4.72 3,192,970 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 23,055,600 Jan-12/4.72 157,931 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 8,594,500 Jan-11/3.565 244,599 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 8,594,500 Jan-11/3.565 453,016 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 86,207,400 Sep-15/4.04 4,445,716 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 86,207,400 Sep-15/4.04 6,671,591 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 795,340 Feb-15/5.36 93,556 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 795,340 Feb-15/5.36 26,596 62 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $34,880,164) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. $5,042,460 Feb-15/5.27 $567,025 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,042,460 Feb-15/5.27 148,720 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 5,758,100 Apr-12/4.8675 825,999 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 5,758,100 Apr-12/4.8675 48,080 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 22,181,100 Mar-11/4.7375 4,214 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 22,181,100 Mar-11/4.665 4,658 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/10 (proceeds receivable $26,918,125) Principal Settlement Agency amount date Value FNMA, 4s, October 1, 2040 $26,000,000 10/13/10 $26,830,781 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 4,110,000 $ 9/17/15 6 month AUD- BBR-BBSW 5.38% $(16,387) AUD 1,760,000  9/17/20 5.5725% 6 month AUD- BBR-BBSW 12,143 AUD 1,800,000  9/22/20 5.685% 6 month AUD- BBR-BBSW (1,066) AUD 4,160,000  9/22/15 6 month AUD- BBR-BBSW 5.56% 11,520 CAD 3,390,000  9/21/20 3.1025% 3 month CAD- BA-CDOR (54,480) AUD 5,930,000  9/29/15 6 month AUD- BBR-BBSW 5.5275% 6,898 AUD 2,930,000  9/29/20 5.63% 6 month AUD- BBR-BBSW 10,929 63 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. EUR 3,380,000 E  10/29/40 2.435% 6 month EUR- EURIBOR- REUTERS $(23,249) $166,596,000 $(31,940) 6/4/12 1.24% 3 month USD- LIBOR-BBA (2,928,375) GBP 11,400,000  6/15/12 6 month GBP- LIBOR-BBA 1.5225% 129,799 GBP 6,680,000  6/15/15 2.59% 6 month GBP- LIBOR-BBA (342,235) Barclays Bank PLC AUD 1,820,000 E  2/4/20 6 month AUD- BBR-BBSW 6.8% 53,161 AUD 2,450,000  10/1/15 6 month AUD- BBR-BBSW 5.43% (6,490) $13,752,300 E  3/9/21 4.2375% 3 month USD- LIBOR-BBA (1,716,975) 10,888,000 (249,063) 9/21/20 3 month USD- LIBOR-BBA 3.95% 1,040,151 18,404,300 483,113 9/28/20 4.02% 3 month USD- LIBOR-BBA (1,797,763) AUD 1,830,000  5/24/15 5.505% 6 month AUD- BBR-BBSW (8,621) AUD 6,760,000  7/27/15 5.435% 6 month AUD- BBR-BBSW 9,449 $44,520,500 62,708 10/22/15 1.35% 3 month USD- LIBOR-BBA 199,948 31,664,100 352,849 10/28/30 3 month USD- LIBOR-BBA 3.38% (61,329) 11,815,500 (8,773) 10/28/12 0.52% 3 month USD- LIBOR-BBA (13,987) GBP 4,380,000  8/24/20 2.9525% 6 month GBP- LIBOR-BBA 91,175 GBP 4,380,000  8/25/20 2.898% 6 month GBP- LIBOR-BBA 125,660 AUD 4,500,000  8/26/15 6 month AUD- BBR-BBSW 5.025% (83,649) $940,000  8/27/40 3 month USD- LIBOR-BBA 3.21625% (71,655) 30,135,100 (727,763) 10/20/20 3 month USD- LIBOR-BBA 4.065% 3,054,666 21,409,800  10/29/20 3 month USD- LIBOR-BBA 2.76% 138,293 Citibank, N.A. GBP 42,520,000  7/1/12 6 month GBP- LIBOR-BBA 1.43% 342,608 GBP 34,020,000  7/1/15 2.45% 6 month GBP- LIBOR-BBA (1,323,960) 64 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. GBP 10,100,000 $ 7/1/20 6 month GBP- LIBOR-BBA 3.3675% $463,582 $172,882,900 84,721 7/9/12 0.96% 3 month USD- LIBOR-BBA (1,890,652) 16,308,800  8/9/20 3 month USD- LIBOR-BBA 2.89875% 441,431 95,502,300  9/24/12 3 month USD- LIBOR-BBA 0.6175% 273,060 58,350,300  9/24/20 2.5875% 3 month USD- LIBOR-BBA 332,952 Credit Suisse International CHF 6,270,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA (57,858) $33,200,000  9/27/12 0.6125% 3 month USD- LIBOR-BBA (90,209) 2,500,000  9/27/20 3 month USD- LIBOR-BBA 2.53875% (26,234) 27,920,000  10/5/20 3 month USD- LIBOR-BBA 2.61125% (130,723) 67,439,400  10/7/40 3.377% 3 month USD- LIBOR-BBA 3,327,464 CHF 19,760,000  5/19/12 0.61583% 6 month CHF- LIBOR-BBA (97,640) CHF 19,760,000  5/20/12 0.62833% 6 month CHF- LIBOR-BBA (102,301) CHF 19,760,000  5/25/12 0.5825% 6 month CHF- LIBOR-BBA (84,872) GBP 8,110,000  7/9/15 2.425% 6 month GBP- LIBOR-BBA (293,978) GBP 4,490,000  7/9/20 6 month GBP- LIBOR-BBA 3.3725% 204,043 Deutsche Bank AG $160,196,200 (100,795) 7/27/12 0.78% 3 month USD- LIBOR-BBA (1,319,344) 278,565,000 652,565 7/27/20 3 month USD- LIBOR-BBA 2.94% 9,933,406 173,188,100  5/5/12 1.194% 3 month USD- LIBOR-BBA (2,844,573) 217,289,800 24,806 5/6/12 1.25% 3 month USD- LIBOR-BBA (3,786,800) 132,317,000 341,043 5/6/15 2.68% 3 month USD- LIBOR-BBA (9,642,667) Goldman Sachs International AUD 877,500 E  2/23/20 6 month AUD- BBR-BBSW 6.6925% 22,418 AUD 2,950,000 E  2/23/20 6 month AUD- BBR-BBSW 6.7% 76,116 65 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $36,018,600 $ 7/20/40 3.7275% 3 month USD- LIBOR-BBA $(915,281) 118,916,800 (13,238) 10/1/12 0.59% 3 month USD- LIBOR-BBA (277,465) GBP $4,720,000  10/5/20 3.0575% 6 month GBP- LIBOR-BBA 56,957 EUR 3,380,000 E  10/28/40 2.39% 6 month EUR- EURIBOR- REUTERS (13,151) $123,796,300 132,282 5/12/15 2.52% 3 month USD- LIBOR-BBA (8,188,678) CHF 21,470,000  6/1/12 0.555% 6 month CHF- LIBOR-BBA (84,738) $19,620,900  8/12/15 3 month USD- LIBOR-BBA 1.665% 345,302 6,250,500  8/12/40 3.68% 3 month USD- LIBOR-BBA (81,885) AUD 4,130,000  9/20/15 6 month AUD- BBR-BBSW 5.39% (15,126) AUD 1,770,000  9/20/20 5.5775% 6 month AUD- BBR-BBSW 11,708 AUD 1,690,000 E  2/5/20 6 month AUD- BBR-BBSW 6.71% 44,284 JPMorgan Chase Bank, N.A. AUD 1,830,000  3/1/15 5.6% 6 month AUD- BBR-BBSW (14,265) AUD 1,372,500  3/2/15 5.6515% 6 month AUD- BBR-BBSW (12,963) $13,752,300 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (1,629,235) 14,565,500 (340,833) 9/20/20 3 month USD- LIBOR-BBA 3.995% 1,444,168 9,710,300 (226,250) 9/20/20 3 month USD- LIBOR-BBA 3.965% 937,294 15,604,700 713,135 10/14/20 4.02% 3 month USD- LIBOR-BBA (1,192,414) 36,018,600  7/20/40 3.7225% 3 month USD- LIBOR-BBA (880,919) AUD 520,000  6/26/19 6 month AUD- BBR-BBSW 6.05% 15,165 JPY 979,460,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (136,106) AUD 1,372,500  6/11/15 5.545% 6 month AUD- BBR-BBSW (6,724) MXN 63,220,000  8/19/20 1 month MXN- TIIE-BANXICO 6.615% 82,102 AUD 5,020,000  9/3/15 5.075% 6 month AUD- BBR-BBSW 81,066 66 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $8,067,900 $ 9/7/14 3 month USD- LIBOR-BBA 1.3375% $113,668 21,193,700  10/25/40 3.5275% 3 month USD- LIBOR-BBA 477,455 40,400,000  10/28/20 3 month USD- LIBOR-BBA 2.72175% 119,372 JPY 976,750,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 74,402 CAD 3,390,000  9/21/20 3.105% 3 month CAD- BA-CDOR (55,220) $69,154,600  10/5/12 0.62125% 3 month USD- LIBOR-BBA (173,942) JPY 36,800,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% 4,445 JPY 49,400,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA (944) $17,218,800 64,704 7/16/40 3.88% 3 month USD- LIBOR-BBA (881,025) 55,778,100 (1,974,544) 10/20/40 3 month USD- LIBOR-BBA 3.7575% (780,237) 35,792,000  7/20/12 0.84% 3 month USD- LIBOR-BBA (317,844) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $3,981,495 $ 1/12/39 5.50% (1 month Synthetic TRS $55,038 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 27,194,099  1/12/38 (6.50%) 1 month Synthetic TRS (343,415) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 6,580,625  1/12/39 5.50% (1 month Synthetic TRS 90,967 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,938,956  1/12/38 (6.50%) 1 month Synthetic TRS (62,371) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 67 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $12,980,299 $ 1/12/39 5.50% (1 month Synthetic TRS $179,433 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 13,277,033  1/12/38 (6.50%) 1 month Synthetic TRS (167,666) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,542,663  1/12/38 6.50% (1 month Synthetic TRS 107,879 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 7,442,615  1/12/39 5.50% (1 month Synthetic TRS 102,883 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 7,604,948  1/12/38 (6.50%) 1 month Synthetic TRS (96,038) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 9,664,488  1/12/39 5.50% (1 month Synthetic TRS 133,597 SD-LIBOR) Index 5.50% 30 year Fannie Mae pools 9,886,170  1/12/38 (6.50%) 1 month Synthetic TRS (124,846) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 25,100,571  1/12/38 (6.50%) 1 month Synthetic TRS (316,978) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 24,342,447  1/12/39 5.50% (1 month Synthetic TRS 336,497 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 24,342,447  1/12/39 5.50% (1 month Synthetic TRS 336,497 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 25,100,571  1/12/38 (6.50%) 1 month Synthetic TRS (316,978) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. GBP 5,330,000 F  5/18/13 (3.38%) GBP Non-revised (32,588) UK Retail Price Index 68 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $2,665,000 $ 7/28/11 (0.685%) USA Non Revised $12,552 Consumer Price Index- Urban (CPI-U) 2,665,000  7/29/11 (0.76%) USA Non Revised 10,660 Consumer Price Index- Urban (CPI-U) 2,665,000  7/30/11 (0.73%) USA Non Revised 11,539 Consumer Price Index- Urban (CPI-U) 14,496,458  1/12/39 5.50% (1 month Synthetic TRS 200,391 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 27,748,185  1/12/39 5.50% (1 month Synthetic TRS 383,573 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 28,494,062  1/12/38 (6.50%) 1 month Synthetic TRS (359,832) USD-LIBOR Index 6.50% 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. EUR 1,090,000 F  8/10/12 (1.435%) Eurostat Eurozone 3,609 HICP excluding tobacco Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. 69 CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5.5%, 7/30/17  $(5,786) $650,000 12/20/19 (100 bp) $51,975 Deutsche Bank AG France, Govt of, 4.25%, 04/25/2019  9,480 10,140,000 6/20/15 (100 bp) (152,422) JPMorgan Chase Bank, N.A. Spain Govt, 5.5%, 7/30/2017  (533,086) 7,100,000 6/20/15 (100 bp) (200,995) Spain Govt, 5.5%, 7/30/2017  (546,723) 6,000,000 6/20/16 (100 bp) (199,663) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at October 31, 2010. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. 100 Fund The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $21,730,854 $ Corporate bonds and notes  30,402,974  Foreign government bonds and notes  1,447,382  Mortgage-backed securities  113,326,840 247,618 Purchased options outstanding  2,861,457  U.S. Government Agency Obligations  3,617,535  U.S. Government and Agency Mortgage Obligations  26,955,156  U.S. Treasury Obligations  1,926,872  Short-term investments 26,746,108 128,655,115  Totals by level 70 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $14 $ Futures contracts (556,569)   Written options  (8,914,008)  Interest rate swap contracts  (4,178,805)  Total return swap contracts  34,875  Credit default contracts  118,068  Totals by level $ At the close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. 300 Fund The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $116,422,362 $ Corporate bonds and notes  198,029,756  Foreign government bonds and notes  10,988,294  Mortgage-backed securities  506,975,445 4,177,762 Purchased options outstanding  11,729,533  U.S. Government Agency Obligations  7,165,018  U.S. Government and Agency Mortgage Obligations  128,614,062  U.S. Treasury Obligations  4,146,818  Short-term investments 52,782,436 112,781,734  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $598,304 $ Futures contracts (2,680,519)   Written options  (37,870,848)  TBA sale commitments  (26,830,781)  Interest rate swap contracts  (19,606,701)  Total return swap contracts  144,403  Credit default contracts  575,010  Totals by level $ At the close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 71 Statement of assets and liabilities 10/31/10 Putnam Absolute Return 100 Fund ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $326,298,446) $331,171,803 Affiliated issuers (identified cost $26,746,108) (Note 7) 26,746,108 Cash 96,643 Interest and other receivables 1,412,308 Receivable for shares of the fund sold 1,349,279 Receivable for investments sold 437,286 Unrealized appreciation on swap contracts (Note 1) 7,046,308 Receivable for variation margin (Note 1) 115,545 Unrealized appreciation on forward currency contracts (Note 1) 3,779 Premium paid on swap contracts (Note 1) 1,334,451 Total assets LIABILITIES Payable for investments purchased 1,466,663 Payable for purchases of delayed delivery securities (Note 1) 26,934,500 Payable for shares of the fund repurchased 1,162,305 Payable for compensation of Manager (Note 2) 135,936 Payable for investor servicing fees (Note 2) 36,032 Payable for custodian fees (Note 2) 22,171 Payable for Trustee compensation and expenses (Note 2) 4,923 Payable for administrative services (Note 2) 1,282 Payable for distribution fees (Note 2) 96,123 Unrealized depreciation on forward currency contracts (Note 1) 3,765 Written options outstanding, at value (premiums received $8,269,000) (Notes 1 and 3) 8,914,008 Premium received on swap contracts (Note 1) 807,496 Unrealized depreciation on swap contracts (Note 1) 11,599,125 Collateral on certain derivative contracts, at value (Note 1) 1,926,872 Other accrued expenses 111,797 Total liabilities Net assets (Continued on next page) 72 Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $312,212,347 Undistributed net investment income (Note 1) 2,110,111 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 3,051,744 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (883,690) Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($169,379,669 divided by 16,222,170 shares) $10.44 Offering price per class A share (100/99.00 of $10.44)* $10.55 Net asset value and offering price per class B share ($3,070,146 divided by 295,597 shares)** $10.39 Net asset value and offering price per class C share ($68,077,526 divided by 6,591,711 shares)** $10.33 Net asset value and redemption price per class M share ($2,691,489 divided by 258,239 shares) $10.42 Offering price per class M share (100/99.25 of $10.42)* $10.50 Net asset value, offering price and redemption price per class R share ($301,568 divided by 29,022 shares) $10.39 Net asset value, offering price and redemption price per class Y share ($72,970,114 divided by 6,961,329 shares) $10.48 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 73 Statement of operations Year ended 10/31/10 Putnam Absolute Return 100 Fund INVESTMENT INCOME Interest (including interest income of $63,389 from investments in affiliated issuers) (Note 7) $7,394,376 Total investment income EXPENSES Compensation of Manager (Note 2) 1,283,467 Investor servicing fees (Note 2) 366,609 Custodian fees (Note 2) 39,277 Trustee compensation and expenses (Note 2) 19,632 Administrative services (Note 2) 11,927 Distribution fees  Class A (Note 2) 301,288 Distribution fees  Class B (Note 2) 15,181 Distribution fees  Class C (Note 2) 517,263 Distribution fees  Class M (Note 2) 5,850 Distribution fees  Class R (Note 2) 824 Amortization of offering costs (Note 1) 17,942 Other 170,398 Total expenses Expense reduction (Note 2) (1,380) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,737,785 Net realized loss on swap contracts (Note 1) (5,363,541) Net realized gain on futures contracts (Note 1) 3,489,006 Net realized loss on foreign currency transactions (Note 1) (7,913) Net realized gain on written options (Notes 1 and 3) 511,062 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,277) Net unrealized depreciation of investments, futures contracts, swap contracts, and written options during the year (1,892,159) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 74 Statement of changes in net assets Putnam Absolute Return 100 Fund INCREASE IN NET ASSETS For the period 12/23/08 (commencement of Year ended operations) to 10/31/10 10/31/09 Operations: Net investment income $4,646,098 $653,303 Net realized gain on investments and foreign currency transactions 366,399 24,232 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (1,894,436) 1,010,746 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (218,894) (990) Class B  (1) Class C (25,277) (1) Class M (3,043) (2) Class R (245) (2) Class Y (263,834) (2) From net realized long-term gain on investments Class A (6,638)  Class B (198)  Class C (2,808)  Class M (98)  Class R (8)  Class Y (6,136)  Redemption fees (Note 1) 3,600 1,162 Increase from capital share transactions (Note 4) 179,115,781 128,091,804 Total increase in net assets NET ASSETS Beginning of year (Note 6) 134,780,249 5,000,000 End of year (including undistributed net investment income of $2,110,111 and $675,389, respectively) The accompanying notes are an integral part of these financial statements. 75 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 100 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees e end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A October 31, 2010 .20 (.05) (.03)  e  1.01 1.92 198.63 October 31, 2009  .16 .16  e   e  * 1.03* d 1.51* d 43.53* Class B October 31, 2010 .16 (.04)   e  e  1.35 1.58 198.63 October 31, 2009  .11 .16  e   e  * 1.54* d 1.03* d 43.53* Class C October 31, 2010 .12 (.04) (.01)  e  1.76 1.17 198.63 October 31, 2009  .11 .15  e   e  * 1.67* d 1.04* d 43.53* Class M October 31, 2010 .19 (.05) (.03)  e  1.08 1.87 198.63 October 31, 2009  .15 .16  e   e  * 1.16* d 1.47* d 43.53* Class R October 31, 2010 .18 (.06) (.03)  e  1.26 1.71 198.63 October 31, 2009  .11 .19  e   e  * 14 1.24* d 1.10* d 43.53* Class Y October 31, 2010 .23 (.05) (.04)  e  .76 2.17 198.63 October 31, 2009  .20 .14  e   e  * .81* d 1.87* d 43.53* * Not annualized.  For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation. As a result of such limitation, the expenses of each class reflect a reduction of 0.44% based on average net assets for the period ended October 31, 2009 (Note 2). e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 76 77 Statement of assets and liabilities 10/31/10 Putnam Absolute Return 300 Fund ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,079,831,676) $1,101,030,784 Affiliated issuers (identified cost $52,782,436) (Note 7) 52,782,436 Cash 3,081,191 Interest and other receivables 8,128,828 Receivable for shares of the fund sold 29,776,568 Receivable for investments sold 2,886,127 Receivable for sales of delayed delivery securities (Note 1) 26,952,792 Unrealized appreciation on swap contracts (Note 1) 26,125,350 Receivable for variation margin (Note 1) 372,412 Unrealized appreciation on forward currency contracts (Note 1) 1,649,106 Premium paid on swap contracts (Note 1) 4,758,794 Total assets LIABILITIES Payable for investments purchased 9,339,267 Payable for purchases of delayed delivery securities (Note 1) 128,322,042 Payable for shares of the fund repurchased 3,122,031 Payable for compensation of Manager (Note 2) 506,591 Payable for investor servicing fees (Note 2) 107,750 Payable for custodian fees (Note 2) 33,737 Payable for Trustee compensation and expenses (Note 2) 35 Payable for administrative services (Note 2) 3,558 Payable for distribution fees (Note 2) 293,733 Unrealized depreciation on forward currency contracts (Note 1) 1,050,802 Written options outstanding, at value (premiums received $34,880,164) (Notes 1 and 3) 37,870,848 Premium received on swap contracts (Note 1) 2,921,406 Unrealized depreciation on swap contracts (Note 1) 46,850,026 TBA sale commitments, at value (proceeds receivable $26,918,125) (Note 1) 26,830,781 Collateral on certain derivative contracts, at value (Note 1) 4,146,818 Other accrued expenses 189,671 Total liabilities Net assets (Continued on next page) 78 Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $972,648,487 Undistributed net investment income (Note 1) 21,780,077 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 6,048,188 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (4,521,460) Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($498,715,249 divided by 45,649,203 shares) $10.92 Offering price per class A share (100/99.00 of $10.92)* $11.03 Net asset value and offering price per class B share ($14,956,664 divided by 1,377,598 shares)** $10.86 Net asset value and offering price per class C share ($220,223,147 divided by 20,396,346 shares)** $10.80 Net asset value and redemption price per class M share ($13,405,355 divided by 1,230,301 shares) $10.90 Offering price per class M share (100/99.25 of $10.90)* $10.98 Net asset value, offering price and redemption price per class R share ($553,355 divided by 50,799 shares) $10.89 Net asset value, offering price and redemption price per class Y share ($248,101,522 divided by 22,635,742 shares) $10.96 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 79 Statement of operations Year ended 10/31/10 Putnam Absolute Return 300 Fund INVESTMENT INCOME Interest (including interest income of $107,047 from investments in affiliated issuers) (Note 7) $33,500,954 Total investment income EXPENSES Compensation of Manager (Note 2) 3,974,613 Investor servicing fees (Note 2) 909,431 Custodian fees (Note 2) 54,956 Trustee compensation and expenses (Note 2) 38,693 Administrative services (Note 2) 28,901 Distribution fees  Class A (Note 2) 728,126 Distribution fees  Class B (Note 2) 67,352 Distribution fees  Class C (Note 2) 1,538,612 Distribution fees  Class M (Note 2) 21,959 Distribution fees  Class R (Note 2) 1,661 Amortization of offering costs (Note 1) 17,942 Other 324,393 Total expenses Expense reduction (Note 2) (4,508) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 8,639,281 Net realized loss on swap contracts (Note 1) (12,664,992) Net realized gain on futures contracts (Note 1) 594,540 Net realized gain on foreign currency transactions (Note 1) 4,491,742 Net realized gain on written options (Notes 1 and 3) 1,569,679 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 589,690 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (9,991,376) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 80 Statement of changes in net assets Putnam Absolute Return 300 Fund INCREASE IN NET ASSETS For the period 12/23/08 (commencement of Year ended operations) to 10/31/10 10/31/09 Operations: Net investment income $25,798,823 $2,760,851 Net realized gain (loss) on investments and foreign currency transactions 2,630,250 (285,462) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (9,401,686) 4,880,226 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,325,251) (990) Class B (55,453) (1) Class C (623,791) (1) Class M (29,907) (2) Class R (695) (2) Class Y (1,041,683) (2) Redemption fees (Note 1) 6,114 3,546 Increase from capital share transactions (Note 4) 731,345,121 236,295,287 Total increase in net assets NET ASSETS Beginning of year (Note 6) 248,653,450 5,000,000 End of year (including undistributed net investment income of $21,780,077 and $2,839,796, respectively) The accompanying notes are an integral part of these financial statements. 81 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 300 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees e of period value (%) b (in thousands) (%) c (%) (%) Class A October 31, 2010 .45 (.08) (.10)  1.09 4.18 219.05 October 31, 2009  .32 .33  e  e  * 1.11* d 3.02* d 39.12* Class B October 31, 2010 .41 (.08) (.07)  1.41 3.81 219.05 October 31, 2009  .26 .34  e  e  * 1.63* d 2.49* d 39.12* Class C October 31, 2010 .37 (.08) (.08)  1.84 3.40 219.05 October 31, 2009  .28 .31  e  e  * 1.76* d 2.66* d 39.12* Class M October 31, 2010 .45 (.08) (.10)  1.16 4.12 219.05 October 31, 2009  .29 .34  e  e  * 1.24* d 2.74* d 39.12* Class R October 31, 2010 .43 (.08) (.08)  1.34 3.95 219.05 October 31, 2009  .30 .32  e  e  * 88 1.33* d 2.87* d 39.12* Class Y October 31, 2010 .48 (.08) (.11)  .84 4.41 219.05 October 31, 2009  .39 .28  e  e  * .90* d 3.67* d 39.12* * Not annualized.  For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation. As a result of such limitation, the expenses of each class reflect a reduction of 0.15% based on average net assets for the period ended October 31, 2009 (Note 2). e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 82 83 Notes to financial statements 10/31/10 Note 1: Significant accounting policies Putnam Absolute Return 100 and 300 Funds (the funds) are each a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The funds seek to earn a positive total return that exceeds, by a targeted amount, the rate of inflation, as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index, over a reasonable period of time regardless of market conditions or general market direction. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility and expected returns. The funds will invest primarily in a broadly diversified portfolio reflecting uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors. The funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to sell or buy. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. Prior to April 5, 2010, the maximum front-end sales charge for class A and class M shares was 3.25% and 2.00%, respectively. Prior to April 5, 2010, class B shares were subject to a contingent deferred sales charge if those shares were redeemed within four years of purchase. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the funds enter into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the funds. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the funds in the preparation of the financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2009 through October 31, 2010. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine 84 valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. C) Stripped securities Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of each fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the funds after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The funds do not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures contracts Each fund uses futures contracts to gain exposure to interest rates. The potential risk to each fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to each fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, 85 guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average contract amounts of approximately 300 and 1,000 (for 100 Fund and 300 Fund, respectively) on futures contracts for the reporting period. F) Options contracts Each fund uses options contracts to hedge duration, convexity and prepayment risk and hedge against changes in values of securities it owns, owned or expects to own. The potential risk to each fund is that the change in values of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average contract amounts of approximately $74,200,000 and $255,300,000 (for 100 Fund and 300 Fund, respectively) on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. G) Forward currency contracts Each fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average contract amounts of approximately $400,000 and $138,000,000 (for 100 Fund and 300 Fund, respectively) on forward currency contracts for the reporting period. H) Total return swap contracts Each fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average notional amounts of approximately $27,000,000 and $116,900,000 (for 100 Fund and 300 Fund, respectively) on total return swap contracts for the reporting period. I) Interest rate swap contracts Each fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and hedge 86 prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average notional amounts of approximately $442,300,000 and $1,852,900,000 (for 100 Fund and 300 Fund, respectively) on interest rate swap contracts for the reporting period. J) Credit default contracts Each fund enters into credit default contracts to hedge credit risk and gain exposure on individual names and baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, each fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolios. The funds had average notional amounts of approximately $2,400,000 and $11,700,000 (for 100 Fund and 300 Fund, respectively) on credit default swap contracts for the reporting period. K) Master agreements Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the funds which cannot be sold or repledged totaled $636,381 and $3,192,909 (for 100 Fund and 300 Fund, respectively) at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. 87 At the close of the reporting period, the funds had net liability positions of $10,872,478 and $47,493,304 (for 100 Fund and 300 Fund, respectively) on derivative contracts subject to the Master Agreements. Collateral posted by the funds totaled $12,259,687 and $49,614,574 (for 100 Fund and 300 Fund, respectively). L) TBA purchase commitments Each fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although each fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments Each fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolios. N) Dollar rolls To enhance returns, each fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending Effective July 2010, each fund, along with other Putnam funds, may participate in an inter-fund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. P) Line of credit Effective July 2010, each fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the funds had no borrowings against these arrangements. 88 Q) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior period remains subject to examination by the Internal Revenue Service. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by each fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of unrealized gains and losses on certain futures contracts, income on swap contracts, interest only securities, and for 300 Fund only, foreign currency gains and losses. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, reclassifications were as follows: Undistributed net investment income 100 Fund $(2,700,083) 300 Fund (3,781,762) Accumulated net realized gain 100 Fund $2,700,083 300 Fund 3,783,341 Paid-in capital 100 Fund $ 300 Fund (1,579) The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: 100 Fund: Unrealized appreciation $6,302,956 Unrealized depreciation (1,593,293) Net unrealized appreciation 4,709,663 Undistributed ordinary income 875,080 Undistributed long-term gain 2,497,858 Undistributed short-term gain 157,983 Cost for federal income tax purposes $353,208,248 300 Fund: Unrealized appreciation $29,664,058 Unrealized depreciation (9,356,109) Net unrealized appreciation 20,307,949 Undistributed ordinary income 16,587,760 Undistributed long-term gain 2,227,276 Undistributed short-term gain 2,052,680 Cost for federal income tax purposes $1,133,505,271 89 S) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. T) Offering costs The offering costs of $125,939 and $125,939 (for 100 Fund and 300 Fund, respectively) have been fully amortized on a straight-line basis over a twelve-month period as of December 23, 2009. As of the close of the reporting period, the funds have reimbursed Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions Effective February 1, 2010, each fund pays Putnam Management a management fee (base fee) (based on each funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 100 Fund: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. 300 Fund: 0.730% of the first $5 billion, 0.680% of the next $5 billion, 0.630% of the next $10 billion, 0.580% of the next $10 billion, 0.530% of the next $50 billion, 0.510% of the next $50 billion, 0.500% of the next $100 billion and 0.495% of any excess thereafter. Prior to February 1, 2010, each fund paid Putnam Management for management and investment advisory services monthly based on the average net assets of each fund. Such fee was based on the following annual rates: 100 Fund: 0.55% of the first $500 million of average net assets, 0.45% of the next $500 million, 0.40% of the next $500 million, 0.35% of the next $5 billion, 0.325% of the next $5 billion, 0.305% of the next $5 billion, 0.29% of the next $5 billion and 0.28% of any excess thereafter. 300 Fund: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion and 0.38% of any excess thereafter. Commencing with each funds thirteenth whole calendar month of operation (January 2010), the applicable base fee will be increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease will be calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 1.00% and 3.00% (for 100 Fund and 300 Fund, respectively), over the performance period. The maximum annualized performance adjustment rate is +/ 0.04% and +/ 0.12% (for 100 Fund and 300 Fund, respectively). The performance period will be the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate will be multiplied by the funds average net assets over the performance period and the result will be divided by twelve. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment will be determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period ended, the base fee represented an effective rate of 0.49% and 0.59% (for 100 Fund and 300 Fund, respectively) of each funds average net assets before an increase of $37,913 and $215,695 (for 100 Fund and 300 Fund, respectively) (0.02% and 0.03%, of each funds average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse each funds expenses to the extent necessary to limit the cumulative expenses of each fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under each funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of each funds average net assets over such fiscal year-to-date period. During the reporting period, funds expenses were not reduced as a result of this limit. 90 Effective November 1, 2010, Putnam Management has also agreed to limit the funds total expenses through February 28, 2012, to the extent that the total expenses of each fund (before performance adjustments to the funds management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each funds distribution plans) will not exceed an annual rate of 0.40% (for 100 Fund) and 0.60% (for 300 Fund) of each funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average assets of the portion of each fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of each funds assets for which PAC is engaged as sub-adviser. The funds reimburse Putnam Management an allocated amount for the compensation and related expenses of certain officers of the funds and their staff who provide administrative services to the funds. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to each fund. Putnam Investor Services, Inc. received fees for investor servicing based on each funds retail asset level, the number of shareholder accounts in each fund and the level of defined contribution plan assets in each fund. Investor servicing fees will not exceed an annual rate of 0.375% of each funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Each fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $1,380 and $4,508 (for 100 Fund and 300 Fund, respectively) under the expense offset arrangements. Each independent Trustee of the funds receives an annual Trustee fee, of which $222 and $662 (for 100 Fund and 300 Fund, respectively), as a quarterly retainer, has been allocated to the funds, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Each fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Each fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the funds who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the funds is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by each fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. Prior to April 5, 2010, the annual rates were 0.85% and 0.40% of the average net assets attributable to class B and class M shares, respectively. 91 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A Class M net commissions net commissions 100 Fund $23,163 $1,332 300 Fund 99,161 6,459 Class B contingent Class C contingent deferred sales charges deferred sales charges 100 Fund $2,607 $19,792 300 Fund 7,766 63,244 A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A deferred Class M deferred sales charges sales charges 100 Fund $30,984 $ 300 Fund 14,519  Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated as follows: U.S. GOVERNMENT SECURITIES Purchases Sales 100 Fund $995,938 $995,313 300 Fund 3,983,750 3,981,250 OTHER SECURITIES Purchases Sales 100 Fund $328,770,825 $184,235,055 300 Fund 1,699,375,533 946,269,394 Written option transactions during the reporting period are summarized as follows: 100 Fund Contract amounts Premiums received Written options outstanding at the beginning of the reporting period USD 44,956,400 $2,793,974 Options opened USD 130,056,560 6,658,536 JPY 9,000,000 5,560 EUR 8,080,000 28,030 Options exercised USD (10,891,600) (322,834) Options expired USD (10,891,600) (322,834) Options closed USD (14,110,800) (537,842) JPY (9,000,000) (5,560) EUR (8,080,000) (28,030) Written options outstanding at the end of the reporting period USD 139,118,960 $8,269,000 92 300 Fund Contract amounts Premiums received Written options outstanding at the beginning of the reporting period USD 145,026,400 $8,686,385 Options opened USD 534,419,600 30,545,658 JPY 38,000,000 23,475 EUR 36,680,000 127,244 Options exercised USD (34,009,000) (1,196,248) Options expired USD (34,009,000) (1,196,248) Options closed USD (56,203,200) (1,959,383) JPY (38,000,000) (23,475) EUR (36,680,000) (127,244) Written options outstanding at the end of the reporting period USD 555,224,800 $34,880,164 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: 100 Fund For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class A Shares Amount Shares Amount Shares sold 16,845,560 $174,956,868 6,825,199 $69,527,987 Shares issued in connection with reinvestment of distributions 18,399 190,429 99 990 16,863,959 175,147,297 6,825,298 69,528,977 Shares repurchased (6,235,194) (64,805,243) (1,726,893) (17,595,242) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class B Shares Amount Shares Amount Shares sold 191,913 $1,983,573 219,981 $2,221,727 Shares issued in connection with reinvestment of distributions 14 144 * 1 191,927 1,983,717 219,981 2,221,728 Shares repurchased (84,401) (872,454) (32,910) (333,648) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class C Shares Amount Shares Amount Shares sold 6,075,906 $62,627,714 2,146,434 $21,760,095 Shares issued in connection with reinvestment of distributions 1,917 19,749 * 1 6,077,823 62,647,463 2,146,434 21,760,096 Shares repurchased (1,477,160) (15,235,252) (156,386) (1,590,173) Net increase 93 For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class M Shares Amount Shares Amount Shares sold 228,995 $2,375,357 82,444 $842,754 Shares issued in connection with reinvestment of distributions 233 2,409 * 2 229,228 2,377,766 82,444 842,756 Shares repurchased (53,489) (556,046) (944) (9,462) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class R Shares Amount Shares Amount Shares sold 33,639 $347,692 354 $3,608 Shares issued in connection with reinvestment of distributions 25 253 * 2 33,664 347,945 354 3,610 Shares repurchased (5,996) (61,873)   Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class Y Shares Amount Shares Amount Shares sold 12,052,836 $125,462,299 5,824,316 $59,636,413 Shares issued in connection with reinvestment of distributions 17,535 181,838 * 2 12,070,371 125,644,137 5,824,316 59,636,415 Shares repurchased (10,314,327) (107,501,676) (620,031) (6,373,253) Net increase * Amount represents less than one rounded share. 300 Fund For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class A Shares Amount Shares Amount Shares sold 44,718,792 $482,378,886 12,305,812 $126,670,896 Shares issued in connection with reinvestment of distributions 108,748 1,161,431 99 990 44,827,540 483,540,317 12,305,911 126,671,886 Shares repurchased (9,230,154) (99,726,104) (2,749,094) (28,353,523) Net increase 94 For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class B Shares Amount Shares Amount Shares sold 1,084,281 $11,609,026 689,644 $7,041,217 Shares issued in connection with reinvestment of distributions 4,196 44,644 * 1 1,088,477 11,653,670 689,644 7,041,218 Shares repurchased (282,275) (3,031,493) (119,248) (1,215,693) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class C Shares Amount Shares Amount Shares sold 17,632,273 $188,304,186 5,719,336 $59,089,277 Shares issued in connection with reinvestment of distributions 39,530 419,810 * 1 17,671,803 188,723,996 5,719,336 59,089,278 Shares repurchased (2,767,440) (29,612,204) (228,353) (2,347,806) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class M Shares Amount Shares Amount Shares sold 1,129,937 $12,156,459 229,753 $2,366,802 Shares issued in connection with reinvestment of distributions 2,697 28,746 * 2 1,132,634 12,185,205 229,753 2,366,804 Shares repurchased (83,422) (897,155) (49,664) (502,983) Net increase For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class R Shares Amount Shares Amount Shares sold 57,359 $617,901 10,213 $103,903 Shares issued in connection with reinvestment of distributions 29 311 * 2 57,388 618,212 10,213 103,905 Shares repurchased (14,860) (160,716) (2,942) (31,130) Net increase 95 For the period 12/23/08 (commencement of operations) Year ended 10/31/10 to 10/31/09 Class Y Shares Amount Shares Amount Shares sold 26,678,250 $288,313,586 8,194,507 $85,510,467 Shares issued in connection with reinvestment of distributions 55,269 590,827 * 2 26,733,519 288,904,413 8,194,507 85,510,469 Shares repurchased (11,155,729) (120,853,020) (1,137,555) (12,037,138) Net increase * Amount represents less than one rounded share. Note 5: Summary of derivative activity 100 Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $150,002 Payables $31,934 Foreign exchange contracts Receivables 3,779 Payables 3,765 Investments, Receivables, Payables, Net Net assets  assets  Unrealized Unrealized Interest rate appreciation/ appreciation/ contracts (depreciation) 10,788,910* (depreciation) 21,541,960* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(34,565) $(34,565) Foreign exchange contracts   (7,870)  $(7,870) Interest rate contracts (665,665) 3,489,006  (5,328,976) $(2,505,635) Total 96 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(90,754) $(90,754) Foreign exchange contracts   297  $297 Interest rate contracts (96,832) (557,725)  (3,703,856) $(4,358,413) Total 300 Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $736,912 Payables $161,902 Foreign exchange contracts Receivables 1,649,106 Payables 1,050,802 Investments, Receivables, Payables, Net Net assets  assets  Unrealized Unrealized Interest rate appreciation/ appreciation/ contracts (depreciation) 40,475,497* (depreciation) 88,759,629* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(144,728) $(144,728) Foreign exchange contracts   4,494,302  $4,494,302 Interest rate contracts (2,719,005) 594,540  (12,520,264) $(14,644,729) Total 97 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(486,052) $(486,052) Foreign exchange contracts   599,615  $599,615 Interest rate contracts (937,225) (2,424,703)  (18,197,511) $(21,559,439) Total Note 6: Initial capitalization and offering of shares Each fund was established as a series of the Trust on September 12, 2008 and commenced operations on December 23, 2008. Prior to December 23, 2008, the funds had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: 100 Fund Capital contribution Shares issued Class A $4,950,000 495,000 Class B 10,000 1,000 Class C 10,000 1,000 Class M 10,000 1,000 Class R 10,000 1,000 Class Y 10,000 1,000 300 Fund Capital contribution Shares issued Class A $4,950,000 495,000 Class B 10,000 1,000 Class C 10,000 1,000 Class M 10,000 1,000 Class R 10,000 1,000 Class Y 10,000 1,000 Note 7: Investment in Putnam Money Market Liquidity Fund The funds invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by each fund are recorded as interest income in the Statement of operations and totaled $63,389 and $107,047 (for 100 Fund and 300 Fund, respectively) for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Cost of Proceeds of purchases sales 100 Fund $357,114,643 $352,843,367 300 Fund $681,821,863 $676,302,158 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 98 Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The funds may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 99 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the funds hereby designate $2,507,103 and $2,227,276 (for 100 Fund and 300 Fund, respectively) as a capital gain dividend with respect to the taxable year ended October 31, 2010, or, if subsequently determined to be different, the net capital gain of such year. For the tax year ended October 31, 2010, pursuant to §871(k) of the Internal Revenue Code, the funds hereby designate $511,294 and $2,836,483 (for 100 Fund and 300 Fund, respectively) of distributions paid as qualifying to be taxed as interest-related dividends, and no amount to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. Shareholder meeting results (Unaudited) December 18, 2009 meeting At the meeting, each of the nominees for Trustee was elected, with all funds of the Trust voting together as a single class*, as follows: Votes for Votes withheld Ravi Akhoury 2,566,689,700 3,929,918 Jameson A. Baxter 2,566,704,258 3,915,360 Charles B. Curtis 2,566,702,967 3,916,651 Robert J. Darretta 2,566,745,632 3,873,986 Myra R. Drucker 2,566,694,748 3,924,870 John A. Hill 2,566,712,158 3,907,460 Paul L. Joskow 2,566,754,802 3,864,816 Elizabeth T. Kennan** 2,566,690,713 3,928,905 Kenneth R. Leibler 2,566,733,552 3,886,066 Robert E. Patterson 2,566,763,419 3,856,199 George Putnam, III 2,566,693,850 3,925,768 Robert L. Reynolds 2,566,757,540 3,862,078 W. Thomas Stephens 2,566,760,127 3,859,491 Richard B. Worley 2,566,734,621 3,884,997 * Reflects votes with respect to the election of Trustees by funds of the Trust through January 15, 2010. **Dr. Kennan retired from the Board of Trustees of the Putnam funds effective June 30, 2010. 100 Fund A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 2,832,017 38,847 141,471 1,141,853 A proposal to amend the fundamental investment restriction with respect to investments in commodities was approved as follows: Votes Votes Broker for against Abstentions non-votes 2,704,663 76,917 230,756 1,141,852 300 Fund A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 6,420,360 156,999 442,338 3,171,171 A proposal to amend the fundamental investment restriction with respect to investments in commodities was approved as follows: Votes Votes Broker for against Abstentions non-votes 6,500,888 164,497 354,312 3,171,171 All tabulations are rounded to the nearest whole number. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Myra R. Drucker Mark C. Trenchard Paul L. Joskow Vice President and Investment Sub-Manager Kenneth R. Leibler BSA Compliance Officer Putnam Investments Limited Robert E. Patterson 5759 St Jamess Street George Putnam, III Francis J. McNamara, III London, England SW1A 1LD Robert L. Reynolds Vice President and W. Thomas Stephens Chief Legal Officer Investment Sub-Advisor Richard B. Worley The Putnam Advisory James P. Pappas Company, LLC Officers Vice President One Post Office Square Robert L. Reynolds Boston, MA 02109 President Judith Cohen Vice President, Clerk and Marketing Services Jonathan S. Horwitz Assistant Treasurer Putnam Retail Management Executive Vice President, One Post Office Square Principal Executive Michael Higgins Boston, MA 02109 Officer, Treasurer and Vice President, Senior Associate Compliance Liaison Treasurer and Assistant Clerk Custodian State Street Bank Steven D. Krichmar Nancy E. Florek and Trust Company Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Legal Counsel Proxy Manager Ropes & Gray LLP Janet C. Smith Vice President, Assistant Susan G. Malloy Independent Registered Treasurer and Principal Vice President and Public Accounting Firm Accounting Officer Assistant Treasurer KPMG LLP Beth S. Mazor Trustees Vice President John A. Hill, Chairman Jameson A. Baxter, Vice Chairman This report is for the information of shareholders of Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: Putnam Absolute Return 100 Fund: The following table presents fees billed in each of the last fiscal year for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees October 31, 2010 $70,853 $ $4,750 $- October 31, 2009* $74,777 $ $4,750 $- *The fund commenced operations on December 23, 2008. For the fiscal years ended October 31, 2010 and October 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 4,750 and $ 4,750 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees October 31, 2010 $ - $ - $ - $ - October 31, 2009 $ - $ - $ - $ - Putnam Absolute Return 300 Fund: The following table presents fees billed in each of the last fiscal year for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees October 31, 2010 $70,996 $ $4,750 $- October 31, 2009* $74,808 $ $4,750 $- *The fund commenced operations on December 23, 2008. For the fiscal years ended October 31, 2010 and October 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 4,750 and $ 4,750 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees October 31, 2010 $ - $ - $ - $ - October 31, 2009 $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: December 29, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: March 31, 2010 (commencement of operations)  October 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Sector Fund Annual report 10 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 20 Financial statements 21 Federal tax information 35 About the Trustees 36 Officers 38 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world rallied strongly over the past few months, riding a rising tide of strengthening investor confidence and slowly improving economic and corporate data. Indeed, U.S. stocks delivered their best September in 71 years, and continued to add to those gains in October. Bond markets also have generated positive results for much of 2010 and continue to be a source of refuge for risk-averse investors. It is important to recognize, however, that we may see periods of heightened market volatility as markets and economies seek more solid ground. The slow pace of the U.S. economic recovery and ongoing European sovereign debt concerns have made markets more susceptible to disappointing news. We believe, however, that Putnams research-intensive, actively managed investment approach is well suited for this environment. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A world of sectors in one portfolio In recent decades, innovation and business growth have propelled stocks in different industry sectors to market- leading perfor mance. Putnam Global Sector Fund offers investors the opportunity to gain exposure to industry sectors across the globe. The fund is composed of eight Putnam global sector funds, each of which is managed by experienced global stock analysts. These managers use risk controls and a stock selection process that is grounded in fundamental research. The fund offers a convenient way to invest in all sectors in the MSCI World Index. Each underlying sector fund invests at least 80% of its assets in stocks of a particular industry group, in markets around the world. The funds can invest in businesses of all sizes, but focus primarily on midsize and large companies. The managers are not limited to value-style or growth-style investing, and can target businesses at different stages of growth, from newer, rapidly growing companies to established global corporations. The managers of Putnams sector funds focus on a number of factors when making investment decisions, including company valuation, financial strength, and competitive position within each sector. And because these are actively managed funds, the stocks in the portfolios are constantly monitored and adjusted as business fundamentals, market conditions, or investment opportunities change. Consider these risks before investing: International investing involves certain risks, such as currency fl uctuations, economic instability, and political developments. Additional risks may be associated with emerging -market securities, including illiquidity and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. An underlying fund that engages in short sales of securities may incur losses if the securities appreciate in value and may experience higher volatility due to leverage resulting from investing the proceeds of securities sold short. An underlying funds non- diversifi ed status, which means the fund may invest in fewer issues, can increase the funds vulnerability to common economic forces and may result in greater losses and volatility. The fund may invest in Putnam Money Market Fund for cash management. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. Talented analysts pursue opportunities around the globe Since U.S. companies represent only 42% of the total worldwide market capitalization, targeting stocks around the globe is an important investment strategy. However, finding the right stocks in the broad universe of domestic and international markets requires rigorous research and in-depth knowledge of global markets. Putnam Global Sector Fund represents the best ideas and stock recommenda tions from approximately 40 analysts covering over 1,000 companies. Finding opportunities in this broad universe of stocks requires in-depth knowledge of global markets. The funds global approach can give it a competitive edge in targeting opportunities in diverse markets around the world. Putnam analysts, who are located in Boston, London, and Singapore, talk to private companies and consultants, attend trade shows, and work to find information that the markets havent already factored into stock prices. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1112 for additional performance information. For a portion of the period, the fund may have had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to certain redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. * Returns for the life-of-fund period are not annualized, but cumulative. 4 Interview with your funds portfolio manager Walter Scully How did Putnam Global Sector Fund perform from its inception on March 31, 2010, through October 31, 2010? I am pleased to report that the funds class A shares had a return of 3.70% for the period, outperforming its benchmark, the MSCI World Index, which posted a 3.07% return. The funds Lipper peer category, Global Multi-Cap Growth Funds, however, had a return of 7.39% for the period. In the case of the Lipper category, the data for sector funds is not comparable. In general, some sector funds may be very concentrated, holding a relatively small number of stocks, and/or they may focus on a particular subsector. For example, Putnam Global Consumer Fund, in which the fund invests, may be compared with a gaming and leisure fund in the Lipper category, which is representative of only 5% of the funds benchmark. The fund launched just prior to an extraordinarily volatile market period. How did you position the fund to navigate thisturbulence? The portfolio is diversified globally across sectors and industries. The managers of the underlying funds focus on looking at equity fundamentals that take advantage of value and growth opportunities. In the spring, investor confidence was increasing based on the view that an economic recovery was taking hold. Then, the European sovereign debt crisis began to weigh on the markets. In particular, there was uncertainty about whether Greece would receive aid from the European Union and if the package would be enough to stave off a deeper financial crisis for the country. The volatility that followed led to some incredible buying opportunities in the equity market. The managers of the underlying funds found many stocks at attractive valuations in many areas and took This comparison shows your funds performance in the context of broad market indexes for the period from 3/31/10 (commencement of operations) to 10/31/10. See pages 4 and 1112 for additional fund performance information. Index descriptions can be found on page 15. The short-term results of a new fund are not necessarily indicative of its long-term prospects. 5 advantage of these opportunities. Within the underlying portfolios, some of the holdings were existing ones that we simply added to, and some were new holdings. Also, the portfolio as a whole was diversified enough to minimize the downside impact of the volatility. How do you determine the sector allocations? The fund is composed of eight [nine underlying funds with Putnam Money Market Fund] underlying sector funds, which are allocated in about the same proportions as its benchmark, the MSCI World Index. We also rebalance the fund each quarter to keep it aligned with the benchmark. Within an underlying fund, the manager of that fund has the ability to overweight or underweight subsectors. For example, within Putnam Global Consumer Fund, we were overweight consumer cyclicals relative to consumer staples because cyclicals tend to benefit from a recovering economy. What contributed to the funds relative performance over the period? The major themes in the U.S. equity markets this year were corporate profits exceeding expectations and the attractive valuation of stocks. Despite slow economic growth, particularly in the United States, there has been significant recovery in many industry sectors. Year-to-date, the strongest sectors of the underlying portfolios have been telecommunications, industrials, and consumer. We believe we are in an economic recovery and, as a result, cyclical sectors have performed better. U.S. gross domestic product [GDP] has improved this year, albeit at a slow pace, and unemployment remains high. But as I mentioned, corporate profits have been extraordinary. Many firms cut costs due to the recession, and the slow recovery has kept salaries low. Companies hold a record amount of cash and have repaired their balance sheets. Many firms have started to buy back their own stocks, which creates value for Country allocations are shown as a percentage of the underlying funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 the remaining shareholders by reducing the share count and helping to drive up earnings per share. In general, companies sales are improving, margins are expanding, profits are growing, and cash flows are strong. The current recovery is also global, and the fund has been positioned for global growth, although the pace of growth has been uneven worldwide. Growth has been strong in many emerging-market economies, such as China, Brazil, and India. But in developed regions such as Europe and in developed countries such as Canada and the United States, growth remains modest at best, and weaker still in Japan. Growth in the United States and Europe, for example, began to lose momentum in the second half of the year, and the recovery is now marked with slow growth and little or no job creation. What trends are you finding in emerging markets, and how are these trends creatingopportunities? In emerging markets, particularly Asia and Latin America, the trend has been strong, rapid economic growth. China is leading the growth trend, but it is not the only story. India and Brazil are also experiencing strong growth and offering opportunities. Wealth is expanding, and consumers have an increasing willingness to spend  buying more goods and upgrading to newer homes and condominiums. At the same time, emerging-market countries are building infrastructure such as manufacturing plants, bridges, roadways, and housing. With that comes a demand for resources, and we are finding opportunities within the industrials, natural resources, and energy sectors, in particular. Managers of the underlying Allocations are represented as a percentage of the funds net assets and may not equal 100%. Holdings and allocations may vary over time. 7 funds have added stocks across the fund from emerging and developing markets, and from developed countries that have exposure to emerging markets. Which holdings within the underlying funds contributed to the fundsperformance? A holding in Putnam Global Consumer Fund, priceline.com , is an online travel company based in the United States that has been a positive contributor because the managers took advantage of market volatility in the second quarter and purchased priceline.com stock near its 52-week low. At that time, investors were concerned about a slowdown in travel as a result of the volcano eruption in Iceland, which disrupted travel to Europe for several weeks, as well as the introduction of European debt austerity programs. Since that time, the companys business fundamentals have accelerated. Priceline.com is the market leader in online hotel bookings in Europe. The secular growth driver for priceline.com is the continued growth in online penetration, as consumers are increasingly booking their travel plans online and not with traditional travel agents. Kabel Deutschland , also held in Putnam Global Consumer Fund, is a leading cable network provider in Germany. The stock continued to deliver superior revenue growth by successfully cross-selling high-speed broadband services to its existing cable television customers. This capacity resulted from Kabels infrastructure, which helps deliver This chart shows how the funds top fund allocations have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings and allocations will vary over time. 8 faster broadband speeds than incumbent provider Deutsche Telekom. We believe this is a long-term competitive advantage. Dongfeng Motor Group , a Chinese auto manufacturer and holding in Putnam Global Industrials Fund, also contributed to performance. Our analysis indicated that the companys earnings would be higher than market expectations this year. In addition, Dongfeng provided a relatively inexpensive way to gain exposure to Chinas rising middle class. Within Putnam Global Natural Resources Fund, other contributors included U.K. mining company Rio Tinto , and Canadas Teck Resources . Rio Tinto produces ore and copper, and Teck Resources produces met coal and copper. The demand for these commodities has increased substantially year over year. The Chinese steel industry is growing at a high single-digit rate, which should continue to make the iron ore and met coal markets very tight. In addition, demand for copper continues to increase as China becomes a greater net importer. Which holdings in the underlying funds detracted from performance? Apollo Group and Career Education , which are holdings in Putnam Global Consumer Fund, are both U.S. firms in the for-profit education sector, which has been under scrutiny by the Obama Administration. We held the stocks with the belief that a significant amount of negative news was already discounted in the stocks. However, proposed federal rules to restrict the sectors access to federal student aid had a negative impact and hurt the stocks. In Putnam Global Natural Resources Fund, Anadarko Petroleum is a 25% partner with British Petroleum in the Macondo Well, which was the source of this years tragic oil spill in the Gulf of Mexico. Shares of Anadarko underperformed as investors worried about the potential costs to the company from the accident. There is still a great deal of uncertainty about the ultimate outcome, and we no longer hold thestock. Among the holdings in Putnam Global Health Care Fund, another detractor was InterMune Pharmaceuticals , a U.S. drugmaker. InterMune shares declined this year after the Food and Drug Administration issued a response involving the companys key drug for the treatment of pulmonary fibrosis. The agency requested additional clinical studies prior to drug approval, which raised significant concerns regarding the drugs future. U.S.-based Somaxon Pharmaceuticals also faced some challenges in the launch of its insomnia drug Silenor this year. The initial product launch was slow due to reimbursement hurdles. Concerns were also raised in the market about the strength of the drugs key patents. However, we continue to hold the stock because we believe that the long-term commercial potential for Silenor is substantial and that the patents are solid. What is your outlook for the fund given the weak economic recovery in the United States and uneven global recovery? We remain optimistic about the global recovery, despite the head winds, such as sovereign debt, unemployment, and an uneven recovery that have created tensions in the currency market. In our view, the global economic recovery will continue, but will be marked by slow growth and volatility. And although the European sovereign debt issue has become prominent again in recent weeks with Irelands debt woes, it appears that the equity markets have already discounted the debt issue. In the United States, the results of the recent mid-term Congressional elections appear to be very pro-business, which has had a positive impact on business and the stock markets and could help decrease uncertainty in the markets. The perception that future government policy may be more favorable 9 to business may encourage the business community to invest and add jobs. In addition, the U.S. Federal Reserves decision to launch a second round of economic stimulus with its proposed purchase of $600billion in U.S. Treasuries may also remove uncertainty from the markets. While there is disagreement about the proposal, the fact that the central bank is taking significant action to jumpstart the economy is encouraging for investors. The trends of attractive valuations and growing corporate profits are likely to continue in 2011, given the magnitude of improvement in profitability experienced by companies so far this year. Strong growth from China and other emerging markets is projected for 2011. The underlying funds are positioned to benefit from growth in these and other markets worldwide. Thanks, Walter, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the underlying fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Putnam Global Sector Fund is managed by a team of senior equity analysts at Putnam: Kelsey Chen, Tim Codrington, Steve Curbow, Vivek Gandhi, George Gianarikas, David Morgan, John Morgan, Ferat Ongoren, Nathaniel Salter, Walter Scully, Christopher Stevo, and Michael Yogg. They are overseen by Putnams Chief Investment Officer, Walter Donovan, who has 25 years of financial industry and equity research experience. IN THE NEWS The G20, composed of the worlds 20 largest economies, ended its summit in Seoul, South Korea, in November, without an agreement on currency issues and trade imbalances. This raised concerns about global currency wars in which countries manipulate the value of their currencies to boost their exports. Going into the summit, tensions had already been building as several member countries criticized the United States for the Federal Reserves decision to purchase $600 billion of U.S. Treasuries, an action that could devalue the dollar and boost U.S. exports. The United States had sought a firm limit on trade surpluses and an agreement from China to allow its currency to appreciate more. The G20, made up of 19 countries plus the European Union, did agree to develop guidelines to help identify any trade imbalances that require preventative and corrective actions. 10 Your funds performance This section shows your funds performance, price, and distribution information for the period ended October 31, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents performance since the funds inception date of March 31, 2010. Past performance does not guarantee future results, and the short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for the period ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 3.70% 2.26% 3.20% 1.80% 3.20% 2.20% 3.40% 0.19% 3.50% 3.80% After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the period, the fund may have had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Comparative index returns For the period ended 10/31/10 Lipper Global Multi-Cap Growth Funds MSCI World Index category average* Life of fund 3.07% 7.39% Index and Lipper results should be compared to fund performance at net asset value. * Over the life-of-fund period ended 10/31/10, there were 135 funds in this Lipper category. 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $10,320 ($9,820 with contingent deferred sales charge). Class C shares would have been valued at $10,320 ($10,220 with contingent deferred sales charge). A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,981 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,350 and $10,380, respectively. Fund price and distribution information For the period ended 10/31/10 Class A Class B Class C Class M Class R Class Y Share value NAV POP NAV NAV NAV POP NAV NAV 3/31/10* $10.00 $10.61 $10.00 $10.00 $10.00 $10.36 $10.00 $10.00 10/31/10 10.37 11.00 10.32 10.32 10.34 10.72 10.35 10.38 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Inception date of the fund. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for the period ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 0.30% 6.03% 0.70% 5.67% 0.70% 1.69% 0.60% 4.05% 0.40% 0.20% 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Estimated net expenses for the fiscal year ended 10/31/10* 1.43% 2.18% 2.18% 1.93% 1.68% 1.18% Estimated total annual operating expenses for the fiscal year ended 10/31/10 2.07% 2.82% 2.82% 2.57% 2.32% 1.82% Annualized expense ratio for the six-month period ended 10/31/10 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes fees and expenses of the underlying Putnam funds in which the fund invests. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements decision to contractually limit expenses through 3/31/11.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Global Sector Fund from May 1, 2010, to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $1.29 $5.13 $5.13 $3.85 $2.57 $0.00 Ending value (after expenses) $1,041.20 $1,037.20 $1,037.20 $1,039.20 $1,039.20 $1,042.20 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2010, use the following calculation method. To find the value of your investment on May 1, 2010, call Putnam at1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $1.28 $5.09 $5.09 $3.82 $2.55 $0.00 Ending value (after expenses) $1,023.95 $1,020.16 $1,020.16 $1,021.42 $1,022.68 $1,025.21 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5%maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management and sub-advisory contracts, effective July 1, 2010. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Management fee schedules and categories; total expenses The Trustees considered your funds management fee schedule and considered 16 that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. The Trustees reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. The Trustees reviewed comparative fee and expense information for funds in your funds Lipper category. The Trustees considered that most Putnam funds (including the underlying funds, although not your fund) currently have breakpoints in their management fees that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services 17 to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund arereasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Managements ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund (although not your fund, which had only a limited performance record because it had only recently commenced operations) over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking 18 best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Global Sector Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statement of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Sector Fund (the fund) at October 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for the period March 31, 2010 (commencement of operations) through October 31, 2010, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of investments owned at October 31, 2010 by correspondence with the transfer agent, provides a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 13, 2010 22 The funds portfolio 10/31/10 Shares Value Global Sector Funds* 99.6% Putnam Global Consumer Fund (Class Y) 18,518 $283,692 Putnam Global Financials Fund (Class Y) 21,354 275,683 Putnam Global Health Care Fund (Class Y) 2,731 132,020 Putnam Global Industrials Fund (Class Y) 10,389 156,146 Putnam Global Natural Resources Fund (Class Y) 12,365 248,535 Putnam Global Technology Fund (Class Y) 10,592 165,656 Putnam Global Telecommunications Fund (Class Y) 4,739 63,888 Putnam Global Utilities Fund (Class Y) 5,273 59,689 Total Global Sector Funds (cost $1,282,521) Fixed Income Funds* 0.4% Putnam Money Market Fund (Class A) 5,579 $5,579 Total Fixed Income Funds (cost $5,579) Total Investments (cost $1,288,100) Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from March 31, 2010 (commencement of operations) through October 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $1,390,601. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $1,385,309 $ $ Fixed income funds 5,579   Totals by level $ $ The accompanying notes are an integral part of these financial statements. 23 Statement of assets and liabilities 10/31/10 ASSETS Investment in affiliated underlying Putnam Funds, at value (Note 1): Affiliated underlying Putnam Funds (identified cost $1,288,100) (Note 6) $1,390,888 Receivable for shares of the fund sold 3,396 Receivable from Manager (Note 2) 70,841 Unamortized offering costs (Note 1) 42,509 Total assets LIABILITIES Payable for investments purchased 3,396 Payable for distribution fees (Note 2) 288 Payable for offering costs (Note 1) 86,546 Payable for reports to shareholders 9,500 Payable for audit expense 17,000 Other accrued expenses 303 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $1,297,544 Accumulated net realized loss on investments (Note 1) (9,731) Net unrealized appreciation of investments 102,788 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($875,872 divided by 84,477 shares) $10.37 Offering price per class A share (100/94.25 of $10.37)* $11.00 Net asset value and offering price per class B share ($46,046 divided by 4,461 shares)** $10.32 Net asset value and offering price per class C share ($70,556 divided by 6,836 shares)** $10.32 Net asset value and redemption price per class M share ($16,303 divided by 1,577 shares) $10.34 Offering price per class M share (100/96.50 of $10.34)* $10.72 Net asset value, offering price and redemption price per class R share ($10,352 divided by 1,000 shares) $10.35 Net asset value, offering price and redemption price per class Y share ($371,472 divided by 35,778 shares) $10.38 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 Statement of operations For the period 3/31/10 (commencement of operations) to 10/31/10 INVESTMENT INCOME Income distributions from underlying Putnam Fund shares $720 Total investment income EXPENSES Distribution fees  Class A (Note 2) 773 Distribution fees  Class B (Note 2) 191 Distribution fees  Class C (Note 2) 290 Distribution fees  Class M (Note 2) 45 Distribution fees  Class R (Note 2) 28 Amortization of offering costs (Note 1) 60,929 Reports to shareholders 13,491 Auditing 17,000 Other 408 Fees waived and reimbursed by Manager (Note 2) (91,828) Total expenses Net investment loss Net realized loss on sales of underlying Putnam Fund shares (Notes 1 and 3) (9,124) Net unrealized appreciation of underlying Putnam Fund shares during the period 102,788 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 25 Statement of changes in net assets INCREASE IN NET ASSETS For the period 3/31/10 (commencement of operations) to 10/31/10 Operations: Net investment loss $(607) Net realized loss on underlying Putnam Fund shares (9,124) Net unrealized appreciation on underlying Putnam Fund shares 102,788 Net increase in net assets resulting from operations Redemption fees (Note 1) 486 Increase from capital share transactions (Note 4) 1,237,058 Total increase in net assets NET ASSETS Beginning of period (Note 5) 60,000 End of period The accompanying notes are an integral part of these financial statements. 26 This page left blank intentionally. 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: RATIOS AND SUPPLEMENTAL DATA: Net realized Ratio of net Net asset value, and unrealized Total from Net asset Net assets, Ratio of expenses investment income Portfolio beginning Net investment gain (loss) investment Redemption value, end Total return at net end of period to average (loss) to average turnover Period ended of period income (loss) a on investments operations fees of period asset value (%) b (in thousands) netassets (%) c,d netassets (%) d (%) Class A October 31, 2010 (.01) .38  e * .15* (.06)* 13.78* Class B October 31, 2010 (.05) .36 .01 * .59* (.51)* 13.78* Class C October 31, 2010 (.05) .36 .01 * .59* (.52)* 13.78* Class M October 31, 2010 (.04) .37 .01 * .44* (.38)* 13.78* Class R October 31, 2010 (.02) .36 .01 * .30* (.22)* 13.78* Class Y October 31, 2010 .01 .36 .01 * * .08* 13.78* * Not annualized.  For the period March 31, 2010 (commencement of operations) to October 31, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class reflect a reduction of the following amount (Note 2): Percentage of average net assets October 31, 2010 10.58% e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 28 29 Notes to financial statements 10/31/10 Note 1: Significant accounting policies Putnam Global Sector Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation. The financial statements report on the fund, which may invest in the following Putnam Funds: Putnam Global Consumer Fund, Putnam Global Financials Fund, Putnam Global Health Care Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund, Putnam Global Utilities Fund, which are all non-diversified and Putnam Money Market Fund, which is diversified (the underlying Putnam Funds), which are managed by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. The fund offers class A, class B, class C, class M, class R and class Y shares. The fund began offering each class of shares on March 31, 2010. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from March 31, 2010 (commencement of operations) through October 31, 2010. A) Security valuation The price of the funds shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Funds financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. 30 B) Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. C) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. D) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Because this is the funds first year of operations, the fund does not have any federal tax returns for the prior periods that remain subject to examination by the Internal Revenue Service. E) Distributions to shareholders The fund normally distributes any net investment income and any realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $607 to decrease accumulated net investment loss, with an increase to accumulated net realized losses of $607. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $98,457 Unrealized depreciation (6,154) Net unrealized appreciation 92,303 Undistributed short-term gain 754 Cost for federal income tax purposes $1,298,585 F) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. G) Offering costs The offering costs of $103,438 are being fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund does not pay a management fee to Putnam Management. Putnam Management has contractually agreed to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds distribution plan) through March 31, 2011. During the reporting period, the funds expenses were reduced by $91,828 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 31 The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged assub-adviser. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $637 and no monies from the sale of class A and class M shares, respectively, and received contingent deferred sales charges of $10 and $470 from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds aggregated $1,429,293 and $132,069, respectively. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 3/31/10 (commencement of operations) to 10/31/10 Class A Shares Amount Shares sold 84,407 $794,833 Shares issued in connection with reinvestment of distributions   84,407 794,833 Shares repurchased (930) (8,860) Net increase For the period 3/31/10 (commencement of operations) to 10/31/10 Class B Shares Amount Shares sold 3,481 $32,719 Shares issued in connection with reinvestment of distributions   3,481 32,719 Shares repurchased (20) (193) Net increase 32 For the period 3/31/10 (commencement of operations) to 10/31/10 Class C Shares Amount Shares sold 11,199 $110,886 Shares issued in connection with reinvestment of distributions   11,199 110,886 Shares repurchased (5,363) (47,038) Net increase For the period 3/31/10 (commencement of operations) to 10/31/10 Class M Shares Amount Shares sold 577 $5,871 Shares issued in connection with reinvestment of distributions   577 5,871 Shares repurchased   Net increase For the period 3/31/10 (commencement of operations) to 10/31/10 Class Y Shares Amount Shares sold 42,103 $423,292 Shares issued in connection with reinvestment of distributions   42,103 423,292 Shares repurchased (7,325) (74,452) Net increase Class R had no capital share transactions other than the initial capitalization (Note 5). At the close of the reporting period, a Trustee of the Fund owned 20.5% of the outstanding shares of the fund. At the close of the reporting period, a shareholder of record owned 7.3% of the outstanding shares of the fund. At the close of the reporting period, Putnam Investments, LLC owned the following classes of shares of the fund: Shares Percentage of ownership Value Class A 1,000 1.18% $10,370 Class B 1,000 22.42 10,320 Class C 1,000 14.63 10,320 Class M 1,000 63.41 10,340 Class R 1,000 100.00 10,352 Class Y 1,000 2.80 10,380 33 Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on March 31, 2010. Prior to March 31, 2010, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued Class A $10,000 1,000 Class B $10,000 1,000 Class C $10,000 1,000 Class M $10,000 1,000 Class R $10,000 1,000 Class Y $10,000 1,000 Note 6: Transactions with affiliated issuers Transactions during the reporting period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: Purchase Sale Investment Affiliates cost proceeds income Value Putnam Global Consumer Fund $282,143 $25,878 $ $283,692 Putnam Global Financials Fund 299,429 27,464  275,683 Putnam Global Health Care Fund 142,286 13,050  132,020 Putnam Global Industrials Fund 153,572 14,086  156,146 Putnam Global Natural Resources Fund 253,286 23,232  248,535 Putnam Global Technology Fund 171,857 15,763  165,656 Putnam Global Telecommunications Fund 58,143 5,333  63,888 Putnam Global Utilities Fund 61,290 5,556 718 59,689 Putnam Money Market Fund 7,287 1,707 2 5,579 Totals Market values are shown for those securities affiliated at period end. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 34 Federal tax information (Unaudited) The fund will designate 70.27% of its ordinary income as qualifying for the dividends received deduction for corporations. For its tax year ended October 31, 2010, the fund hereby will designate 95.23%, or the maximum amount allowable, of its taxable ordinary income as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. 35 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 36 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to 2008 assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 37 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 38 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 39 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 40 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Trustees Beth S. Mazor Putnam Investment John A. Hill, Chairman Vice President Management, LLC Jameson A. Baxter, One Post Office Square Vice Chairman Robert R. Leveille Boston, MA 02109 Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Investment Sub-Manager Charles B. Curtis Putnam Investments Limited Robert J. Darretta Mark C. Trenchard 5759 St Jamess Street Myra R. Drucker Vice President and London, England SW1A 1LD Paul L. Joskow BSA Compliance Officer Kenneth R. Leibler Investment Sub-Advisor Robert E. Patterson Francis J. McNamara, III The Putnam Advisory George Putnam, III Vice President and Company, LLC Robert L. Reynolds Chief Legal Officer One Post Office Square W. Thomas Stephens Boston, MA 02109 Richard B. Worley James P. Pappas Vice President Marketing Services Officers Putnam Retail Management Robert L. Reynolds Judith Cohen One Post Office Square President Vice President, Clerk and Boston, MA 02109 Assistant Treasurer Jonathan S. Horwitz Custodian Executive Vice President, Michael Higgins State Street Bank Principal Executive Vice President, Senior Associate and Trust Company Officer, Treasurer and Treasurer and Assistant Clerk Compliance Liaison Legal Counsel Nancy E. Florek Ropes & Gray LLP Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Independent Registered Principal Financial Officer Proxy Manager Public Accounting Firm PricewaterhouseCoopers LLP Janet C. Smith Susan G. Malloy Vice President, Assistant Vice President and Treasurer and Principal Assistant Treasurer Accounting Officer This report is for the information of shareholders of Putnam Global Sector Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last fiscal year for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees October 31, 2010* $13,955 $ $3,045 $- *Fund commenced operations on March 31, 2010. For the fiscal year ended October 31, 2010 , the funds independent auditor billed aggregate non-audit fees in the amount of $402,698 to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees October 31, 2010 $ - $ 243,601 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: December 29, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2010
